UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-K X ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2010 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 Commission File No. 1-6407 SOUTHERN UNION COMPANY (Exact name of registrant as specified in its charter) Delaware 75-0571592 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5444 Westheimer Road 77056-5306 Houston, Texas (Zip Code) (Address of principal executive offices) Registrant's telephone number, including area code:(713) 989-2000 Securities Registered Pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $1 per share New York Stock Exchange Securities Registered Pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesRNo £ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes£No R Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesRNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesRNo £ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not con­tained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information state­ments incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one):Large accelerated filerRAccelerated filer £Non-accelerated filer £Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes£No R The aggregate market value of the Common Stock held by non-affiliates of the Registrant as of June 30, 2010 was $2,529,540,437 (based on the closing sales price of Common Stock on the New York Stock Exchange on June 30, 2010).For purposes of this calculation, shares held by non-affiliates exclude only those shares beneficially owned by executive officers, directors and stockholders of more than 10% of the Common Stock of the Company. The number of shares of the registrant's Common Stock outstanding on February 18, 2011 was 124,656,118. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s proxy statement for its annual meeting of stockholders that is scheduled to be held on May 4, 2011 are incorporated by reference into Part III. SOUTHERN UNION COMPANY AND SUBSIDIARIES FORM 10-K DECEMBER 31, 2010 Table of Contents Page Glossary. PART I 1 ITEM 1. Business. 2 ITEM 1A. Risk Factors. 18 ITEM 1B. Unresolved Staff Comments. 31 ITEM 2. Properties. 32 ITEM 3. Legal Proceedings. 32 ITEM 4. Reserved. 32 PART II ITEM 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 32 ITEM 6. Selected Financial Data. 35 ITEM 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. 36 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk. 62 ITEM 8. Financial Statements and Supplementary Data. 65 ITEM 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 65 ITEM 9A. Controls and Procedures. 65 ITEM 9B. Other Information. 66 PART III ITEM 10. Directors, Executive Officers and Corporate Governance. 67 ITEM 11. Executive Compensation. 67 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 67 ITEM 13. Certain Relationships and Related Transactions, and Director Independence. 67 ITEM 14. Principal Accounting Fees and Services. 67 PART IV ITEM 15. Exhibits, Financial Statement Schedules. 68 Signatures. 71 Index to the Consolidated Financial Statements. F-1 GLOSSARY The abbreviations, acronyms and industry terminology commonly used in this annual report on Form 10-K are defined as follows: AFUDC Allowance for funds used during construction ARO Asset retirement obligation Bcf Billion cubic feet Bcf/d Billion cubic feet per day Btu British thermal units CCE Holdings CCE Holdings, LLC CEO Chief executive officer CFO Chief financial officer Citrus Citrus Corp. Company Southern Union and its subsidiaries EBIT Earnings before interest and taxes EBITDA Earnings before interest, taxes, depreciation and amortization EITR Effective income tax rate EPA United States Environmental Protection Agency EPS Earnings per share Exchange Act Securities Exchange Act of 1934 FASB Financial Accounting Standards Board FDOT/FTE Florida Department of Transportation/ Florida’s Turnpike Enterprise FERC Federal Energy Regulatory Commission Florida Gas Florida Gas Transmission Company, LLC, a wholly-owned subsidiary of Citrus GAAP Accounting principles generally accepted in the United States of America Grey Ranch Grey Ranch Plant, LP HCAs High consequence areas IRS Internal Revenue Service KDHE Kansas Department of Health and Environment LNG Liquified natural gas LNG Holdings Trunkline LNG Holdings, LLC MADEP Massachusetts Department of Environmental Protection MDPUMassachusetts Department of Public Utilities MGPsManufactured gas plants MMBtuMillion British thermal units MMcfMillion cubic feet MMcf/dMillion cubic feet per day MPSCMissouri Public Service Commission NGLNatural gas liquids NMEDNew Mexico Environment Department NYMEXNew York Mercantile Exchange PanhandlePanhandle Eastern Pipe Line Company, LP and its subsidiaries PCBsPolychlorinated biphenyls PEPLPanhandle Eastern Pipe Line Company, LP RFP Request for proposal PRPsPotentially responsible parties RCRAResource Conservation and Recovery Act RIDEMRhode Island Department of Environmental Management SARsStock appreciation rights Sea RobinSea Robin Pipeline Company, LLC SEC U.S. Securities and Exchange Commission Southern UnionSouthern Union Company Southwest GasPan Gas Storage, LLC (d.b.a. Southwest Gas) SPCCSpill Prevention, Control and Countermeasure SUGSSouthern Union Gas Services TBtu Trillion British thermal units TCEQTexas Commission on Environmental Quality TrunklineTrunkline Gas Company, LLC Trunkline LNGTrunkline LNG Company, LLC 1 PART I ITEM 1.Business. OUR BUSINESS Introduction The Company was incorporated under the laws of the State of Delaware in 1932.The Company owns and operates assets in the regulated and unregulated natural gas industry and is primarily engaged in the gathering, processing, transportation, storage and distribution of natural gas in the United States.The Company operates in three reportable segments:Transportation and Storage, Gathering and Processing, and Distribution. BUSINESS SEGMENTS Reportable Segments The Company’s operations, as reported, include three reportable segments: · The Transportation and Storage segment is primarily engaged in the interstate transportation and storage of natural gas and also provides LNG terminalling and regasification services.Its operations are conducted through Panhandle and its 50 percent equity ownership interest in Florida Gas through Citrus. · The Gathering and Processing segment is primarily engaged in the gathering, treating, processing and redelivery of natural gas and NGL in Texas and New Mexico.Its operations are conducted through SUGS. · The Distribution segment is primarily engaged in the local distribution of natural gas in Missouri and Massachusetts.Its operations are conducted through the Company’s operating divisions:Missouri Gas Energy and New England Gas Company. The Company has other operations that support and expand its natural gas and other energy sales, which are not included in its reportable segments.These operations do not meet the quantitative thresholds for determining reportable segments and have been combined for disclosure purposes in the Corporate and Other activities category. For information about the revenues, EBIT, earnings from unconsolidated investments, operating income, assets and other financial information relating to reportable segments and the Corporate and Other activities, see Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations – Results of Operations – Business Segment Results and Item 8.Financial Statements and Supplementary Data, Note 17 – Reportable Segments. The Company also provides various corporate services to support its operating businesses, including executive management, accounting, communications, human resources, information technology, insurance, internal audit, investor relations, environmental, legal, payroll, purchasing, insurance, tax and treasury. Sales of products or services between segments are billed at regulated rates or at market rates, as applicable.There were no material intersegment revenues. 2 Transportation and Storage Segment Services The Transportation and Storage segment is primarily engaged in the interstate transportation of natural gas to Midwest, Southwest and Florida markets and related storage, and also provides LNG terminalling and regasification services.The Transportation and Storage segment’s operations are conducted through Panhandle and Citrus. Panhandle.Panhandle owns and operates a large natural gas open-access interstate pipeline network.The pipeline network, consisting of the PEPL, Trunkline and Sea Robin transmission systems, serves customers in the Midwest, Gulf Coast and Midcontinent United States with a comprehensive array of transportation and storage services.PEPL’s transmission system consists of four large diameter pipelines extending approximately 1,300 miles from producing areas in the Anadarko Basin of Texas, Oklahoma and Kansas through Missouri, Illinois, Indiana, Ohio and into Michigan.Trunkline’s transmission system consists of two large diameter pipelines extending approximately 1,400 miles from the Gulf Coast areas of Texas and Louisiana through Arkansas, Mississippi, Tennessee, Kentucky, Illinois, Indiana and to Michigan.Sea Robin’s transmission system consists of two offshore Louisiana natural gas supply systems extending approximately 81 miles into the Gulf of Mexico. In connection with its natural gas pipeline transmission and storage systems, Panhandle has five natural gas storage fields located in Illinois, Kansas, Louisiana, Michigan and Oklahoma.Southwest Gas operates four of these fields and Trunkline operates one.Through Trunkline LNG, Panhandle owns and operates an LNG terminal in Lake Charles, Louisiana. Panhandle earns most of its revenue by entering into firm transportation and storage contracts, providing capacity for customers to transport and store natural gas, or LNG, in its facilities.Panhandle provides firm transportation services under contractual arrangements to local distribution company customers and their affiliates, natural gas marketers, producers, other pipelines, electric power generators and a variety of end-users.Panhandle’s pipelines offer both firm and interruptible transportation to customers on a short-term and long-term basis.Demand for natural gas transmission on Panhandle’s pipeline systems peaks during the winter months, with the highest throughput and a higher portion of annual total operating revenues and EBIT occurring during the first and fourth calendar quarters.Average reservation revenue rates realized by Panhandle are dependent on certain factors, including but not limited to rate regulation, customer demand for capacity, and capacity sold for a given period and, in some cases, utilization of capacity.Commodity or utilization revenues, which are more variable in nature, are dependent upon a number of factors including weather, storage levels and pipeline capacity availability levels, and customer demand for firm and interruptible services, including parking services.The majority of Panhandle’s revenues are related to firm capacity reservation charges, which reservation charges accounted for approximately 88 percent of total segment revenues and 27 percent of consolidated revenues in 2010. Florida Gas.Florida Gas is an open-access interstate pipeline system with a mainline capacity of 2.3 Bcf/d and approximately 5,000 miles of pipelines extending from south Texas through the Gulf Coast region of the United States to south Florida. Florida Gas’ pipeline system primarily receives natural gas from natural gas producing basins along the Louisiana and Texas Gulf Coast, Mobile Bay and offshore Gulf of Mexico.Florida Gas is the principal transporter of natural gas to the Florida energy market, delivering over 63 percent of the natural gas consumed in the state.In addition, Florida Gas’ pipeline system operates and maintains over 60 interconnects with major interstate and intrastate natural gas pipelines, which provide Florida Gas’ customers access to diverse natural gas producing regions. Florida Gas earns the majority of its revenue through firm transportation contracts.Florida Gas also earns variable revenue from charges assessed on each unit of transportation provided. 3 Demand for natural gas transmission service on the Florida Gas pipeline system is somewhat seasonal, with the highest throughput and related net earnings occurring in the traditional summer cooling season during the second and third calendar quarters, primarily due to increased natural gas-fired electric generation loads.The Company’s share of net earnings of Florida Gas is reported in Earnings from unconsolidated investments in the Consolidated Statement of Operations. Financial and Operating Data For the years ended December 31, 2010, 2009 and 2008, the Transportation and Storage segment’s operating revenues were $769.5 million, $749.2 million and $721.6 million, respectively.Earnings from unconsolidated investments related to Citrus were $99.8 million, $75 million and $74.9 million for the years ended December 31, 2010, 2009 and 2008, respectively. The following table provides a summary of pipeline transportation (including deliveries made throughout the Company’s pipeline network) and LNG terminal usage volumes (in TBtu). Years Ended December 31, Panhandle: PEPL transportation Trunkline transportation Sea Robin transportation Trunkline LNG terminal usage 43 33 9 Florida Gas (1) Represents 100 percent of Florida Gas versus the Company’s effective equity ownership interest of 50 percent. 4 The following table provides a summary of certain statistical information associated with Panhandle and Florida Gas at the date indicated. December 31, 2010 Panhandle: Approximate Miles of Pipelines PEPL Trunkline Sea Robin Peak Day Delivery Capacity (Bcf/d) PEPL Trunkline Sea Robin Trunkline LNG Trunkline LNG Sustainable Send Out Capacity (Bcf/d) Underground Storage Capacity-Owned (Bcf) Underground Storage Capacity-Leased (Bcf) Trunkline LNG Terminal Storage Capacity (Bcf) Approximate Average Number of Transportation Customers Weighted Average Remaining Life in Years of Firm Transportation Contracts PEPL Trunkline Sea Robin(1) N/A Weighted Average Remaining Life in Years of Firm Storage Contracts PEPL Trunkline Florida Gas:(2) Approximate Miles of Pipelines Peak Day Delivery Capacity (Bcf/d) Approximate Average Number of Transportation Customers Weighted Average Remaining Life in Years of Firm Transportation Contracts Sea Robin’s contracts are primarily interruptible, with only four firm contracts in place. Represents 100 percent of Florida Gas versus the Company’s effective equity ownership of 50 percent. Recent System Enhancements – Completed or Under Construction LNG Terminal Enhancement.Trunkline LNG commenced construction of an enhancement at its LNG terminal in February 2007.The key components of the enhancement were an ambient air vaporizer system and NGL recovery units.On March 11, 2010, Trunkline LNG received approval from FERC to place the infrastructure enhancement construction project in service.Total construction costs were approximately $440 million plus capitalized interest.The negotiated rate with the project’s customer, BG LNG Services, will be adjusted based on final capital costs pursuant to a contract-based formula.In addition, Trunkline LNG and BG LNG Services have extended the existing terminal and pipeline services agreements to coincide with the infrastructure enhancement construction project contract, which runs 20 years from the in-service date. 5 Florida Gas Phase VIII Expansion. In November 2009, FERC approved Florida Gas’ certificate application to construct an expansion, which will increase its natural gas capacity into Florida by approximately 820 MMcf/d (Phase VIII Expansion). Florida Gas anticipates an in-service date in April 2011, at a currently estimated cost of approximately $2.48 billion, including capitalized equity and debt costs.Approximately $2.2 billion of capital costs have been recorded as of December 31, 2010.To date, Florida Gas has entered into firm transportation service agreements with shippers for 25-year terms accounting for approximately 74 percent of the available expansion capacity. Significant Customers The following table provides the percentage of Transportation and Storage segment Operating revenues and related weighted average contract lives of Panhandle’s significant customers for the period presented. Percent of Segment Revenues For Year Ended Weighted Average Life of Contracts Company December 31, 2010 (1) at December 31, 2010 BG LNG Services 29 % 19.3 years (LNG, transportation) ProLiance 13 10.9 years (transportation), 15.3 years (storage) Other top 10 customers 23 N/A Remaining customers 35 N/A Total percentage 100 % Panhandle has no single customer, or group of customers under common control, that accounted for ten percent or more of the Company’s total consolidated operating revenues. Panhandle’s customers are subject to change during the year as a result of capacity release provisions that allow customers to release all or part of their capacity, which generally occurs for a limited time period.Under the terms of Panhandle’s tariffs, a temporary capacity release does not relieve the original customer from its payment obligations if the replacement customer fails to pay. The following table provides information related to Florida Gas’ significant customers for the period presented. Percent of Total Operating Weighted Average Life Revenues For Year Ended of Contracts at Company December 31, 2010 December 31, 2010 Florida Power & Light 38 % 13.0 Years Tampa Electric/Peoples Gas 15 10.4 Years Other top 10 customers 31 N/A Remaining customers 16 N/A Total percentage 100 % Regulation and Rates Panhandle and Florida Gas are subject to regulation by various federal, state and local governmental agencies, including those specifically described below. FERC has comprehensive jurisdiction over Panhandle and Florida Gas.In accordance with the Natural Gas Act of 1938, FERC’s jurisdiction over natural gas companies encompasses, among other things, the acquisition, operation and disposition of assets and facilities, the services provided and rates charged. 6 FERC has authority to regulate rates and charges for transportation and storage of natural gas in interstate commerce.FERC also has authority over the construction and operation of pipeline and related facilities utilized in the transportation and sale of natural gas in interstate commerce, including the extension, enlargement or abandonment of service using such facilities.PEPL, Trunkline, Sea Robin, Trunkline LNG, Southwest Gas and Florida Gas hold certificates of public convenience and necessity issued by FERC, authorizing them to operate the pipelines, facilities and properties now in operation and to transport and store natural gas in interstate commerce. The following table summarizes the status of rate proceedings applicable to the Transportation and Storage segment. Date of Last Company Rate Filing Rate Proceedings Status PEPL May 1992 Settlement effective April 1997 Trunkline January 1996 Settlement effective May 2001 Sea Robin June 2007 Settlement effective December 2008(1) Trunkline LNG June 2001 Settlement effective January 2002(2) Southwest Gas Storage August 2007 Settlement effective February 2008 Florida Gas October 2009 New rates effective April 1, 2010, subject to refund Settlement requires another rate case to be filed by January 2014. Settlement provides for a rate moratorium through 2015. Panhandle and Florida Gas are also subject to the Natural Gas Pipeline Safety Act of 1968 and the Pipeline Safety Improvement Act of 2002, which regulate the safety of natural gas pipelines. For additional information regarding Panhandle and Florida Gas’ regulation and rates, see Item 1A.Risk Factors – Risks That Relate to the Company’s Transportation and Storage Segment and Item 8.Financial Statements and Supplementary Data, Note 5 – Unconsolidated Investments – Contingent Matters Potentially Impacting Southern Union Through the Company’s Investment in Citrus – Florida Gas Rate Filing and Note 18 – Regulation and Rates – Panhandle. Competition The interstate pipeline systems of Panhandle and Florida Gas compete with those of other interstate and intrastate pipeline companies in the transportation and storage of natural gas.The principal elements of competition among pipelines are rates, terms of service, flexibility and reliability of service. Natural gas competes with other forms of energy available to the Company’s customers and end-users, including electricity, coal and fuel oils.The primary competitive factor is price.Changes in the availability or price of natural gas and other forms of energy, the level of business activity, conservation, legislation and governmental regulation, the capability to convert to alternate fuels and other factors, including weather and natural gas storage levels, affect the ongoing demand for natural gas in the areas served by Panhandle and Florida Gas.In order to meet these challenges, Panhandle and Florida Gas will need to adapt their marketing strategies, the types of transportation and storage services provided and their pricing and rates to address competitive forces.In addition, FERC may authorize the construction of new interstate pipelines that compete with the Company’s existing pipelines. 7 Panhandle’s current direct competitors include Alliance Pipeline LP, ANR Pipeline Company, Natural Gas Pipeline Company of America, ONEOK Partners, Texas Gas Transmission Corporation, Northern Natural Gas Company, Vector Pipeline, Columbia Gulf Transmission, Rockies Express Pipeline and Midwestern Gas Transmission. Florida Gas competes in peninsular Florida with Gulfstream Natural Gas System, L.L.C., a joint venture of Spectra Energy Corporation and The Williams Companies. Florida Gas also serves the Florida panhandle, where it competes with Gulf South Pipeline Company, LP and the natural gas transportation business of Southern Natural Gas. Florida Gas faces competition, to a lesser degree, from alternate fuels, including residual fuel oil, in the Florida market, as well as from proposed LNG regasification facilities. Gathering and Processing Segment Services SUGS’ operations consist of a network of natural gas and NGL pipelines, four cryogenic processing plants and five natural gas treating plants.The principal assets of SUGS are located in the Permian Basin of Texas and New Mexico. SUGS is primarily engaged in connecting producing wells of exploration and production (E&P) companies to its gathering system, providing compression and gathering services, treating natural gas to remove impurities to meet pipeline quality specifications, processing natural gas for the removal of NGL, and redelivering natural gas and NGL to a variety of markets.SUGS’ natural gas supply contracts primarily include fee-based, percent-of-proceeds, and margin sharing contracts (conditioning fee and wellhead purchase contracts).SUGS’ primary sales customers include E&P companies, power generating companies, electric and natural gas utilities, energy marketers, industrial end-users located primarily in the Gulf Coast and southwestern United States, and petrochemicals.SUGS’ business is not generally seasonal in nature. As a result of the operational flexibility built into SUGS’ gathering systems and plants, it is able to offer a broad array of services to producers, including: · field gathering and compression of natural gas for delivery to its plants; · treating, dehydration, sulfur recovery and other conditioning; and · natural gas processing and marketing of natural gas and NGL. The majority of SUGS’ gross margin is derived from the sale of NGL and natural gas equity volumes and fee-based services.The prices of NGL and natural gas are subject to fluctuations in response to changes in supply, demand, market uncertainty and a variety of factors beyond the Company’s control.The Company monitors these drivers and manages the associated commodity price risk using both economic and accounting hedge derivative instruments.For additional information related to the Company’s commodity price risk management, see Item 8. Financial Statements and Supplementary Data, Note 10 – Derivative Instruments and Hedging Activities – Commodity Contracts – Gathering and Processing Segment and Item 7A. Quantitative and Qualitative Disclosures About Market Risk – Commodity Price Risk – Gathering and Processing Segment. Financial and Operating Data For the years ended December 31, 2010, 2009 and 2008, SUGS’ gross margin (Operating revenues net of Cost of natural gas and other energy) was $193.3 million, $107.5 million and $304.1 million, respectively. 8 The following table provides a summary of certain statistical information associated with SUGS at the date indicated. December 31, 2010 Approximate Miles of Pipelines Plant capacity (MMcf/d): Cryogenic processing Natural gas treating Approximate Average Number of Customers See Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations – Business Segment Results – Gathering and Processing Segment for volume information related to SUGS. Significant Customers The following table provides the percentage of Gathering and Processing segment Operating revenues and related weighted average contract lives of SUGS’ significant customers for the period presented. Percent of Segment Revenues For Weighted Average Life Year Ended of Contracts at Company December 31, 2010 (1) December 31, 2010 Conoco Phillips Company 54 % Month-to-month (natural gas), 4 years (NGL) Louis Dreyfus Energy Services, LP 12 3.8 years (2) Other top 10 customers 24 N/A Remaining customers 10 N/A Total percentage 100 % Conoco Phillips Company accounted for 22 percent of the Company’s total consolidated operating revenues.SUGS had no other single customer or group of customers under common control that accounted for ten percent or more of the Company’s total consolidated operating revenues. The weighted average contract life excludes evergreen arrangements. Natural Gas and NGL Connections SUGS’ major natural gas pipeline interconnects are with ATMOS Pipeline Texas, El Paso Natural Gas Company, Energy Transfer Fuel, Enterprise Texas Pipeline, Northern Natural Gas Company, Oasis Pipeline, ONEOK Westex Transmission, Public Service Company of New Mexico and Transwestern Pipeline Company.Its major NGL pipeline interconnects are with Chaparral Energy, Louis Dreyfus Energy Services and Chevron Natural Gas. Natural Gas Supply Contracts SUGS’ natural gas supply contracts primarily include fee-based, percent-of-proceeds, and margin sharing contracts (conditioning fee and wellhead purchase contracts) which, as of December 31, 2010, comprised 13 percent, 68 percent and 19 percent by volume of its natural gas supply contracts, respectively.These natural gas supply contracts vary in length from month-to-month to a number of years, with many of the contracts having a term of three to five years.Additionally, some contracts contain a combination of these contractual types of structure (e.g., percent-of-proceeds contractual structure combined with a treating fee component).Following is a summary description of the natural gas supply contracts utilized by SUGS: 9 · Fee-Based.Under fee-based arrangements, SUGS receives a fee or fees for one or more of the following services:gathering, compressing, dehydrating, treating or processing natural gas.The fee or fees are usually based on the volume or level of service provided to gather, compress, dehydrate, treat or process natural gas.While fee-based arrangements are generally not subject to commodity risk, certain operating conditions as well as certain provisions of these arrangements, including fuel recovery mechanisms, may subject SUGS to a limited amount of commodity risk. · Percent-of-Proceeds, Percent-of-Value or Percent-of-Liquids.Under percent-of-proceeds arrangements, SUGS generally gathers, treats and processes natural gas for producers for an agreed percentage of the proceeds from the sales of residual natural gas and NGL.The percent-of-value and percent-of-liquids arrangements are variations on the percent-of-proceeds structure.These types of arrangements expose SUGS to significant commodity price risk as the revenues derived from the contracts are directly related to natural gas and NGL prices. · Conditioning Fee.Conditioning fee arrangements provide a guaranteed minimum unit margin or fee on natural gas that must be processed for NGL extraction in order to meet the quality specifications of the natural gas transmission pipelines.In addition to the minimum unit margin or fee, SUGS retains a significant percentage of the processing spread, if any.While the revenue earned is directly related to the processing spread, SUGS is guaranteed a positive margin with a minimum unit margin or fee in low processing spread environments. · Keep-Whole and Wellhead.A keep-whole arrangement allows SUGS to keep 100 percent of the NGL produced, but requires the return of the Btu or dollar value of the underlying natural gas to the producer or owner.Since some of the natural gas is converted to NGL during processing, resulting in Btu shrinkage, SUGS must compensate the producer or owner for the Btu shrinkage by replacing the shrinkage in-kind or by paying an agreed, market-based value for the Btu shrinkage.These arrangements have the highest commodity price exposure for SUGS because the costs are dependent on the price of natural gas and the revenues are based on the price of NGL.As a result, SUGS benefits from these types of arrangements when the Btu value of the NGL is high relative to the Btu value of the natural gas and is disadvantaged when the Btu value of the natural gas is high relative to the Btu value of NGL.Rather than incurring negative margins during an unfavorable processing spread environment, SUGS may have the ability to reduce its exposure to negative processing spreads by (i) treating, dehydrating and blending the wellhead natural gas with leaner natural gas in order to meet downstream transmission pipeline specifications rather than processing the natural gas or (ii) reducing the volume of ethane recovered at the processing facility. Natural Gas Sales Contracts SUGS’ natural gas sales contracts (physical) are consummated under North American Energy Standards Board or Gas Industry Standards Board contracts.Pricing is predominately based on Platt’s Gas Daily at El Paso-Permian or Waha pricing points.Some monthly baseload sales are made using FERC (Platt’s) pricing at El Paso-Permian or Waha pricing points. NGL Sales Contracts SUGS has contracted to sell its entire owned or controlled output of NGL to Conoco Phillips Company (Conoco) through December 31, 2014.Pricing for the NGL volumes sold to Conoco throughout the contract period are based on OPIS pricing at Mont Belvieu, Texas delivery points.SUGS has an option to extend the sales agreement for an additional five year period. For information related to SUGS’ use of various derivative financial instruments to manage its commodity price risk and related operating cash flows, see Item 8. Financial Statements and Supplementary Data, Note 10 – Derivative Instruments and Hedging Activities – Gathering and Processing Segment. 10 NGL Fractionation SUGS has a multi-year, firm agreement with Enterprise Products Operations, LLC (Enterprise) for the fractionation of its NGL.Enterprise owns several fractionation facilities in the Gulf coast area. Regulation While FERC does not directly regulate SUGS’ facilities for cost-based ratemaking purposes, SUGS is subject to certain oversight by FERC and various other governmental agencies, primarily with respect to matters of asset integrity, safety and environmental protection.The relevant agencies include the EPA and its state counterparts, the Occupational Safety and Health Administration and the U.S. Department of Transportation’s Office of Pipeline Safety and its state counterparts.The Company believes that its operations are in compliance, in all material respects, with applicable safety and environmental statutes and regulations. Competition SUGS competes with other midstream service providers and producer-owned midstream facilities in the Permian Basin.SUGS’ direct competitors include Targa Resources Partners LP, DCP Midstream Partners, LP, Enterprise Texas Field Services, Anadarko Petroleum, Atlas Pipeline Partners, LP and Regency Gas Services.Industry factors that typically affect SUGS’ ability to compete are: · contract fees charged; · capacity and pressures maintained on gathering systems; · location of its gathering systems relative to competitors and producer drilling activity; · capacity and type of processing and treating available to SUGS and its competitors; · efficiency and reliability of operations; · availability and cost of third-party NGL transportation and fractionation capacity; · delivery capabilities in each system and plant location; · natural gas and NGL pricing available to SUGS; and · ability to secure rights-of-way and various facility sites. Commodity prices for natural gas and NGL also play a major role in drilling activity on or near SUGS’ gathering and processing systems.Generally, lower commodity prices will result in less producer drilling activity and, conversely, higher commodity prices will result in increased producer drilling activity. SUGS has responded to these industry conditions by positioning and configuring its gathering and processing facilities to offer a broad array of services to accommodate the types and quality of natural gas produced in the region, while many competing systems provide only certain of these services. Distribution Segment Services The Company’s Distribution segment is primarily engaged in the local distribution of natural gas in Missouri, through its Missouri Gas Energy division, and in Massachusetts, through its New England Gas Company division.These utilities serve residential, commercial and industrial customers through local distribution systems.The distribution operations in Missouri and Massachusetts are regulated by the MPSC and the MDPU, respectively. The Distribution segment’s operations have historically been sensitive to weather and seasonal in nature, with the primary impact on operating revenues, which include pass through gas purchase costs that are seasonally impacted,occurring in the traditional winter heating season during the first and fourth calendar quarters.On February 10, 2010, the MPSC issued an order approving continued use of a distribution rate structure that eliminates the impact of weather and conservation for Missouri Gas Energy’s residential margin revenues and related earnings and approving expanded use of that distribution rate structure for Missouri Gas Energy’s small general service customers, effective February 28, 2010.Together, Missouri Gas Energy’s residential and small general service customers comprised 99 percent of its total customers and approximately 91 percent of its net operating revenues as of February 28, 2010.For additional information related to the new rates, see Item 8. Financial Statements and Supplementary Data, Note 18 – Regulation and Rates – Missouri Gas Energy. 11 Financial and Operating Data The following table provides a summary of miles of pipelines associated with the Distribution segment at the date indicated. December 31, 2010 Approximate Miles of Pipelines Mains Service lines Transmission lines 45 12 The following table sets forth the Distribution segment’s customers served, natural gas volumes sold or transported and weather-related information for the periods presented. Years Ended December 31, Average number of customers: Residential Commercial Industrial 94 95 Transportation Total customers Natural gas sales (MMcf): Residential Commercial Industrial Natural gas sales billed Net change in unbilled natural gas sales ) 47 Total natural gas sales Natural gas transported Total natural gas sales and gas transported Natural gas sales revenues (in thousands): Residential $ $ $ Commercial Industrial Natural gas revenues billed Net change in unbilled natural gas sales revenues ) Total natural gas sales revenues Natural gas transportation revenues Other revenues Total operating revenues $ $ $ Weather: Missouri Utility Operations: Degree days (1) Percent of 10-year measure (2) 97 % 96 % 106 % Percent of 30-year measure (2) 97 % 96 % 106 % Massachusetts Utility Operations: Degree days (1) Percent of 10-year measure (2) 86 % 92 % 83 % Percent of 30-year measure (2) 87 % 91 % 88 % “Degree days” are a measure of the coldness of the weather experienced.A degree day is equivalent to each degree that the daily mean temperature for a day falls below 65 degrees Fahrenheit. Information with respect to weather conditions is provided by the National Oceanic and Atmospheric Administration.Percentages of 10- and 30-year measures are computed based on the weighted average volumes of natural gas sales billed.The 10- and 30-year measures are used for consistent external reporting purposes.Measures of normal weather used by the Company’s regulatory authorities to set rates vary by jurisdiction.Periods used to measure normal weather for regulatory purposes range from 10 years to 30 years. 13 Significant Customers The Distribution segment has no single customer, or group of customers under common control, that accounted for ten percent or more of the Company’s Distribution segment or the Company’s total consolidated operating revenues for the years ended December 31, 2010, 2009 and 2008. Natural Gas Supply The cost and reliability of natural gas service are largely dependent upon the Company's ability to achieve favorable mixes of long-term and short-term natural gas supply agreements and fixed and variable trans­portation con­tracts.The Com­pany acquires its natural gas supplies directly.The Company has enhanced the reliability of the service provided to its customers by obtaining the ability to dispatch and moni­tor natural gas volumes on a daily, hourly or real-time basis. For the year ended December 31, 2010, the majority of the natural gas requirements for the utility operations of Missouri Gas Energy were delivered under short- and long-term trans­portation contracts through four major pipeline companies and approximately twenty-one commodity suppliers.For this same period, the majority of the natural gas requirements of New England Gas Company were delivered under long-term contracts through five major pipeline companies and contracts with three commodity suppliers.These con­tracts have various expira­tion dates ranging from 2011 through 2036.Missouri Gas Energy and New England Gas Company also have firm natural gas supply commit­ments under short-term and seasonal arrangements available for all of its service territories.Missouri Gas Energy and New England Gas Company hold contract rights to over 17 Bcf and 1 Bcf of storage capacity, respectively, to assist in meeting peak demands. Like the natural gas industry as a whole, Missouri Gas Energy and New England Gas Company utilize natural gas sales and/or transportation contracts with interruption provisions, by which large volume users purchase natural gas with the understanding that they may be forced to shut down or switch to alternate sources of energy at times when the natural gas is needed by higher priority customers for load management.In addition, during times of special supply problems, curtail­ments of deliveries to customers with firm contracts may be made in accordance with guidelines estab­lished by appropriate federal and state regulatory agencies. Regulation and Rates The Company’s utility operations are regulated as to rates, operations and other matters by the regulatory commissions of the states in which each operates.In Missouri, natural gas rates are established by the MPSC on a system-wide basis.In Massachusetts, natural gas rates for New England Gas Company are subject to the regulatory authority of the MDPU.For additional information concerning recent state and federal regulatory developments, see Item 8.Financial Statements and Supplementary Data, Note 18 – Regulation and Rates. The Company holds non-exclusive franchises with varying expiration dates in all incorporated communities where it is necessary to carry on its business as it is now being conducted.Fall River, Massachusetts; Kansas City, Missouri; and St. Joseph, Missouri are the largest cities in which the Company's utility cus­tomers are located.The franchise in Kansas City, Missouri expires in 2020.The franchises in Fall River, Massachusetts and St. Joseph, Missouri are perpetual. Regulatory authorities establish natural gas service rates so as to permit utilities the opportunity to recover operating, admin­istrative and financing costs, and the opportunity to earn a reasonable return on equity.Natural gas costs are billed to cus­tomers through purchased natural gas adjustment clauses, which permit the Company to adjust its sales price as the cost of purchased natural gas changes.This is important because the cost of natural gas accounts for a signifi­cant portion of the Company's total ex­penses.The appropriate regulatory authority must receive notice of such adjustments prior to billing imple­menta­tion.The MPSC allows Missouri Gas Energy to make rate adjustments for purchased natural gas cost changes up to four times per year.The MDPU permits New England Gas Company to file for purchased natural gas cost rate adjustments at any time its projected revenues and purchased natural gas costs vary by more than five percent. 14 The Company supports any service rate changes that it proposes to its regulators using an his­toric test year of operating results adjusted to normal conditions and for any known and measurable revenue or expense changes.Because the regula­tory process has certain inherent time delays, rate orders in these jurisdictions may not reflect the operating costs at the time new rates are put into effect. Except for Missouri Gas Energy’s residential customers and small general service customers, who are billed a fixed monthly charge for services provided and a charge for the amount of natural gas used, the Company’s monthly customer bills contain a fixed service charge, a usage charge for service to deliver natural gas, and a charge for the amount of natural gas used.Although the monthly fixed charge provides an even revenue stream, the usage charge increases the Company's revenue and earnings in the traditional heating load months when usage of natural gas increases. In addition to public service commission regu­la­tion, the Distribution segment is affected by certain other regula­tions, including pipe­line safety regulations under the Natural Gas Pipeline Safety Act of 1968, the Pipeline Safety Improvement Act of 2002, safety regulations under the Occupational Safety and Health Act and various state and federal environmental statutes and regulations.The Com­pany believes that its utility operations are in compliance, in all material respects, with applicable safety and environ­mental statutes and regulations. The following table summarizes the rate proceedings applicable to the Distribution segment: Company Date of Last Rate Filing Rate Proceedings Status (1) Missouri April 2009 MPSC rate order effective February 28, 2010 Massachusetts July 2008 MDPU rate order effective February 2, 2009 For more information related to these rate filings, see Item 8. Financial Statements and Supplementary Data, Note 18 – Regulation and Rates. Competition As energy providers, Missouri Gas Energy and New England Gas Company have historic­ally competed with alterna­tive energy sources available to end-users in their service areas, particularly electri­city, propane, fuel oil, coal, NGL and other refined products.At present rates, the cost of electricity to residential and com­mer­cial customers in the Com­pany’s regulated utility ser­vice areas generally is higher than the effective cost of natural gas service.There can be no assurance, however, that future fluctuations in natural gas and electric costs will not reduce the cost advantage of natural gas service. Competition from the use of fuel oils and propane, particularly by industrial and electric generation cus­to­mers, has increased due to the volatility of natural gas prices and increased marketing efforts from various energy companies.Competition from the use of fuel oils and propane is generally greater in the Company’s Massachusetts service area than in its Missouri service area. Nevertheless, this competition affects the nationwide market for natural gas.Addi­tionally, the general economic conditions in the Company’s regulated utility service areas continue to affect certain customers and market areas, thus impacting the results of the Company’s operations.The Company’s regulated utility operations are not currently in significant direct competition with any other distributors of natural gas to residential and small commercial customers within their service areas. 15 OTHER MATTERS Environmental The Company is subject to federal, state and local laws and regulations relating to the protection of the environment.These evolving laws and regulations may require expenditures over a long period of time to con­trol environmental impacts.The Company has established procedures for the ongoing evaluation of its operations to identify potential environmental exposures.These procedures are designed to achieve compliance with such laws and regulations.For additional information concerning the impact of environmental regulation on the Company, see Item 1A. Risk Factors and Item 8.Financial Statements and Supplementary Data, Note 14 – Commitments and Contingencies. Insurance The Company maintains insurance coverage provided under its policies similar to other comparable companies in the same lines of business.This includes, but is not limited to, insurance for potential liability to third parties, worker’s compensation, automobile and property insurance.The insurance policies are subject to terms, conditions, limitations and exclusions that do not fully compensate the Company for all losses.Except for windstorm property insurance more fully described below, insurance deductibles range from $100,000 to $10 million for the various policies utilized by the Company.As the Company renews its policies, it is possible that some of the current insurance coverage may not be renewed or obtainable on commercially reasonable terms due to restrictive insurance markets. Oil Insurance Limited (OIL), theCompany’s member mutual property insurer, revised its windstorm insurance coverage effective January 1, 2010. Based on the revised coverage, the per occurrence windstorm claims for onshore and offshore assets are limited to $250 million per member subject to a fixed 60 percent payout, up to $150 million per member, and are subject to the $750 million aggregate limit for total payout to members per incident and a $10 million deductible.The revised windstorm coverage also limits annual individual member recovery to $300 million in the aggregate. The Company has also purchased additional excess insurance coverage for its onshore assets arising from windstorm damage, which provides up to an additional $100 million of property insurance coverage over and above existing coverage or in excess of the base OIL coverage.In the event windstorm damage claims are made by the Company for its onshore assets and such damage claims are subject to a scaled or aggregate limit reduction by OIL, the Company may have additional uninsured exposure prior to application of the excess insurance coverage. Employees As of December 31, 2010, the Company had 2,437 employees, of whom 1,542 are paid on an hourly basis and 895 are paid on a salary basis.Unions represent 759 of the 1,542 hourly paid employees.The table below sets forth the number of employees represented by unions for each division, as well as the expiration dates of the current contracts with the respective bargaining units. 16 Number of employees Represented by Unions Expiration of Current Contract PEPL: USW Local 348 May 28, 2012 Missouri Gas Energy: Gas Workers 781 April 30, 2014 IBEW Local 53 90 April 30, 2014 USW Local 11-267 27 April 30, 2014 USW Local 12561, 14228 April 30, 2014 New England Gas Company: UWUA Local 431 71 May 4, 2013 As of December 31, 2010, the number of persons employed by each segment was as follows:Transportation and Storage segment – 1,184 persons; Gathering and Processing segment – 321 persons; Distribution segment – 811 persons; All Other subsidiary operations – 12 persons.In addition, the corporate employees of Southern Union totaled 109 persons. The employees of Florida Gas are not employees of Southern Union and, therefore, were not considered in the employee statistics noted above.As of December 31, 2010, Florida Gas had 326 non-union employees. The Company believes that its relations with its employees are good.From time to time, however, the Company may be subject to labor disputes.The Company did not experience any strikes or work stoppages during the years ended December 31, 2010, 2009 or 2008. Available Information Southern Union files annual, quarterly and special reports, proxy statements and other information with the SEC as required.Any document that Southern Union files with the SEC may be read or copied at the SEC’s public reference room at treet, N.E., Washington, D.C. 20549.Please call the SEC at 1-800-SEC-0330 for information on the public reference room.Southern Union’s SEC filings are also available at the SEC’s website at http://www.sec.gov and through Southern Union’s website at http://www.sug.com.The information on Southern Union’s website is not incorporated by reference into and is not made a part of this report. The Company, by and through the Audit Committee of its Board of Directors (Board), has adopted a Code of Ethics and Business Conduct (Code) designed to reflect requirements of the Sarbanes-Oxley Act of 2002, New York Stock Exchange rules and other applicable laws, rules and regulations.The Code applies to all of the Company’s directors, officers and employees. Any amendment to the Code will be posted promptly on Southern Union’s website at http://www.sug.com. Southern Union, by and through the Corporate Governance Committee of the Board, also has adopted Corporate Governance Guidelines (Guidelines).The Guidelines set forth, among other things, the responsibilities and standards under which the directors, the Board, its major committees and management shall function.The Code, the Guidelines and the charters of the Audit, Corporate Governance, Compensation, Finance and Investment committees are posted on the Corporate Governance section of Southern Union’s website under “Governance Documents” at http://www.sug.com. 17 ITEM 1A.Risk Factors. The risks and uncertainties described below are not the only ones faced by the Company. Additional risks and uncertainties that the Company is unaware of, or that it currently deems immaterial, may become important factors that affect it. If any of the following risks occurs, the Company’s business, financial condition, results of operations or cash flows could be materially and adversely affected. RISKS THAT RELATE TO SOUTHERN UNION Southern Union has substantial debt and may not be able to obtain funding or obtain funding on acceptable terms because of deterioration in the credit and capital markets.This may hinder or prevent Southern Union from meeting its future capital needs. Southern Union has a significant amount of debt outstanding.As of December31, 2010, consolidated debt on the Consolidated Balance Sheet totaled $3.52 billionoutstanding, compared to total capitalization (long and short-term debt plus stockholders' equity) of $6.05 billion. Some of the Company’s debt obligations contain financial covenants concerning debt-to-capital ratios and interest coverage ratios.The Company’s failure to comply with any of these covenants could result in an event of default which, if not cured or waived, could result in the acceleration of outstanding debt obligations or render it unable to borrow under certain credit agreements. Any such acceleration or inability to borrow could cause a material adverse change in the Company’s financial condition. The Company relies on access to both short- and long-term credit as a significant source of liquidity for capital requirements not satisfied by the cash flow from its operations.A deterioration in the Company’s financial condition could hamper its ability to access the capital markets. Global financial markets and economic conditions have been, and may continue to be, disrupted and volatile. The current weak economic conditions have made, and may continue to make, obtaining funding more difficult. Due to these factors, the Company cannot be certain that funding will be available if needed and, to the extent required, on acceptable terms.If funding is not available when needed, or is available only on unfavorable terms, the Company may be unable to grow its existing business, complete acquisitions, refinance its debt or otherwise take advantage of business opportunities or respond to competitive pressures, any of which could have a material adverse effect on the Company’s revenues and results of operations. Further, because of the need for certain state regulatory approvals in order to incur long-term debt and issue capital stock, the Company may not be able to access the capital markets on a timely basis. Restrictions on the Company’s ability to access capital markets could affect its ability to execute its business plan or limit its ability to pursue improvements or acquisitions on which it may otherwise rely for future growth. Credit ratings downgrades could increase the Company’s financing costs and limit its ability to access the capital markets. As of December 31, 2010, both Southern Union’s and Panhandle’s debt were rated BBB- by Fitch Ratings, Baa3 by Moody's Investor Services, Inc. and BBB- by Standard & Poor's.If the Company’s credit ratings are downgraded below investment grade or if there are times when it is placed on "credit watch," the Company could be negatively impacted as follows: 18 · borrowing costs associated with debt obligations could increase annually up to approximately $8.1 million; · the costs of maintaining certain contractual relationships could increase, primarily related to the potential requirement for the Company to post collateral associated with its derivative financial instruments; and · regulators may be unwilling to allow the Company to pass along increased debt service costs to natural gas customers. The financial soundness of the Company’s customers could affect its business and operating results and the Company’s credit risk management may not be adequate to protect against customer risk. As a result of the recent disruptions in the financial markets and other macroeconomic challenges that have impacted the economy of the United States and other parts of the world, the Company’s customers may experience cash flow concerns.As a result, if customers’ operating and financial performance deteriorates, or if they are unable to make scheduled payments or obtain credit, customers may not be able to pay, or may delay payment of, accounts receivable owed to the Company.The Company’s credit procedures and policies may not be adequate to fully eliminate customer credit risk.In addition, in certain situations, the Company may assume certain additional credit risks for competitive reasons or otherwise.Any inability of the Company’s customers to pay for services could adversely affect the Company’s financial condition, results of operations and cash flows. The Company depends on distributions from its subsidiaries and joint ventures to meet its needs. The Company is dependent on the earnings and cash flows of, and dividends, loans, advances or other distributions from, its subsidiaries to generate the funds necessary to meet its obligations.The availability of distributions from such entities is subject to their earnings and capital requirements, the satisfaction of various covenants and conditions contained in financing documents by which they are bound or in their organizational documents, and in the case of the regulated subsidiaries, regulatory restrictions that limit their ability to distribute profits to Southern Union. The Company owns 50 percent of Citrus, the holding company for Florida Gas.As such, the Company cannot control or guarantee the receipt of distributions from Florida Gas through Citrus. The Company’s growth strategy entails risk for investors. The Company may actively pursue acquisitions in the energy industry to complement and diversify its existing businesses. As part of its growth strategy, Southern Union may: · examine and potentially acquire regulated or unregulated businesses, including transportation and storage assets and gathering and processing businesses within the natural gas industry; · enter into joint venture agreements and/or other transactions with other industry participants or financial investors; · selectively divest parts of its business, including parts of its core operations; and · continue expanding its existing operations. The Company’s ability to acquire new businesses will depend upon the extent to which opportunities become available, as well as, among other things: · its success in valuing and bidding for the opportunities; · its ability to assess the risks of the opportunities; · its ability to obtain regulatory approvals on favorable terms; and · its access to financing on acceptable terms. Once acquired, the Company’s ability to integrate a new business into its existing operations successfully will largely depend on the adequacy of implementation plans, including the ability to identify and retain employees to manage the acquired business, and the ability to achieve desired operating efficiencies. The successful integration of any businesses acquired in the future may entail numerous risks, including: · the risk of diverting management's attention from day-to-day operations; · the risk that the acquired businesses will require substantial capital and financial investments; · the risk that the investments will fail to perform in accordance with expectations; and · the risk of substantial difficulties in the transition and integration process. 19 These factors could have a material adverse effect on the Company’s business, financial condition, results of operations and cash flows, particularly in the case of a larger acquisition or multiple acquisitions in a short period of time. The consideration paid in connection with an investment or acquisition also affects the Company’s financial results. To the extent it issues shares of capital stock or other rights to purchase capital stock, including options or other rights, existing stockholders may be diluted and earnings per share may decrease. In addition, acquisitions or expansions may result in the incurrence of additional debt. The Company is subject to operating risks. The Company’s operations are subject to all operating hazards and risks incident to handling, storing, transporting and providing customers with natural gas or NGL, including adverse weather conditions, explosions, pollution, release of toxic substances, fires and other hazards, each of which could result in damage to or destruction of its facilities or damage to persons and property. If any of these events were to occur, the Company could suffer substantial losses. Moreover, as a result, the Company has been, and likely will be, a defendant in legal proceedings and litigation arising in the ordinary course of business. While the Company maintains insurance against many of these risks to the extent and in amounts that it believes are reasonable, the Company’s insurance coverages have significant deductibles and self-insurance levels, limits on maximum recovery, and do not cover all risks.There is also the risk that the coverages will change over time in light of increased premiums or changes in the terms of the insurance coverages that could result in the Company’s decision to either terminate certain coverages, increase deductibles and self-insurance levels, or decrease maximum recoveries.In addition, there is a risk that the insurers may default on their coverage obligations. As a result, the Company’s results of operations, cash flows or financial condition could be adversely affected if a significant event occurs that is not fully covered by insurance. Terrorist attacks, such as the attacks that occurred on September11, 2001, have resulted in increased costs, and the consequences of terrorism may adversely impact the Company’s results of operations. The impact that terrorist attacks, such as the attacks of September11, 2001, may have on the energy industry in general, and on the Company in particular, is not known at this time. Uncertainty surrounding military activity may affect the Company’s operations in unpredictable ways, including disruptions of fuel supplies and markets and the possibility that infrastructure facilities, including pipelines, LNG facilities, gathering facilities and processing plants, could be direct targets of, or indirect casualties of, an act of terror or a retaliatory strike. The Company may have to incur significant additional costs in the future to safeguard its physical assets. The success of the pipeline and gathering and processing businesses depends, in part, on factors beyond the Company’s control. Third parties own most of the natural gas transported and stored through the pipeline systems operated by Panhandle and Florida Gas.Additionally, third parties produce all of the natural gas gathered and processed by SUGS, and third parties provide all of the NGL transportation and fractionation services for SUGS.As a result, the volume of natural gas or NGL transported, stored, gathered, processed or fractionated depends on the actions of those third parties and is beyond the Company’s control.Further, other factors beyond the Company’s and those third parties’ control may unfavorably impact the Company’s ability to maintain or increase current transmission, storage, gathering or processing rates, to renegotiate existing contracts as they expire or to remarket unsubscribed capacity.High utilization of contracted capacity by firm customers reduces capacity available for interruptible transportation and parking services. 20 The success of the pipeline and gathering and processing businesses depends on the continued development of additional natural gas reserves in the vicinity of their facilities and their ability to access additional reserves to offset the natural decline from existing sources connected to their systems. The amount of revenue generated by Panhandle and Florida Gas ultimately depends upon their access to reserves of available natural gas. Additionally, the amount of revenue generated by SUGS depends substantially upon the volume of natural gas gathered and processed and NGL extracted.As the reserves available through the supply basins connected to these systems naturally decline, a decrease in development or production activity could cause a decrease in the volume of natural gas available for transmission, gathering or processing. If production from these natural gas reserves is substantially reduced and not replaced with other sources of natural gas, such as new wells or interconnections with other pipelines, and certain of the Company’s assets are consequently not utilized, the Company may have to accelerate the recognition and settlement of AROs.Investments by third parties in the development of new natural gas reserves or other sources of natural gas in proximity to the Company’s facilities depend on many factors beyond the Company’s control.Revenue reductions or the acceleration of AROs resulting from the decline of natural gas reserves and the lack of new sources of natural gas may have a material adverse effect on the Company’s business, financial condition, results of operations and cash flows. The pipeline and gathering and processing businesses’ revenues are generated under contracts that must be renegotiated periodically. The revenues of Panhandle, Florida Gas and SUGS are generated under contracts that expire periodically and must be replaced.Although the Company will actively pursue the renegotiation, extension and/or replacement of all of its contracts, it cannot assure that it will be able to extend or replace these contracts when they expire or that the terms of any renegotiated contracts will be as favorable as the existing contracts.If the Company is unable to renew, extend or replace these contracts, or if the Company renews them on less favorable terms, it may suffer a material reduction in revenues and earnings. The expansion of the Company’s pipeline and gathering and processing systems by constructing new facilities subjects the Company to construction and other risks that may adversely affect the financial results of the Company’s pipeline and gathering and processing businesses. The Company may expand the capacity of its existing pipeline, storage, LNG, and gathering and processing facilities by constructing additional facilities.Construction of these facilities is subject to various regulatory, development and operational risks, including: · the Company’s ability to obtain necessary approvals and permits from FERC and other regulatory agencies on a timely basis and on terms that are acceptable to it; · the ability to access sufficient capital at reasonable rates to fund expansion projects, especially in periods of prolonged economic decline when the Company may be unable to access capital markets; · the availability of skilled labor, equipment, and materials to complete expansion projects; · adverse weather conditions; · potential changes in federal, state and local statutes, regulations, and orders, including environmental requirements that delay or prevent a project from proceeding or increase the anticipated cost of the project; · impediments on the Company’s ability to acquire rights-of-way or land rights or to commence and complete construction on a timely basis or on terms that are acceptable to it; · the Company’s ability to construct projects within anticipated costs, including the risk that the Company may incur cost overruns, resulting from inflation or increased costs of equipment, materials, labor, contractor productivity, delays in construction or other factors beyond its control, that the Company may not be able to recover from its customers; · the lack of future growth in natural gas supply and/or demand; and · the lack of transportation, storage or throughput commitments or gathering and processing commitments. 21 Any of these risks could prevent a project from proceeding, delay its completion or increase its anticipated costs.There is also the risk that a downturn in the economy and its potential negative impact on natural gas demand may result in either slower development in the Company’s expansion projects or adjustments in the contractual commitments supporting such projects.As a result, new facilities could be delayed or may not achieve the Company’s expected investment return, which may adversely affect the Company’s business, financial condition, results of operations and cash flows. The inability to continue to access lands owned by third parties could adversely affect the Company’s ability to operate and/or expand its pipeline and gathering and processing businesses. The ability of Panhandle, Florida Gas or SUGS to operate in certain geographic areas will depend on their success in maintaining existing rights-of-way and obtaining new rights-of-way. Securing additional rights-of-way is also critical to the Company’s ability to pursue expansion projects.Even for Panhandle and Florida Gas, which generally have the right of eminent domain, the Company cannot assure that it will be able to acquire all of the necessary new rights-of-way or maintain access to existing rights-of-way upon the expiration of the current rights-of-way or that all of the rights-of-way will be obtainable in a timely fashion. The Company’s financial position could be adversely affected if the costs of new or extended rights-of-way materially increase or the Company is unable to obtain or extend the rights-of-way timely. Federal, state and local jurisdictions may challenge the Company’s tax return positions. The positions taken by the Company in its tax return filings require significant judgment, use of estimates, and the interpretation and application of complex tax laws.Significant judgment is also required in assessing the timing and amounts of deductible and taxable items.Despite management’s belief that the Company’s tax return positions are fully supportable, certain positions may be challenged successfully by federal, state and local jurisdictions. The Company is subject to extensive federal, state and local laws and regulations regulating the environmental aspects of its business that may increase its costs of operation, expose it to environmental liabilities and require it to make material unbudgeted expenditures. The Company is subject to extensive federal, state and local laws and regulations regulating the environmental aspects of its business (including air emissions), which are complex, change from time to time and have tended to become increasingly strict. These laws and regulations have necessitated, and in the future may necessitate, increased capital expenditures and operating costs. In addition, certain environmental laws may result in liability without regard to fault concerning contamination at a broad range of properties, including currently or formerly owned, leased or operated properties and properties where the Company disposed of, or arranged for the disposal of, waste. The Company is currently monitoring or remediating contamination at several of its facilities and at waste disposal sites pursuant to environmental laws and regulations and indemnification agreements.The Company cannot predict with certainty the sites for which it may be responsible, the amount of resulting cleanup obligations that may be imposed on it or the amount and timing of future expenditures related to environmental remediation because of the difficulty of estimating cleanup costs and the uncertainty of payment by other PRPs. Costs and obligations also can arise from claims for toxic torts and natural resource damages or from releases of hazardous materials on other properties as a result of ongoing operations or disposal of waste. Compliance with amended, new or more stringently enforced existing environmental requirements, or the future discovery of contamination, may require material unbudgeted expenditures. These costs or expenditures could have a material adverse effect on the Company’s business, financial condition, results of operations or cash flows, particularly if such costs or expenditures are not fully recoverable from insurance or through the rates charged to customers or if they exceed any amounts that have been reserved. 22 The Company is subject to risks associated with climate change. It has been advanced that emissions of “greenhouse gases” (GHGs) are linked to climate change. Climate change and the costs that may be associated with its impact and the regulation of GHGs have the potential to affect the Company’s business in many ways, including negatively impacting (i) the costs it incurs in providing its products and services, including costs to operate and maintain its facilities, install new emission controls on its facilities, acquire allowances to authorize its GHG emissions, pay any taxes related to GHG emissions, administer and manage a GHG emissions program, pay higher insurance premiums or accept greater risk of loss in areas affected by adverse weather and coastal regions in the event of rising sea levels, (ii) the demand for and consumption of its products and services (due to change in both costs and weather patterns), and (iii) the economic health of the regions in which it operates, all of which could have a material adverse effect on the Company’s business, financial condition, results of operations and cash flows. A 2009 EPA determination that emissions of carbon dioxide and other “greenhouse gases” present an endangerment to public health could result in regulatory initiatives that increase the Company’s costs of doing business and the costs of its services. On April 17, 2009, the EPA issued a notice of its proposed finding and determination that emissions of carbon dioxide, methane, and other GHGs presented an endangerment to human health and the environment because emissions of such gases contribute to warming of the earth’s atmosphere and other climatic changes.Once finalized, EPA’s finding and determination would allow the agency to begin regulating GHG emissions under existing provisions of the Clean Air Act.In late September 2009, EPA announced two sets of proposed regulations in anticipation of finalizing its findings and determination, one rule to reduce emissions of GHGs from motor vehicles and the other to control emissions of GHGs from stationary sources.The motor vehicle rule was adopted in March 2010, and the stationary source permitting rule was promulgated in May 2010. It may take the EPA several years to impose regulations limiting emissions of GHGs from existing stationary sources due to legal challenges on the stationary rule. In addition, on September 22, 2009, the EPA issued a final rule requiring the reporting of GHG emissions from specified large GHG emission sources in the United States, including the Company’s processing plants and many compressor stations, beginning in 2011 for emissions occurring in 2010.Any limitation imposed by the EPA on GHG emissions from the Company’s natural gas–fired compressor stations and processing facilities or from the combustion of natural gas or natural gas liquids that it produces could increase its costs of doing business and/or increase the cost and reduce demand for its services. The adoption of climate change legislation or regulations restricting emissions of “greenhouse gases” could result in increased operating costs and reduced demand for the products and services the Company provides. The Kyoto Protocol was adopted in 1997 by the United Nations to address global climate change by reducing emissions of carbon dioxide and other greenhouse gases.The treaty went into effect on February 16, 2005.The United States has not adopted the Kyoto Protocol.However, on June 26, 2009, the United States House of Representatives approved adoption of the “American Clean Energy and Security Act of 2009,” also known as the “Waxman-Markey cap-and-trade legislation” (ACESA), which would establish an economy-wide cap-and-trade program in the United States to reduce emissions of GHGs, including carbon dioxide and methane that may be contributing to warming of the Earth’s atmosphere and other climatic changes. ACESA would require an overall reduction in GHG emissions of 17 percent (from 2005 levels) by 2020, and by over 80 percent by 2050. Under ACESA, covered sources of GHG emissions would be required to obtain GHG emission “allowances” corresponding to their annual emissions of GHGs. The number of emission allowances issued each year would decline as necessary to meet ACESA’s overall emission reduction goals. As the number of GHG emission allowances declines each year, the cost or value of allowances is expected to escalate significantly. The net effect of ACESA would be to impose increasing costs on the combustion of carbon-based fuels such as oil, refined petroleum products, natural gas and NGLs. 23 The United States Senate attempted to pass its own legislation for controlling and reducing emissions of GHGs in the United States.The Senate failed to adopt GHG legislation in the last Congress.It is not possible to predict if the current or a future Congress will propose or pass climate change legislation as robust as the 2009 ACESA.President Obama has indicated that he continues to support the adoption of legislation to control and reduce emissions of GHGs through an emission allowance permitting system that results in fewer allowances being issued each year but that allows parties to buy, sell and trade allowances as needed to fulfill their GHG emission obligations.Any laws or regulations that may be adopted to restrict or reduce emissions of GHGs would likely require the Company to incur increased costs.Further, current or future rate structures or shipper or producer contracts and prevailing market conditions might not allow the Company to recover the additional costs incurred to comply with such laws and/or regulations and may affect the Company’s ability to provide services.While the Company may be able to include some or all of such increased costs in its rate structures or shipper or producer contracts, such recovery of costs is uncertain and may depend on events beyond the Company’s control.Such matters could have a material adverse effect on demand for the Company’s gathering, treating, processing, distribution or transportation services. Even if such legislation is not adopted at the national level, more than one-third of the states have begun taking actions to control and/or reduce emissions of GHGs, with most of the state-level initiatives focused on large sources of GHG emissions, such as coal-fired electric plants. It is possible that smaller sources of emissions could become subject to GHG emission limitations or allowance purchase requirements in the future. Any one of these climate change regulatory and legislative initiatives could have a material adverse effect on the Company’s business, financial condition, results of operations and cash flows. The Company is subject to risks resulting from the recent moratorium on and the resulting increased costs of offshore deepwater drilling. The United States Department of Interior (DOI) implemented a six-month moratorium on offshore drilling in water deeper than 500 feet in response to the blowout and explosion on April 20, 2010 at the British Petroleum Plc deepwater well in the Gulf of Mexico.The offshore drilling moratorium, which was scheduled to expire on November 30, 2010, was implemented to permit the DOI to review the safety protocols and procedures used by offshore drilling companies, which review will enable the DOI to recommend enhanced safety and training needs for offshore drilling companies.The moratorium was lifted in October 2010.Additionally, the United States Bureau of Ocean Energy Management, Regulation and Enforcement (formerly the United States Mineral Management Service) has been fundamentally restructured by the DOI with the intent of providing enhanced oversight of onshore and offshore drilling operations for regulatory compliance enforcement, energy development and revenue collection.Certain enhanced regulatory mandates have been enacted with additional regulatory mandates expected.The new regulatory requirements will increase the cost of offshore drilling and production operations.The increased regulations and cost of drilling operations could result in decreased drilling activity in the areas serviced by the Company.Furthermore, the imposed moratorium did result in some offshore drilling companies relocating their offshore drilling operations for currently indeterminable periods of time to regions outside of the United States.Business decisions to not drill in the areas serviced by the Company resulting from the increased regulations and costs could result in a reduction in the future development and production of natural gas reserves in the vicinity of the Company’s facilities, which could adversely affect the Company’s business, financial condition, results of operations and cash flows. The Company’s businesses require the retention and recruitment of a skilled workforce and the loss of employees could result in the failure to implement its business plans. The Company’s businesses require the retention and recruitment of a skilled workforce including engineers and other technical personnel.If the Company is unable to retain its current employees (many of whom are retirement eligible) or recruit new employees of comparable knowledge and experience, the Company’s business could be negatively impacted. 24 The costs of providing pension and other postretirement health care benefits and related funding requirements are subject to changes in pension fund values, changing demographics and fluctuating actuarial assumptions and may have a material adverse effect on the Company’s financial results.In addition, the passage of the Health Care Reform Act in 2010 could significantly increase the cost of providing health care benefits for Company employees. The Company provides pension plan and other postretirement healthcare benefits to certain of its employees.The costs of providing pension and other postretirement health care benefits and related funding requirements are subject to changes in pension and other postretirement fund values, changing demographics and fluctuating actuarial assumptions that may have a material adverse effect on the Company’s future financial results.In addition, the passage of the Health Care Reform Act of 2010 could significantly increase the cost of health care benefits for its employees.While certain of the costs incurred in providing such pension and other postretirement healthcare benefits are recovered through the rates charged by the Company’s regulated businesses, the Company may not recover all of its costs and those rates are generally not immediately responsive to current market conditions or funding requirements.Additionally, if the current cost recovery mechanisms are changed or eliminated, the impact of these benefits on operating results could significantly increase. RISKS THAT RELATE TO THE COMPANY’S TRANSPORTATION AND STORAGE BUSINESS The transportation and storage business is highly regulated. The Company’s transportation and storage business is subject to regulation by federal, state and local regulatory authorities. FERC, the U.S. Department of Transportation and various state and local regulatory agencies regulate the interstate pipeline business. In particular, FERC has authority to regulate rates charged by Panhandle and Florida Gas for the transportation and storage of natural gas in interstate commerce.FERC also has authority over the construction, acquisition, operation and disposition of these pipeline and storage assets.In addition, the U.S. Coast Guard has oversight over certain issues including the importation of LNG. The Company’s rates and operations are subject to extensive regulation by federal regulators as well as the actions of Congress and state legislatures and, in some respects, state regulators. The Company cannot predict or control what effect future actions of regulatory agencies may have on its business or its access to the capital markets. Furthermore, the nature and degree of regulation of natural gas companies has changed significantly during the past several decades and there is no assurance that further substantial changes will not occur or that existing policies and rules will not be applied in a new or different manner. Should new and more stringent regulatory requirements be imposed, the Company’s business could be unfavorably impacted and the Company could be subject to additional costs that could adversely affect its financial condition or results of operations if these costs are not ultimately recovered through rates. The Company’s transportation and storage business is also influenced by fluctuations in costs, including operating costs such as insurance, postretirement and other benefit costs, wages, outside contractor services costs, asset retirement obligations for certain assets and other operating costs.The profitability of regulated operations depends on the business’ ability to collect such increased costs as a part of the rates charged to its customers.To the extent that such operating costs increase in an amount greater than that for which revenue is received, or for which rate recovery is allowed, this differential could impact operating results.The lag between an increase in costs and the ability of the Company to file to obtain rate relief from FERC to recover those increased costs can have a direct negative impact on operating results.As with any request for an increase in rates in a regulatory filing, once granted, the rate increase may not be adequate.In addition, FERC may prevent the business from passing along certain costs in the form of higher rates. 25 FERC may also exercise its Section 5 authority to initiate proceedings to review rates that it believes may not be just and reasonable. FERC has recently exercised this authority with respect to several other pipeline companies, as it had in 2007 with respect to the Company’s Southwest Gas Storage Company. If FERC were to initiate a Section 5 proceeding against the Company and find that the Company’s rates at that time were not just and reasonable due to a lower rate base, reduced or disallowed operating costs, or other factors, the applicable maximum rates the Company is allowed to charge customers could be reduced and the reduction could potentially have a material adverse effect on the Company’s business, financial condition, results of operations or cash flows. Such rate reduction is also a possible outcome with any Section 4 rate case proceeding for Florida Gas or the regulated entities of Panhandle, including any rate case proceeding required to be filed as a result of a prior rate case settlement.A regulated entity’s rate base, upon which a rate of return is allowed in the derivation of maximum rates, is primarily determined by a combination of accumulated capital investments, accumulated regulatory basis depreciation, and accumulated deferred income taxes.Such rate base can decline due to capital investments being less than depreciation over a period of time, or due to accelerated tax depreciation in excess of regulatory basis depreciation. The pipeline businesses are subject to competition. The interstate pipeline businesses of Panhandle and Florida Gas compete with those of other interstate and intrastate pipeline companies in the transportation and storage of natural gas.The principal elements of competition among pipelines are rates, terms of service and the flexibility and reliability of service.Natural gas competes with other forms of energy available to the Company’s customers and end-users, including electricity, coal and fuel oils.The primary competitive factor is price.Changes in the availability or price of natural gas and other forms of energy, the level of business activity, conservation, legislation and governmental regulations, the capability to convert to alternate fuels and other factors, including weather and natural gas storage levels, affect the demand for natural gas in the areas served by Panhandle and Florida Gas. Substantial risks are involved in operating a natural gas pipeline system. Numerous operational risks are associated with the operation of a complex pipeline system. These include adverse weather conditions, accidents, the breakdown or failure of equipment or processes, the performance of pipeline facilities below expected levels of capacity and efficiency, the collision of equipment with pipeline facilities (such as may occur if a third party were to perform excavation or construction work near the facilities) and other catastrophic events beyond the Company’s control.In particular, the Company’s pipeline system, especially those portions that are located offshore, may be subject to adverse weather conditions, including hurricanes, earthquakes, tornadoes, extreme temperatures and other natural phenomena, making it more difficult for the Company to realize the historic rates of return associated with these assets and operations.A casualty occurrence might result in injury or loss of life, extensive property damage or environmental damage. Insurance proceeds may not be adequate to cover all liabilities or expenses incurred or revenues lost. Fluctuations in energy commodity prices could adversely affect the pipeline businesses. If natural gas prices in the supply basins connected to the pipeline systems of Panhandle and Florida Gas are higher than prices in other natural gas producing regions able to serve the Company’s customers, the volume of natural gas transported by the Company may be negatively impacted.Natural gas prices can also affect customer demand for the various services provided by the Company. The pipeline businesses are dependent on a small number of customers for a significant percentage of their sales. Panhandle’s top two customers accounted for 42 percent of its 2010 revenue.Florida Gas’ top two customers accounted for53 percent of its 2010 revenue.The loss of any one or more of these customers could have a material adverse effect on the Company’s business, financial condition, results of operations or cash flows. 26 RISKS THAT RELATE TO THE COMPANY’S GATHERING AND PROCESSING BUSINESS The Company’s gathering and processing business is unregulated. Unlike the Company’s returns on its regulated transportation and distribution businesses, the natural gas gathering and processing operations conducted at SUGS are not regulated for cost-based ratemaking purposes and may potentially have a higher level of risk in recovering incurred costs than the Company’s regulated operations. Although SUGS operates in an unregulated market, the business is subject to certain regulatory risks, most notably environmental and safety regulations.Moreover, the Company cannot predict when additional legislation or regulation might affect the gathering and processing industry, nor the impact of any such changes on the Company’s business, financial position, results of operations or cash flows. The Company’s gathering and processing business is subject to competition. The gathering and processing industry is expected to remain highly competitive.Most customers of SUGS have access to more than one gathering and/or processing system.The Company’s ability to compete depends on a number of factors, including the infrastructure and contracting strategies of competitors in the Company’s gathering region and the efficiency, quality and reliability of the Company’s plant and gathering system. In addition to SUGS’ current competitive position in the gathering and processing industry, its business is subject to pricing risks associated with changes in the supply of, and the demand for, natural gas and NGL.Since the demand for natural gas or NGL is influenced by commodity prices (including prices for alternative energy sources), customer usage rates, weather, economic conditions, service costs and other factors beyond the control of the Company, volumes processed and/or NGL extracted during processing may, after analysis, be reduced from time to time based on existing market conditions. The Company’s profit margin in the gathering and processing business is highly dependent on energy commodity prices. SUGS’ gross margin is largely derived from (i) percentage of proceeds arrangements based on the volume and quality of natural gas gathered and/or NGL recovered through its facilities and (ii) specified fee arrangements for a range of services.Under percent-of-proceeds arrangements, SUGS generally gathers and processes natural gas from producers for an agreed percentage of the proceeds from the sales of the resulting residue natural gas and NGL. The percent-of-proceeds arrangements, in particular, expose SUGS’ revenues and cash flows to risks associated with the fluctuation of the price of natural gas, NGL and crude oil and their relationships to each other. The markets and prices for natural gas and NGL depend upon many factors beyond the Company’s control. These factors include demand for these commodities, which fluctuates with changes in market and economic conditions, and other factors, including: · the impact of seasonality and weather; · general economic conditions; · the level of domestic crude oil and natural gas production and consumption; · the level of worldwide crude oil and NGL production and consumption; · the availability and level of natural gas and NGL storage; · the availability of imported natural gas, LNG, NGL and crude oil; · actions taken by foreign oil and natural gas producing nations; · the availability of local, intrastate and interstate transportation systems; · the availability of NGL transportation and fractionation capacity; · the availability and marketing of competitive fuels; · the impact of energy conservation efforts; · the extent of governmental regulation and taxation; and · the availability and effective liquidity of natural gas and NGL derivative counterparties. 27 To manage its commodity price risk related to natural gas and NGL, the Company uses a combination of puts, fixed-rate (i.e., receive fixed price) or floating-rate (i.e. receive variable price) index and basis swaps, NGL gross processing spread puts and fixed-rate swaps and exchange-traded futures and options.These derivative financial instruments allow the Company to preserve value and protect margins because changes in the value of the derivative financial instruments are highly effective in offsetting changes in physical market commodity prices and reducing basis risk.Basis risk exists primarily due to price differentials between cash market delivery locations and futures contract delivery locations.However, the Company does not fully hedge against commodity price changes, and therefore retains some exposure to market risk.Accordingly, any adverse changes to commodity prices could result in decreased revenue and increased cost.For information related to derivative financial instruments, see Item 8. Financial Statements and Supplementary Data – Note 10 Derivative Instruments and Hedging Activities – Gathering and Processing Segment. A reduction in demand for NGL products by the petrochemical, refining or heating industries could materially adversely affect the Company’s gathering and processing business. The NGL products the Company produces have a variety of applications, including for use as heating fuels, petrochemical feed stocks and refining blend stocks.A reduction in demand for NGL products, whether because of general economic conditions, new government regulations, reduced demand by consumers for products made with NGL products, increased competition from petroleum-based products due to pricing differences, mild winter weather, severe weather such as hurricanes causing damage to Gulf Coast petrochemical facilities or other reasons, could result in a decline in the value of the NGL products the Company sells and/or reduce the volume of NGL products the Company produces. Operational risks are involved in operating a gathering and processing business. Numerous operational risks are associated with the operation of a natural gas gathering and processing business. These include adverse weather conditions, accidents, the breakdown or failure of equipment or processes, the performance of processing and fractionation facilities below expected levels of capacity or efficiency, the collision of equipment with facilities and catastrophic events such as explosions, fires, earthquakes, floods, landslides, tornadoes, lightning or other similar events beyond the Company’s control. A casualty occurrence might result in injury or loss of life, extensive property damage or environmental damage. Insurance proceeds may be inadequate to cover all liabilities or expenses incurred or revenues lost. The Company does not obtain independent evaluations of natural gas reserves dedicated to its gathering and processing business, potentially resulting in future volumes of natural gas available to the Company being less than anticipated. The Company does not obtain independent evaluations of natural gas reserves connected to its gathering systems due to the unwillingness of producers to provide reserve information, as well as the cost of such evaluations.Accordingly, the Company does not have independent estimates of total reserves dedicated to its gathering systems or the anticipated life of such reserves.If the total reserves or estimated lives of the reserves connected to the Company’s gathering systems are less than anticipated and the Company is unable to secure additional sources of natural gas, then the volumes of natural gas in the future and associated gross margin could be less than anticipated.A decline in the volumes of natural gas and associated NGL in the Company’s gathering and processing business could have a material adverse effect on its business. 28 The Company depends on two natural gas producers for a significant portion of its supply of natural gas.The loss of these producers or the replacement of its contracts on less favorable terms could result in a decline in the Company’s volumes and/or gross margin. SUGS’ two largest natural gas suppliers for the year ended December 31, 2010 accounted for approximately 32 percent of the Company’s wellhead throughput under multiple contracts.The loss of all or even a portion of the natural gas volumes supplied by these producers or the extension or replacement of these contracts on less favorable terms, if at all, as a result of competition or otherwise, could reduce the Company’s gross margin.Although these producers represent a large volume of natural gas, the gross margin per unit of volume is significantly lower than the average gross margin per unit of volume on the Company’s gathering and processing system due to the lack of need for services required to make the natural gas merchantable (e.g. high pressure, low NGL content, essentially transmission pipeline quality natural gas). The Company depends on one NGL customer for a significant portion of its sales of NGLs.The loss of this customer or the replacement of its contract on less favorable terms could result in a decline in the Company’s gross margin. For the five year period ending December 31, 2014, SUGS has contracted to sell its entire owned or controlled output of NGL to Conoco Phillips Company (Conoco).Pricing for the NGL volumes sold to Conoco throughout the contract period are based on OPIS pricing at Mont Belvieu, Texas delivery points.For the year ended December 31, 2010, Conoco accounted for approximately 22 percent and 54 percent of the Company’s and SUGS’ operating revenues, respectively. RISKS THAT RELATE TO THE COMPANY’S DISTRIBUTION BUSINESS The distribution business is highly regulated and the Company’s revenues, operating results and financial condition may fluctuate with the distribution business’ ability to achieve timely and effective rate relief from state regulators. The Company’s distribution business is subject to regulation by the MPSC and the MDPU. These authorities regulate many aspects of the Company’s distribution operations, including construction and maintenance of facilities, operations, safety, the rates that can be charged to customers and the maximum rate of return that the Company is allowed to realize. The ability to obtain rate increases depends upon regulatory discretion. The distribution business is influenced by fluctuations in costs, including operating costs such as insurance, postretirement and other benefit costs, wages, changes in the provision for the allowance for doubtful accounts associated with volatile natural gas costs and other operating costs. The profitability of regulated operations depends on the business’ ability to recover costs related to providing services to its customers. To the extent that such operating costs increase in an amount greater than that for which rate recovery is allowed, this differential could impact operating results until the business files for and is allowed an increase in rates. The lag between an increase in costs and the rate relief obtained from the regulators can have a direct negative impact on operating results. As with any request for an increase in rates in a regulatory filing, once granted, the rate increase may not be adequate. In addition, regulators may prevent the business from passing along some costs in the form of higher rates. The distribution business’ operating results and liquidity needs are seasonal in nature and may fluctuate based on weather conditions and natural gas prices. The natural gas distribution business is a seasonal business with a significant percentage of annual operating revenues and EBIT occurring in the traditional winter heating season in the first and fourth calendar quarters.The business is also subject to seasonal and other variations in working capital due to changes in natural gas prices and the fact that customers pay for the natural gas delivered to them after they use it, whereas the business is required to pay for the natural gas before delivery.As a result, fluctuations in natural gas prices may have a significant effect on results of operations and cash flows. 29 Operational risks are involved in operating a distribution business. Numerous risks are associated with the operations of a natural gas distribution business.These include adverse weather conditions, accidents, the breakdown or failure of equipment or processes, the performance of suppliers’ processing facilities below expected levels of capacity or efficiency, the collision of equipment with facilities and catastrophic events such as explosions, fires, earthquakes, floods, landslides, tornadoes, lightning or other similar events beyond the Company’s control. A casualty occurrence might result in injury or loss of life, extensive property damage or environmental damage. Insurance proceeds may be inadequate to cover all liabilities or expenses incurred or revenues lost. The distribution business has recorded certain assets that may not be recoverable from its customers. The distribution business records certain assets on the Company’s balance sheet resulting from the regulatory process that could not be recorded under GAAP for non regulated entities.As of December 31, 2010, the Company’s regulatory assets recorded in its Consolidated Balance Sheet totaled $66.2 million.When establishing regulatory assets, the distribution business considers factors such as rate orders from its regulators, previous rate orders for substantially similar costs, written approval from the regulators and analysis of recoverability from legal counsel to determine the probability of future recovery of these assets.The Company would be required to write-off any regulatory assets for which future recovery is determined not to be probable.For additional information related to management’s assessment of the probability of recovery or pass through of regulatory asset costs to its customers, see Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations – Other Matters– Critical Accounting Policies – Effects of Regulation. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This reportcontains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Exchange Act.Forward-looking statements are based on management’s beliefs and assumptions.These forward-looking statements, which address the Company’s expected business and financial performance, among other matters, are identified by terms and phrases such as:anticipate, believe, intend, estimate, expect, continue, should, could, may, plan, project, predict, will, potential, forecast and similar expressions.Forward-looking statements involve risks and uncertainties that may or could cause actual results to be materially different from the results predicted.Factors that could cause actual results to differ materially from those indicated in any forward-looking statement include, but are not limited to: · changes in demand for natural gas or NGL and related services by customers, in the composition of the Company’s customer base and in the sources of natural gas or NGL available to the Company; · the effects of inflation and the timing and extent of changes in the prices and overall demand for and availability of natural gas or NGL as well as electricity, oil, coal and commodity and other bulk materials and chemicals; · adverse weather conditions, such as warmer or colder than normal weather in the Company’s service territories, as applicable, and the operational impact of natural disasters; · changes in laws or regulations, third-party relations and approvals, and decisions of courts, regulators and/or governmental bodies affecting or involving the Company, including deregulation initiatives and the impact of rate and tariff proceedings before FERC and various state regulatory commissions; · the speed and degree to which additional competition, including competition from alternative forms of energy, is introduced to the Company’s business and the resulting effect on revenues; · the impact and outcome of pending and future litigation and/or regulatory investigations, proceedings or inquiries; · the ability to comply with or to successfully challenge existing and/or or new environmental, safety and other laws and regulations; · unanticipated environmental liabilities; · the uncertainty of estimates, including accruals and costs of environmental remediation; · the impact of potential impairment charges; 30 · exposure to highly competitive commodity businesses and the effectiveness of the Company's hedging program; · the ability to acquire new businesses and assets and integrate those operations into its existing operations, as well as its ability to expand its existing businesses and facilities; · the timely receipt of required approvals by applicable governmental entities for the construction and operation of the pipelines and other projects; · the ability to complete expansion projects on time and on budget; · the ability to control costs successfully and achieve operating efficiencies, including the purchase and implementation of new technologies for achieving such efficiencies; · the impact of factors affecting operations such as maintenance or repairs, environmental incidents, natural gas pipeline system constraints and relations with labor unions representing bargaining-unit employees; · the performance of contractual obligations by customers, service providers and contractors; · exposure to customer concentrations with a significant portion of revenues realized from a relatively small number of customers and any credit risks associated with the financial position of those customers; · changes in the ratings of the Company’s debt securities; · the risk of a prolonged slow-down in growth or decline in the United States economy or the risk of delay in growth or decline in the United States economy, including liquidity risks in United States credit markets; · the impact of unsold pipeline capacity being greater than expected; · changes in interest rates and other general market and economic conditions, and in the Company’s ability to continue to access its revolving credit facility and to obtain additional financing on acceptable terms, whether in the capital markets or otherwise; · declines in the market prices of equity and debt securities and resulting funding requirements for defined benefit pension plans and other postretirement benefit plans; · acts of nature, sabotage, terrorism or other similar acts that cause damage to thefacilities or those of the Company’ssuppliers' or customers' facilities; · market risks beyond the Company’s control affecting its risk management activities including market liquidity, commodity price volatility and counterparty creditworthiness; · the availability/cost of insurance coverage and the ability to collect under existing insurance policies; · the risk that material weaknesses or significant deficiencies in internal controls over financial reporting could emerge or that minor problems could become significant; · changes in accounting rules, regulations and pronouncements that impact the measurement of the results of operations, the timing of when such measurements are to be made and recorded and the disclosures surrounding these activities; · the effects of changes in governmental policies and regulatory actions, including changes with respect to income and other taxes, environmental compliance, climate change initiatives and authorized rates of recovery of costs (including pipeline relocation costs); · market risks affecting the Company’s pricing of its services provided and renewal of significant customer contracts; and · other risks and unforeseen events, including other financial, operational and legal risks and uncertainties detailed from time to time in filings with the SEC. These factors are not necessarily all of the important factors that could cause actual results to differ materially from those expressed in any of the Company’s forward-looking statements.Other factors could also have material adverse effects on the Company’s future results.In light of these risks, uncertainties and assumptions, the events described in forward-looking statements might not occur or might occur to a different extent or at a different time than the Company has described.The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as may be required by law. ITEM 1B.Unresolved Staff Comments. N/A 31 ITEM 2.Properties. See Item 1. Business – Business Segments for information concerning the general location and characteristics of the important physical properties and assets of the Transportation and Storage, Gathering and Processing and Distribution segments. The Company’s other businesses primarily consist of PEI Power Corporation, a wholly-owned subsidiary of the Company, which has ownership interests in two electric power plants that share a site in Archbald, Pennsylvania.PEI Power Corporation wholly owns one plant, a35 megawatt electric cogeneration facility fueled by a combination of natural gas and methane, and owns 49.9 percent of the second plant, a 45 megawatt natural gas-fired electric generation facility, through a joint venture with Cayuga Energy. ITEM 3.Legal Proceedings. The Company and certain of its affiliates are occasionally parties to lawsuits and administrative proceedings incidental to their businesses involving, for example, claims for personal injury and property damage, contractual matters, various tax matters, and rates and licensing.The Company and its affiliates are also subject to various federal, state and local laws and regulations relating to the environment, as described in Item 1. Business. Several of these companies have been named parties to various actions involving environmental issues.Based on the Company’s current knowledge and subject to future legal and factual developments, the Company’s management believes that it is unlikely that these actions, individually or in the aggregate, will have a material adverse effect on its consolidated financial position, results of operations or cash flows.For additional information regarding various pending administrative and judicial proceedings involving regulatory, environmental and other legal matters, reference is made to Item 8, Financial Statements and Supplementary Data, Note 18 – Regulation and Rates and Note 14 – Commitments and Contingencies. Also see Item 1A. Risk Factors – Cautionary Factors That May Affect Future Results. ITEM 4.Reserved. PART II ITEM 5.Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. MARKET INFORMATION Southern Union’s common stock is traded on the New York Stock Exchange under the symbol “SUG.”The high and low sales prices for shares of Southern Union common stock and the cash dividends per share declared in each quarter since January 1, 2009 are set forth below. Dollars per share High Low Dividends December 31, 2010 $ $ $ September 30, 2010 June 30, 2010 March 31, 2010 December 31, 2009 $ $ $ September 30, 2009 June 30, 2009 March 31, 2009 32 Provisions in certain of Southern Union’s long-term debt and bank credit facilities limit the issuance of divi­dends on capital stock.Under the most restrictive provisions in effect, Southern Union may not declare or issue any dividends on its common stock or acquire or retire any of Southern Union’s common stock, unless no event of default exists and the Company meets certain financial ratio requirements, which presently are met.Southern Union’s ability to pay cash dividends may be limited by certain debt restrictions at Panhandle and Citrus that could limit Southern Union’s access to funds from Panhandle and Citrus for debt service or dividends.For additional related information, see Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations – Liquidity and Capital Resources – Financing Activities – Dividend Restrictions and Item 8.Financial Statements and Supplementary Data, Note 15 – Stockholders’ Equity and Note 7 – Debt Obligations. COMMON STOCK PERFORMANCE GRAPH The following performance graph compares the performance of Southern Union’s common stock to the Standard & Poor’s 500 Stock Index (“S&P 500 Index”) and the Bloomberg U.S. Pipeline Index.The comparison assumes $100 was invested on December 31, 2005, in Southern Union common stock, the S&P 500 Index and the Bloomberg U.S. Pipeline Index.Each case assumes the reinvestment of dividends. Southern Union 59 S&P 500 Index 77 97 Bloomberg U.S. Pipeline Index 84 33 The following companies are included in the Bloomberg U.S. Pipeline Index used in the graph:El Paso Corp., Enbridge, Inc., Oneok, Inc., Spectra Energy Corp., TransCanada Corp., and The Williams Cos, Inc. HOLDERS As of February 18, 2011, there were 5,654 holders of record of Southern Union’s common stock, and 124,656,118 shares of Southern Union’s common stock were issued and outstanding.The holders of record do not include persons whose shares are held of record by a bank, brokerage house or clearing agency, but do include any such bank, brokerage house or clearing agency that is a holder of record. EQUITY COMPENSATION PLANS Equity compensation plans approved by stockholders include the Southern Union Company Third Amended and Restated 2003 Stock and Incentive Plan and the 1992 Long-Term Stock Incentive Plan (1992 Plan).While Southern Union options are still outstanding under the 1992 Plan, the 1992 Plan expired on July 1, 2002 and no shares are available for future grant thereunder.Under both plans, stock options and SARs are issued having an exercise price equal to the fair market value of the Company’s common stock on the date of grant.Stock options typically vest ratably over three, four or five years and SARs vest over three years. The following table sets forth information regarding the Company’s equity compensation plans approved by security holders as of December 31, 2010. Number of Securities to Be Issued Upon Weighted Average Number of Securities Exercise of Exercise Price of Remaining Available for Outstanding Outstanding Future Issuance Under Options/SARs Options/SARs Equity Compensation Plans Plans approved by stockholders 3,974,205(1), (2) $ (1)Excludes341,213 shares of restricted stock that were outstanding at December 31, 2010. Assumes the number of securities issued from the exercise of SARs outstanding equals the appreciation from the award's grant date to December 31, 2010. For additional information related to the Company’s equity compensation plans, see Item 8.Financial Statements and Supplementary Data, Note 13 – Stock-Based Compensation. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS The following table presents information with respect to purchases during the three months ended December 31, 2010 made by Southern Union or any “affiliated purchaser” of Southern Union (as defined in Rule 10b-18(a)(3)) of equity securities that are registered pursuant to Section 12 of the Exchange Act. Total Number Average of Shares Price Paid Purchased(1) per Share Month Ended October 31, 2010 $ Month Ended November 30, 2010 Month Ended December 31, 2010 Total $ (1)The total number of shares purchased includes:(i) the surrender to the Company of54,187 shares of common stock to satisfy tax withholding obligations in connection with the vesting of restricted stock awards and exercise of stock appreciation rights and (ii)8,112 shares of common stock purchased in open-market transactions and held in various Company employee benefit plan trusts by the trustees using cash amounts deferred by the participants in such plans (and quarterly cash dividends issued by the Company on shares held in such plans). 34 ITEM 6.SELECTED FINANCIAL DATA. Years Ended December 31, (In thousands, except per share amounts) Total operating revenues $ Earnings from unconsolidated investments Net earnings (loss): Continuing operations Discontinued operations(4) ) - - - ) Available for common stockholders Net earnings (loss) per diluted common share:(5) Continuing operations Discontinued operations ) - - - ) Available for common stockholders Total assets Stockholders’ equity Current portion of long-term debt and capital lease obligation Long-term debt and capital lease obligation, excluding current portion Cash dividends declared on common stock Includes the impact of the March 1, 2006 acquisition of Sid Richardson Energy Services, Ltd. and related entities, and the August 24, 2006 dispositions of PG Energy and the Rhode Island operations of New England Gas Company.See note 4 below for additional related information regarding the asset dispositions. The Company’s investment in CCE Holdings was accounted for using the equity method until it became a wholly-owned subsidiary on December 1, 2006. Net earnings from continuing operations are net of dividends on preferred stock of $17.4 million for the year ended December 31, 2006. On August 24, 2006, the Company completed the sales of the assets of its PG Energy natural gas distribution division to UGI Corporation and the Rhode Island operations of its New England Gas Company natural gas distribution division to National Grid USA.These dispositions were accounted for as discontinued operations in the Consolidated Statement of Operations.In 2010, the Company recorded an estimated $18.1 million charge to earnings related to the 2006 discontinued operations.See Item 8.Financial Statements and Supplementary Data, Note 14 – Commitments and Contingencies – Litigation – Mercury Release for additional information related to the 2010 charge for discontinued operations. Earnings per share for all periods presented were computed based on the weighted average number of shares of common stock and common stock equivalents outstanding during the period. 35 ITEM 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations. INTRODUCTION This Management’s Discussion and Analysis of Financial Condition and Results of Operations is provided as a supplement to the accompanying consolidated financial statements and notes to help provide an understanding of Southern Union’s financial condition, changes in financial condition and results of operations.The following section includes an overview of the Company’s business as well as recent developments that management of the Company believes are important in understanding its results of operations, and to anticipate future trends in those operations.Subsequent sections include an analysis of the Company’s results of operations on a consolidated basis and on a segment basis for each reportable segment, and information relating to the Company’s liquidity and capital resources, quantitative and qualitative disclosures about market risk and other matters. The Company’s business purpose is to provide gathering, processing, transportation, storage and distribution of natural gas and NGL in a safe, efficient and dependable manner.The Company’s reportable business segments are determined based on the way internal managerial reporting presents the results of the Company’s various businesses to its executive management for use in determining the performance of the businesses and in allocating resources to the businesses as well as based on similarities in economic characteristics, products and services, types of customers, methods of distribution and regulatory environment. BUSINESS STRATEGY The Company’s strategy is focused on achieving profitable growth and enhancing stockholder value.The Company seeks to balance its entrepreneurial focus with respect to maximizing cash and capital appreciation return to shareholders with preservation of its investment grade credit ratings.The key elements of its strategy include the following: · Expanding through development of the Company’s existing businesses.The Company will continue to pursue growth opportunities through the expansion of its existing asset base, while maintaining its focus on providing safe and reliable service to its customers.In each of its business segments, the Company identifies opportunities for organic growth through incremental volumes and system enhancements to generate operating efficiencies.In its transportation and distribution businesses, the Company seeks rate increases and/or improved rate design, as appropriate, to achieve a fair return on its investment.See Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations – Liquidity and Capital Resources – Investing Activities for information related to the Company’s principal capital expenditure projects.See Item 8.Financial Statements and Supplementary Data, Note 18 – Regulation and Rates for information related to ratemaking activities. · New initiatives.The Companyregularly assessesstrategiesto enhance stockholder value, including diversification of earning sources through strategic acquisitions or joint ventures in the diversified natural gas industry. · Disciplined capital expenditures and cost containment programs.The Company will continue to focus on system optimization and cost savings while making prudent capital expenditures across its base of energy infrastructure assets. 36 RESULTS OF OPERATIONS Overview The Company evaluates operational and financial segment performance in its Transportation and Storage, Gathering and Processing, and Distribution segments using several factors, of which the primary financial measure is EBIT, a non-GAAP measure.The Company defines EBIT as Net earnings available for common stockholders, adjusted for the following: · items that do not impact net earnings, such as extraordinary items, discontinued operations and the impact of changes in accounting principles; · income taxes; · interest; · dividends on preferred stock; and · loss on extinguishment of preferred stock. EBIT may not be comparable to measures used by other companies and should be considered in conjunction with net earnings and other performance measures such as operating income or net cash flows provided by operating activities. The following table provides a reconciliation of EBIT (by segment) to Net earnings available for common stockholders for the periods presented. Years Ended December 31, (In thousands) EBIT: Transportation and storage segment $ $ $ Gathering and processing segment ) Distribution segment Corporate and other activities ) Total EBIT Interest expense Earnings from continuing operations before income taxes Federal and state income taxes Earnings from continuing operations Lossfrom discontinued operations - - Preferred stock dividends Loss on extinguishment of preferred stock - Net earnings available for common stockholders $ $ $ Year ended December 31, 2010 versus the year ended December 31, 2009.The Company’s $45.3 million increase in Net earnings available for common stockholders was primarily due to: · Higher EBIT contribution of $82.2 million from the Gathering and Processing segment resulting from higher operating revenues of $243.9 million, excluding hedging gains and losses, attributable to higher market-driven realized average natural gas and NGL prices and the impact of a net hedging loss of $12.7 million in the 2010 period versus a net hedging loss of $44.6 million in the 2009 period, partially offset by a $189.9 million increase in the cost of gas and other energy in the 2010 period due to higher market-driven natural gas and NGL purchase costs and higher fractionation fees related to the change in fractionation provider in 2010; and · Higher EBIT contribution of $46.3 million from the Transportation and Storage segment mainly due to higher equity earnings of $24.8 million from the Company’s unconsolidated investment in Citrus largely driven by higher equity AFUDC resulting from Florida Gas’ Phase VIII Expansion project and a higher contribution from Panhandle of $21.5 million primarily due to higher operating revenue of $20.3 million mainly due to the LNG terminal infrastructure enhancement project being placed in service in March 2010, partially offset by lower parking revenues due to less favorable market conditions and lower transportation reservation revenues primarily due to lower average rates realized on short-term firm capacity on PEPL and lower average rates realized on Trunkline. 37 These improvements in earnings were partially offset by: · Higher interest expense of $19.9 million primarily attributable to the impact of the lower level of interest costs capitalized attributable to lower average capital project balances outstanding in 2010; · A charge for discontinued operations of $18.1 million related to the U.S. Court of Appeals for the First Circuit (First Circuit) affirming the Company’s conviction of an RCRA violation in a mercury contamination trial; · Lower EBIT contribution of $6.9 million from Corporate and other activities primarily due to the impact of $10.8 million of income in 2009 resulting from settlements with insurance companies related to certain environmental matters, partially offset by a higher net sales contribution of $4 million from PEI Power; · Lower EBIT contribution of $3.6 million from the Distribution segment mainly due to lower other income of $7.8 million primarily due to income in 2009 resulting from settlements with insurance companies related to certain environmental matters and higher operating, maintenance and general expenses of $7.5 million, partially offset by higher net operating revenues of $13.8 million largely attributable to the impact of the new customer rates at Missouri Gas Energy effective February 28, 2010; and · Higher federal and state income tax expense of $35.1 million primarily due to higher pre-tax earnings from continuing operations of $98.2 million in 2010. Year ended December 31, 2009 versus the year ended December 31, 2008.The Company’s $108.5 million decrease in Net earnings available for common stockholders was primarily due to the lower EBIT contribution of $185.8 million from the Gathering and Processing segment resulting from lower operating revenues of $687.1 million, excluding hedging gains and losses, attributable to lower market-driven realized average natural gas and NGL prices and the impact of $101.7 million of lower revenues from hedging activities, partially offset by lower market-driven natural gas and NGL purchase costs of $592.2 million in 2009 versus 2008. These reductions in earnings were partially offset by: · Higher EBIT contribution of $7.1 million from the Transportation and Storage segment primarily due to higher operating revenues of $27.5 million largely attributable to higher interruptible parking revenues of $17.1 million due to customer demand, market conditions and the availability of system capacity and higher transportation reservation revenues of $13.3 million primarily due to higher average rates realized on PEPL, partially offset by higher net operating, maintenance and general expenses of $7.8 million and higher depreciation and amortization expense of $9.8 million primarily resulting from net increases in property, plant and equipment placed in service; · Higher EBIT contribution of $5.9 million from the Distribution segment primarily due to the impact of $8.1 million of income in 2009 resulting from settlements with insurance companies related to certain environmental matters; · Higher EBIT contribution of $13.8 million from Corporate and other activities primarily due to the impact of $10.8 million of income in 2009 resulting from settlements with insurance companies related to certain environmental matters and higher legal fees of $5.9 million in the 2008 period; · Lower interest expense of $10.6 million primarily attributable to lower interest expense of $10.1 million due to lower LIBOR interest rates associated with the Company’s variable rate debt and the impact of a $6.8 million increase in interest costs capitalized attributable to higher average capital project balances outstanding in 2009 compared to 2008, partially offset by higher net interest expense of $7.1 million attributable to higher net debt balances outstanding on the Company’s fixed-rate debt obligations; · Impact of a $3.5 million loss recorded in the 2008 period related to the Company’s purchase of 459,999 shares of its Preferred Stock and the reduction in related dividends of $3.5 million; and · Lower federal and state income tax expense of $32.9 million primarily due to lower pre-tax earnings of $148.4 million, partially offset by the impact of a 29 percent EITR in the 2009 period versus a 26 percent EITR in 2008. 38 Business Segment Results Transportation and Storage Segment.The Transportation and Storage segment is primarily engaged in the interstate transportation and storage of natural gas in the Midwest and from the Gulf Coast to Florida, and LNG terminalling and regasification services.The Transportation and Storage segment’s operations, conducted through Panhandle and Florida Gas, are regulated as to rates and other matters by FERC. Demand for natural gas transmission on Panhandle’s pipeline systems is seasonal, with the highest throughput and a higher portion of annual total operating revenues and EBIT occurring in the traditional winter heating season, which occurs during the first and fourth calendar quarters.Florida Gas’ pipeline system experiences the highest throughput in the traditional summer cooling season during the second and third calendar quarters, primarily due to increased natural gas-fired electric generation loads. The Company’s business within the Transportation and Storage segment is conducted through both short- and long-term contracts with customers.Shorter-term contracts, both firm and interruptible, tend to have a greater impact on the volatility of revenues.Short-term and long-term contracts are affected by changes in market conditions and competition with other pipelines, changing supply sources and volatility in natural gas prices and basis differentials.Since the majority of the revenues within the Transportation and Storage segment are related to firm capacity reservation charges, which customers pay whether they utilize their contracted capacity or not, volumes transported do not have as significant an impact on revenues over the short-term.However, longer-term demand for capacity may be affected by changes in the customers’ actual and anticipated utilization of their contracted capacity and other factors.For additional information related to Transportation and Storage segment risk factors and the weighted average remaining lives of firm transportation and storage contracts, see Item 1A. Risk Factors – Risks that Relate to the Company’s Transportation and Storage Segment and Item 1. Business – Business Segments – Transportation and Storage Segment, respectively. The Company’s regulated transportation and storage businesses periodically file for changes in their rates, which are subject to approval by FERC.Although a significant portion of the Company’s contracts are discounted or negotiated rate contracts, changes in rates and other tariff provisions resulting from these regulatory proceedings have the potential to impact negatively the Company’s results of operations and financial condition.For information related to the status of current rate filings, see Item 1.Business – Business Segments – Transportation and Storage Segment. 39 The following table illustrates the results of operations applicable to the Company’s Transportation and Storage segment for the periods presented. Years Ended December 31, (In thousands) Operating revenues $ $ $ Operating, maintenance and general Depreciation and amortization Taxes other than on income and revenues Total operating income Earnings from unconsolidated investments Other income, net ) EBIT $ $ $ Operating information (TBtu): Panhandle natural gas volumes transported (1) Florida Gas natural gas volumes transported (2) Includes transportation deliveries made throughout the Company’s pipeline network. Represents 100 percent of Florida Gas natural gas volumes transported versus the Company’s effective equity ownership interest of 50 percent. See Item 1. Business – Business Segments – Transportation and Storage Segment for additional related operational and statistical information associated with the Transportation and Storage segment. Year ended December 31, 2010 versus the year ended December 31, 2009.The $46.3 million EBIT improvement in the year ended December 31, 2010 versus the same period in 2009 was primarily due to higher equity earnings of $24.8 million, mainly from the Company’s unconsolidated investment in Citrus and a higher EBIT contribution from Panhandle totaling $21.5 million. Equity earnings, mainly attributable to the Company’s unconsolidated investment in Citrus, were higher by $24.8 million in 2010 versus 2009 primarily due to the following items, adjusted where applicable to reflect the Company’s proportional equity share in Citrus: · Higher other income of $42.5 million largely driven by higher equity AFUDC resulting from Florida Gas’ Phase VIII Expansion project.Due to the increasing levels of capitalized project costs, AFUDC is expected to continue to trend higher until completion of the Phase VIII Expansion project; · Higher operating revenues of $4.3 million primarily due to higher reservation revenues related to certain higher rates effective April 1, 2010 associated with the Florida Gas 2009 rate case filing, adjusted by a provision for estimated rate refunds based onsettlement ratesapproved by FERC.The increase in reservation revenues was partially offset by lower transportation commodity revenues primarily due to lower interruptible contract utilization by customers; · Higher operating expenses of $6.4 million primarily due to higher overall costs experienced in 2010 applicable to outside service costs and corporate service costs; · Lower depreciation expense of $1.6 million primarily due to reduced depreciation rates associated with the rate case filing effective April 1, 2010, partially offset by the impact of an increase in property, plant and equipment placed in service after December 31, 2009; and · Higher income tax expense of $17 million primarily due to higher pretax earnings. 40 See Item 8. Financial Statements and Supplementary Data, Note 5 – Unconsolidated Investments – Citrus for additional information related to Citrus and Florida Gas. Panhandle’s $21.5 million EBIT improvement was primarily due to: · Higher operating revenues of $20.3 million primarily due to: o Higher LNG revenues of $65.2 million largely attributable to the LNG terminal infrastructure enhancement construction project placed in service in March 2010; o Higher transportation commodity revenues of $2.5 million primarily due to higher volumes flowing on Sea Robin in 2010 versus 2009, the 2009 volumes having been adversely impacted by Hurricane Ike; o Lower interruptible parking revenues of $36.9 million primarily due to less favorable market conditions resulting in lower rates in 2010; and o Lower transportation reservation revenues of $13.4 million in 2010 versus 2009 primarily due to lower short-term firm capacity sold and at lower rates on PEPL, in addition to lower average rates realized on Trunkline; and · Lower operating, maintenance and general expenses of $13.9 million in 2010 versus 2009 primarily attributable to: o Impact of provisions for repair and abandonment costs of $10.2 million recorded in 2009 for damages to offshore assets resulting from Hurricane Ike and a reduction in 2010 in the repair and abandonment expenses for Hurricane Ike of $12.2 million primarily due to insurance recoveries, project scope reductions, favorable weather conditions experienced, and realized project efficiencies; o Impact of a $3.8 million increase in environmental reserves in 2009 primarily attributable to estimated costs to remediate PCBs at the Company’s facilities; o A $3.6 million decrease in fuel tracker costs primarily due to a net over-recovery in 2010 versus a net under-recovery in 2009; o A $3.1 million decrease in contract storage costs primarily due to a contract termination in March 2010; o A $7.9 million increase in outside service costs for field operations primarily attributable to higher in-line inspection costs in 2010 due to testing to meet pipeline safety requirements and plant services related to the LNG terminal infrastructure enhancement construction project placed in service in March 2010; o Higher allocated corporate service costs of $6.7 million primarily due to higher short- and long-term corporate incentive compensation; and o A $6.4 million increase in expense due to the impact of a provision reversal in 2009 related to past take-or-pay settlement contractual indemnities for which performance by the Company has not been required. The operating revenue improvement was partially offset by: · Increased depreciation and amortization expense of $9.4 million in 2010 versus 2009 due to a $598.6 million increase in property, plant and equipment placed in service after December 31, 2009, most significantly the LNG terminal infrastructure enhancement project placed in service in March 2010.Depreciation and amortization expense is expected to continue to increase primarily due to ongoing capital additions. See Item 8. Financial Statements and Supplementary Data, Note 14 – Commitments and Contingencies – Other Commitments and Contingencies – 2008 Hurricane Damage for additional information related to the repair and abandonment provisions and insurance recovery resulting from hurricane damage. 41 Year ended December 31, 2009 versus the year ended December 31, 2008.The $7.1 million EBIT improvement in the year ended December 31, 2009 versus the same period in 2008 was primarily due to a higher EBIT contribution from Panhandle. Panhandle’s $7.1 million EBIT increase was primarily due to: · Higher operating revenues of $27.5 million primarily as the result of: o Higher interruptible parking revenues of $17.1 million primarily resulting from favorable market conditions resulting in higher rates in 2009 and the availability of system capacity; o Higher transportation reservation revenues of $13.3 million primarily due to higher average rates realized on PEPL and contributions from various expansion projects primarily consisting of the Trunkline Field Zone Expansion and PEPL East End Enhancement projects, partially offset by lower average rates realized on Trunkline and $1.2 million of additional revenues in the 2008 period attributable to the extra day in the 2008 leap year; o A $5.1 million increase in LNG terminalling revenue primarily due to higher reservation revenues attributable to a one-time annual rate increase associated with certain capacity effective January 1, 2009; and o Lower transportation usage revenues of $7.4 million primarily due to reduced volumes flowing on Sea Robin after Hurricane Ike. The increased revenues were offset by: · Higher operating, maintenance and general expenses of $7.8 million in 2009 versus 2008 primarily attributable to: o A $5.6 million increase in benefits primarily due to higher medical costs; o A $5.5 million increase in third-party transportation and storage expense primarily due to additional capacity contracted; o A $4.8 million increase in fuel tracker costs primarily due to a net over-recovery in 2008 versus a net under-recovery in 2009; and o A $6.4 million decrease in expense due to the impact of a provision reversal in 2009 related to past take-or-pay settlement contractual indemnities for which performance by the Company has not been required; · Increased depreciation and amortization expense of $9.8 million in 2009 versus 2008 due to a $136 million increase in property, plant and equipment placed in service after December 31, 2008.Depreciation and amortization expense is expected to continue to increase primarily due to significant capital additions, including capital spending associated with the LNG terminal infrastructure enhancement construction project; and · Higher taxes, other than on income and revenues, of $2.5 million primarily due to higher property tax assessments resulting from property additions and higher operating income.Property tax expense is expected to continue to increase primarily due to significant property additions, which has been partially mitigated by certain temporary property tax abatements. Equity earnings, primarily attributable to the Company’s unconsolidated investment in Citrus, were higher by $32,000 in 2009 versus 2008 primarily due to the following items, adjusted where applicable to reflect the Company’s proportional equity share: · Higher other income of $23.5 million largely driven by higher equity AFUDC resulting from Florida Gas’ Phase VIII Expansion project.Due to the increasing levels of capitalized project costs, AFUDC is expected to continue to trend higher until completion of the Phase VIII Expansion project; · Higher operating revenues of $1.8 million primarily due to higher reservation revenues of $2.4 million resulting from increased capacity from prior expansions, partially offset by the impact of additional revenues in the 2008 period attributable to the extra day in the 2008 leap year; · Higher debt interest cost of $19 million primarily due to interest on a $500 million construction and term loan agreement funded in October 2008 and on the $600 million 7.90% Senior Notes issued in May 2009, partially offset by higher debt AFUDC, lower average outstanding revolver debt balances and lower LIBOR interest rates; · Higher income tax of $2.5 million primarily due to higher pretax earnings; · Higher depreciation expense of $2.3 million primarily due to increase in property, plant and equipment placed in service after December 31, 2008; and · Higher operating expenses of $1 million primarily due to higher overall costs experienced in 2009 applicable to employee labor, outside service costs and other operating costs. 42 Gathering and Processing Segment.The Gathering and Processing segment is primarily engaged in connecting producing wells of E&P companies to its gathering system, providing compression and gathering services, treating natural gas to remove impurities to meet pipeline quality specifications, processing natural gas for the removal of NGL, and redelivering natural gas and NGL to a variety of markets.Its operations are conducted through SUGS.SUGS’ natural gas supply contracts primarily include fee-based, percent-of-proceeds and margin sharing (conditioning fee and wellhead) purchase contracts.These natural gas supply contracts vary in length from month-to-month to a number of years, with many of the contracts having a term of three to five years.SUGS’ primary sales customers include E&P companies, power generating companies, electric and gas utilities, energy marketers, industrial end-users located primarily in the Gulf Coast and southwestern United States, and petrochemicals. Withrespect to customer demand for the services it provides, SUGS'business is not generally seasonal in nature. However, SUGS operations and the operations of its natural gas producers can beadversely impacted by severe weather. The majority of SUGS’ gross margin is derived from the sale of NGL and natural gas equity volumes and fee based services.The prices of NGL and natural gas are subject to fluctuations in response to changes in supply, demand, market uncertainty and a variety of factors beyond the Company’s control.The Company monitors these risks and manages the associated commodity price risk using both economic and accounting hedge derivative instruments.For additional information related to the Company’s commodity price risk management, see Item 8. Financial Statements and Supplementary Data, Note 10 – Derivative Instruments and Hedging Activities – Commodity Contracts – Gathering and Processing Segment and, Item 7A. Quantitative and Qualitative Disclosures About Market Risk – Commodity Price Risk – Gathering and Processing Segment. 43 The following table presents the results of operations applicable to the Company’s Gathering and Processing segment for the periods presented. Years Ended December 31, (In thousands) Operating revenues, excluding impact of commodity derivative instruments $ $ $ Realized and unrealized commodity derivatives ) ) Operating revenues Cost of natural gas and other energy (1) Gross margin(2) Operating, maintenance and general Depreciation and amortization Taxes other than on income and revenues Total operating income ) Earnings (loss) from unconsolidated investments ) Other income, net ) EBIT $ $ ) $ Operating Information: Volumes Avg natural gas processed (MMBtu/d) Avg NGL produced (gallons/d) Avg natural gas wellhead volumes (MMBtu/d) Natural gas sales (MMBtu)(3) NGL sales (gallons)(3) Average Pricing Realized natural gas ($/MMBtu)(4) $ $ $ Realized NGL ($/gallon)(4) Natural Gas Daily WAHA ($/MMBtu) Natural Gas Daily El Paso ($/MMBtu) Estimated plant processing spread ($/gallon) (1) Cost of naturalgas and other energy consists of natural gas and NGL purchase costs, fractionation and other fees. Gross margin consists of Operating revenues less Cost of natural gas and other energy.The Company believes that this measurement is more meaningful for understanding and analyzing the Gathering and Processing segment’s operating results for the periods presented because commodity costs are a significant factor in the determination of the segment’s revenues. Volumes processed by SUGS include volumes sold under various buy-sell arrangements.For the years ended December 31, 2010, 2009 and 2008, the Company’s operating revenues and related volumesattributable to its buy-sell arrangements for natural gas totaled $38.1 million, $41.4 million and $95.7 million, and 7.8 million MMBtus, 11.7 million MMBtus and 12.2 million MMBtus, respectively.The Company’s operating revenues and related volumes attributable to its buy-sell arrangements for NGL totaled $116.9 million, $69.2 million and $117.9 million and 119.7 million gallons, 91.2 million gallons and 83 million gallons, for the years ended December 31, 2010, 2009 and 2008, respectively. Excludes impact of realized and unrealized commodity derivative gains and losses detailed in the above EBIT presentation. See Item 1. Business – Business Segments – Gathering and Processing Segment for additional related operational and statistical information associated with the Gathering and Processing segment. 44 Year ended December 31, 2010 versus the year ended December 31, 2009.The $82.2 million EBIT improvement in the year ended December 31, 2010 versus the same period in 2009 was primarily due to the following items: · Higher gross margin of $85.8 million primarily as the result of: o Higher operating revenues of $243.9 million, excluding hedging gains and losses, largely attributable to higher market-driven realized average natural gas and NGL prices (unadjusted for the impact of realized and unrealized commodity derivative gains and losses) of $4.19 per MMBtu and $1.05 per gallon in the 2010period versus $3.43 per MMBtu and $0.78 per gallon in the 2009 period, respectively, partially offset by the impact of lower system volumes as a result of well freeze-offs that occurred in early 2010; o A $189.9 million increase in the cost of gas and other energy in the 2010period versus the 2009 period due to higher market-driven natural gas and NGL purchase costs and higher fractionation fees related to the change in fractionation provider in 2010; o Impact of a net hedging loss of $12.7 million in the 2010period versus a net hedging loss of $44.6 million in the 2009 period (which includes the impact of $18.5 million of unrealized losses recorded in 2010); and o Impact of an approximately $4.9 million reduction in gross margin in 2009 attributable to a fire on July 17, 2009 at the Keystone processing plant resulting in a production outage until August 1, 2009 and $3.2 million of associated business interruption insurance recoveries in the 2010 period; · Lower operating, maintenance and general expenses of $29,000 primarily due to: o Impact of a $4.6 million net loss in 2009 versus 2010resulting from the write-off of property and equipment damaged by the fire at the Keystone natural gas processing plant in 2009; o Higher benefits, labor, and allocated corporate services costs of $2.8 million primarily due to higher short-term and long-term incentive compensation; and o Higher contract services, chemicals and lubricants, labor, and other operating costs of $1.7 million primarily associated with the previously idled Mi Vida treater, which was returned to service during the first quarter of 2010; and · Higher depreciation and amortization expense of $3.4 million primarily attributable to a $54.8 million increase in property, plant and equipment placed in service after December 31, 2009. Severe cold weather conditions in February 2011 resulted in damage to two of the Company’s natural gas processing plants.Producers upstream of the Company’s plants also suffered production freeze-offs in part due to the weather conditions and in part due to the Company’s inability to continue to take their production.The damage to the Company’s plants resulted in shut-in or operating at reduced volumes at two natural gas processing facilities for a period of two weeks.Attendant production at these facilities is now at or near pre-event operating levels as production from producers’ wells returns to pre-event levels.The Company estimates a negative impact to its EBIT for February 2011 of approximately $7 million. Year ended December 31, 2009 versus the year ended December 31, 2008.The $185.8 million EBIT reduction in the year ended December 31, 2009 versus the same period in 2008 was primarily due to the following items: · Lower gross margin of $196.6 million primarily as the result of: o Lower operating revenues of $687.1 million largely attributable to lower market-driven realized average natural gas and NGL prices (unadjusted for the impact of realized and unrealized commodity derivative gains and losses) of $3.43 per MMBtu and $0.78 per gallon in the 2009 period versus $7.67 per MMBtu and $1.37 per gallon in the 2008 period, respectively; o A $592.2 million decrease in the cost of gas and other energy in the 2009period versus the 2008 period due to lower market-driven natural gas and NGL purchase costs; o Impact of a net hedging loss of $44.6 million in the 2009 period versus a net hedging gain of $57.1 million in the 2008 period (which includes the impact of $44.8 million of unrealized losses recorded in 2009); 45 o A reduction of approximately $10.6 million in gross margin in 2008 resulting from damage by Hurricane Ike to the Company’s third-party NGL fractionator; and o A reduction of approximately $4.9 million in gross margin attributable to a fire on July 17, 2009 at the Keystone processing plant resulting in a production outage until August 1, 2009 and additional reduced production flow; · Higher depreciation and amortization expense of $4 million primarily attributable to a $68.2 million increase in property, plant and equipment placed in service after December 31, 2008; · Lower operating, maintenance and general expenses of $10.4 million primarily due to: o A $5.8 million decrease in maintenance, contract services and other plant operating costs largely attributable to a 2009 cost reduction initiative primarily related to the Company’s variable and discretionary costs; o A $2.3 million loss in 2008 related to the settlement of the GP II Energy litigation; o Higher bad debt expense of $2.2 million recorded in 2008 versus 2009 associated with a company that filed for bankruptcy protection in 2008; o A $1.8 million decrease in chemical and lubricants costs, which generally track the price of oil; o A $1.5 million decrease in utility costs primarily due to lower compressor fuel costs attributable to the declining costs of natural gas in 2009 versus 2008; and o A $4.6 million net loss in 2009 versus 2008 primarily resulting from the write-off of property and equipment damaged by the fire at the Keystone natural gas processing plant in 2009; and · Higher equity earnings of $5.4 million from the Company’s unconsolidated investment in Grey Ranch primarily due to higher volumes in 2009 versus the 2008 period resulting from an increase in capacity from 90 MMcf/d to 200 MMcf/d effective December 31, 2008 and due to a plant outage at the processing plant during the third quarter of 2008 resulting from a fire at the facility in June 2008. Distribution Segment.The Distribution segment is primarily engaged in the local distribution of natural gas in Missouri and Massachusetts through the Company’s Missouri Gas Energy and New England Gas Company operating divisions, respectively.The Distribution segment’s operations are regulated by the public utility regulatory commissions of the states in which each operates.For information related to the status of current rate filings relating to the Distribution segment, see Item 1.Business – Business Segments – Distribution Segment. The Distribution segment’s operations have historically been sensitive to weather and seasonal in nature, with a significant percentage of annual operating revenues (which include pass through gas purchase costs that are seasonally impacted) and EBIT occurring in the traditional winter heating season during the first and fourth calendar quarters.On February 10, 2010, the MPSC issued an order approving continued use of a distribution rate structure that eliminates the impact of weather and conservation for Missouri Gas Energy’s residential margin revenues and related earnings and approving expanded use of that distribution rate structure for Missouri Gas Energy’s small general service customers, effective February 28, 2010.Together, Missouri Gas Energy’s residential and small general service customers comprised 99 percent of its total customers and approximately 91 percent of its net operating revenues as of February 28, 2010.For additional information related to rate matters within the Distribution segment, see Item 8. Financial Statements and Supplementary Data, Note 18 – Regulation and Rates – Missouri Gas Energy and New England Gas Company. 46 The following table illustrates the results of operations applicable to the Company’s Distribution segment for the periods presented. Years Ended December 31, (In thousands) Net operating revenues(1) $ $ $ Operating, maintenance and general Depreciation and amortization Taxes other than on income and revenues Total operating income Other income (expenses), net ) ) EBIT $ $ $ Operating Information: Natural gas sales volumes (MMcf) Natural gas transported volumes (MMcf) Weather – Degree Days: (2) Missouri Gas Energy service territories New England Gas Company service territories (1)Operating revenues for the Distribution segment are reported net of Cost of natural gas and other energy and Revenue-related taxes, which are pass-through costs. (2)"Degree days" are a measure of the coldness of the weather experienced.A degree day is equivalent to each degree that the daily mean temperature for a day falls below 65 degrees Fahrenheit. See Item 1. Business – Business Segments – Distribution Segment for additional related operational and statistical information related to the Distribution segment. Year ended December 31, 2010 versus the year ended December 31, 2009.The $3.6 million EBIT reduction in the year ended December 31, 2010 versus the same period in 2009 was primarily due to: · Lower other income of $7.8 million primarily due to $8.1 million of income in 2009 resulting from settlements with insurance companies related to certain environmental matters; and · Higher operating, maintenance and general expenses of $7.5 million primarily attributable to: o Higher amortized pension costs of $3.4 million which were deferred until February 28, 2010 when Missouri Gas Energy’s rate case become effective; o Higher labor costs of $2.3 million largely due to new positions filled and merit and incentive increases in the 2010 period; o Higher provisions for uncollectible customer accounts of approximately $1.1 million mainly resulting from the impact of decreased governmental assistance provided to Missouri Gas Energy’s low income customers; o Higher payment processing fees of $1 million at Missouri Gas Energy primarily due to the rate case effective February 28, 2010, which required it to accept customer credit card payments; and o Impact of a $2.3 million settlement in 2010 received by the Company associated with an environmental cost reimbursement claim with another company. 47 These reductions in earnings were partially offset by higher net operating revenues of $13.8 million largely attributable to $15.1 million of higher net operating revenues at Missouri Gas Energy primarily due to the impact of the new customer rates effective February 28, 2010, which eliminated the impact of weather and conservation for the majority of Missouri Gas Energy’s revenues, partially offset by lower revenues of $1.3 million at New England Gas Company primarily due to warmer weather in the 2010 period. Year ended December 31, 2009 versus the year ended December 31, 2008.The $5.9 million EBIT improvement in the year ended December 31, 2009 versus the same period in 2008 was primarily due to: · Higher other income of $9.3 million primarily due to $8.1 million of income in 2009 resulting from settlements with insurancecompanies related to certain environmental matters; · Higher net operating revenues of $300,000 primarily due to $5.6 million of higher net operating revenues at New England Gas Company largely attributable to new rates associated with the $3.7 million annual rate increase effective February 3, 2009 and colder weather in the 2009 period, partially offset by a lower contribution of $5.3 million from Missouri Gas Energy primarily due to the impact of warmer weather in the 2009 period and lower market-driven pipeline capacity release and off system sales of $2.8 million in 2009 versus 2008; · Higher operating, maintenance and general expenses of $2.1 million primarily due to higher pension costs of $1.9 million, which are recovered in current rates, and higher labor costs of $1.7 million largely due to salaries previously capitalized in the 2008 period, new positions filled in the 2009 period, and merit and incentive increases in 2009 versus 2008, partially offset by $2 million of lower environmental remediation costs primarily attributable to the establishment of reserves in 2008 related to completed site investigation evaluations; · Higher taxes other than on income and revenues of $900,000 largely attributable to increased property value assessments in 2009 applicable to Missouri Gas Energy; and · Higher depreciation expense of $700,000 primarily attributable to a $39.1 million increase in property, plant and equipment placed in service after December 31, 2008. The Company has benefitted from various federal and state governmental programs that have provided home energy assistance to low income customers.During 2010, 2009 and 2008, the Company received, through grants made on behalf of customers, funding from these agencies totaling $8.9 million, $11.9 million and $10.3 million, respectively, which served to reduce the related delinquent accounts receivable balances.If these programs were discontinued or the related funding was significantly reduced and the customers’ ability to pay had not changed, the Company would expect that bad debt expense in the Distribution segment would correspondingly increase. Corporate and Other Activities Year ended December 31, 2010 versus the year ended December 31, 2009.The EBIT reduction of $6.9 million was primarily due to: · Impact of $10.8 million of income in 2009 primarily resulting from settlements with insurance companies related to certain environmental matters; and · A higher net sales margin contribution of $4 million from PEI Power Corporation largely due to increased electric generation primarily attributable to processing of higher landfill gas volumes. Year ended December 31, 2009 versus the year ended December 31, 2008.The EBIT improvement of $13.8 million was primarily due to: · Impact of $10.8 million of income in 2009 resulting from settlements with insurance companies related to certain environmental matters; and · Higher legal fees of $5.9 million in the 2008 period primarily attributable to litigation. 48 Interest Expense Year ended December 31, 2010 versus the year ended December 31, 2009. Interest expense was $19.9 million higher in the year ended December 31, 2010 versus the same period in 2009 primarily due to the impact of $19.1 million of lower interest costs capitalized attributable to lower average capital project balances outstanding in 2010 compared to 2009 largely resulting from the Trunkline LNG infrastructure enhancement project being placed in service in March 2010.There were nosignificant changes in the average interest rates and average debt balances outstanding associated with the Company’s debt obligations in 2010 versus 2009. Year ended December 31, 2009 versus the year ended December 31, 2008. Interest expense was $10.6 million lower in the year ended December 31, 2009 versus the same period in 2008 primarily due to: · Lower interest expense of $10.1 million primarily due to the effect of lower LIBOR interest rates on the $360.4 million variable rate Trunkline LNG term loan agreement; · Lower interest expense of $6.8 million primarily due to the impact of the higher level of capitalized interest costs attributable to higher average capital project balances outstanding in 2009 compared to 2008.Capitalized interest is expected to reduce in 2010 primarily due to a lower level of projected capital expenditures in 2010 versus 2009; · Lower interest expense of $3.5 million associated with borrowings under the Company’s revolving credit agreements primarily due to lower average interest rates and lower average outstanding balances in 2009 compared to 2008; · Higher net interest expense of $7.1 million primarily due to higher outstanding debt balances from the $400 million 7.00% Senior Notes issued in June 2008, the $150 million 8.125% Senior Notes issued in June 2009 and the $150 million term loan issued in August 2009, partially offset by lower interest expense resulting from the repayment of the $300 million 4.80% Senior Notes in August 2008, the $125 million 6.15% Senior Notes in August 2008 and the $60.6 million 6.50% Senior Notes in July 2009; and · Higher other interest costs of $2.7 million primarily attributable to lower net debt premium amortization in 2009 resulting from debt retirements. Federal and State Income Taxes from Continuing Operations The following table sets forth the Company’s income taxes from continuing operations for the periods presented. Years Ended December 31, (In thousands) Income tax expense $ $ $ Effective tax rate (1) 31% 29% 26% The EITR applicable to continuing operations is lower than the U.S. federal income tax statutory rate of 35 percent primarily due to the 80 percent dividends received deduction for the anticipated receipt of dividends associated with earnings from the Company’s unconsolidated Citrus affiliate, partially offset by the impact of state income taxes, net of the federal income tax benefit. Year ended December 31, 2010 versus the year ended December 31, 2009.The $35.1 million increase of federal and state income tax expense was primarily due to higher pre-tax earnings from continuing operations of $98.2 million for the year ended December 31, 2010. Year ended December 31, 2009 versus the year ended December 31, 2008.The $32.9 million reduction of federal and state income tax expense was primarily due to lower pre-tax earnings of $148.4 million for the year ended December 31, 2009. 49 See Item 8. Financial Statements and Supplementary Data, Note 9 – Income Taxes for additional information regarding items impacting the EITR. Loss from Discontinued Operations Year ended December 31, 2010 versus the year ended December 31, 2009.The $18.1 million loss recorded in 2010 is due to the First Circuit affirming the Company’s conviction of an RCRA violation in a mercury permitting trial and denying the Company's petition for an en banc rehearing.See Item 8. Financial Statements and Supplementary Data, Note 14 – Commitments and Contingencies – Litigation – Mercury Release for additional related information. Preferred Stock Dividends and Loss on Extinguishment of Preferred Stock Year ended December 31, 2010 versus the year ended December 31, 2009.The $348,000 reduction in Preferred stock dividends and Loss on extinguishment of preferred stock for the year ended December 31, 2010 versus the same period in 2009 was due to the impact of the loss of $3.3 million the Company recorded in the 2010 period related to its redemption of all of its 4,600,013 depository shares outstanding representing 460,000 shares of its 7.55% Noncumulative Preferred Stock, Series A (Liquidation Preference $250 per share) (Preferred Stock) and the reduction in related dividends of $3.6 million in the 2010 period versus the 2009 period associated with these redemptions. Year ended December 31, 2009 versus the year ended December 31, 2008.The $3.5 million reduction in Preferred stock dividends and Loss on extinguishment of preferred stock for the year ended December 31, 2009 versus the same period in 2008 was due to the impact of the loss the Company recorded in the 2008 period related to its purchase of 4,599,987 depository shares representing 459,999 shares of its Preferred Stock and the reduction in related dividends of $3.5 million in the 2009 period versus the 2008 period associated with these repurchases. See Item 8.Financial Statements and Supplementary Data, Note 16 – Preferred Securities for additional related information. LIQUIDITY AND CAPITAL RESOURCES Cash generated from internal operations constitutes the Company’s primary source of liquidity.The Company’s working capital deficit at December 31, 2010 is $216 million.Additional sources of liquidity for working capital purposes include the use of available credit facilities and may include various equity offerings, capital markets and bank debt financings, and proceeds from asset dispositions.The availability and terms relating to such liquidity will depend upon various factors and conditions such as the Company’s combined cash flow and earnings, the Company’s resulting capital structure and conditions in the financial markets at the time of such offerings. Sources (Uses) of Cash Years ended December 31, (In thousands) Cash flows provided by (used in): Operating activities $ $ $ Investing activities ) ) ) Financing activities ) ) Increase (decrease) in cash and cash equivalents $ ) $ $ ) 50 Operating Activities Year ended December 31, 2010 versus the year ended December 31, 2009.Cash provided by operating activities decreased by $154.5 million in the 2010 period versus the same period in 2009.Cash flows provided by operating activities before changes in operating assets and liabilities for the 2010 period was $515.2 million compared with $500.3 million for the 2009 period, an increase of $14.9 million primarily resulting from higher net earnings in 2010. Changes in operating assets and liabilities used cash of $90.5 million in the 2010 period and provided cash of $78.9 million in the 2009 period, resulting in a decrease in cash from changes in operating assets and liabilities of $169.4 million in 2010 compared to 2009. The $169.4 million decrease is primarily due to: · Decreased net cash settlements of $88.4 million for commodity derivative instruments in the Gathering and Processing segment in the 2010 period versus the 2009 period; and · A decrease in cash of $64.6 million resulting from higher accounts receivable in the Distribution segment primarily due to the timing of cash receipts from revenues. Year ended December 31, 2009 versus the year ended December 31, 2008.Cash provided by operating activities increased by $92.4 million in the 2009 period versus the same period in 2008.Cash flows provided by operating activities before changes in operating assets and liabilities for the 2009 period was $500.3 million compared with $540.6 million for the 2008 period, a decrease of $40.3 million primarily resulting from lower net earnings in 2009. Changes in operating assets and liabilities provided cash of $78.9 million in the 2009 period and used cash of $53.7 million in the 2008 period, resulting in an increase in cash from changes in operating assets and liabilities of $132.7 million in 2009 compared to 2008. The $132.7 million increase is primarily due to: · Decreased inventory of $110.2 million in the Distribution segment largely attributable to lower natural gas prices in the 2009 period; · Decrease in tax payment obligations of $69.4 million primarily due to lower pre-tax earnings in 2009 versus 2008; and · Higher net cash settlements of $55.7 million of commodity derivative instruments in the Gathering and Processing segment in the 2009 period versus the 2008 period. These increases were partially offset by higher deferred natural gas purchase costs of $86.1 million resulting from the normal regulatory lag in recovering such deferred natural gas “pass through” costs. Accelerated First-Year Tax Depreciation.As a result of recent federal income tax legislation, bonus depreciation is allowed for the cost of qualified property placed in service after 2007 and before 2014.The majority of such qualifying property has historically been depreciated over a seven to fifteen year period.The Company has realized an estimated $26 million tax benefit for the years 2008 through 2010 associated with additional first-year bonus tax depreciation in excess of historical tax depreciation.The amount of tax benefit applicable to years 2011 through 2013 will be subject to the level of qualified property placed in service during those years. Investing Activities The Company’s current business strategy includes making prudent capital expenditures across its base of transmission, storage, gathering, processing and distribution assets and growing the businesses through the selective acquisition of assets in order to position itself favorably in the evolving natural gas markets. Cash flows used in investing activities in the year ended December 31, 2010 and 2009 were $392.5 million and $419.4 million, respectively.The $26.9 million decrease in investing cash outflows was primarily due to a $97.8 million decrease in capital expenditures in the Transportation and Storage segment, partially offset by a $100 million equity contribution the Company made to Citrus to partially fund the Phase VIII Expansion. 51 Cash flows used in investing activities in the year ended December 31, 2009 and 2008 were $419.4 million and $569 million, respectively.The $149.5 million decrease in investing cash outflows is primarily due to a $152.8 million decrease in capital and property retirement expenditures, net of $21 million of higher insurance reimbursements received for hurricane damages, in the 2009 period.See Item 8. Financial Statements and Supplementary Data, Note 14 – Commitments and Contingencies – Other Commitments and Contingencies – 2008 Hurricane Damage for information related to insurance recoveries that partially offset the capital and property retirement expenditures. The following table presents a summary of capital expenditures for long-lived assets by segment. Years ended December 31, (In thousands) Transportation and Storage $ $ $ Gathering and Processing Distribution Total segment expenditures for long-lived assets Corporate and other activities Total expenditures for long-lived assets (1) $ $ $ (1)Related cash impact includes the net reduction in capital accruals totaling $9.5 million, $22 million and $21.9 million for the years ended December 31, 2010, 2009 and 2008, respectively. Principal Capital Expenditure Projects See Item 1. Business – Business Segments – Transportation and Storage Segment – Recent System Enhancements – Completed or Under Construction for additional information on the major 2010 and ongoing capital expenditure projects within the Company’s Transportation and Storage segment. 2008 Hurricane Damage.In September 2008, Hurricanes Gustav and Ike came ashore on the Louisiana and Texas coasts.Damage from the hurricanes affected the Company’s Transportation and Storage segment.Offshore transportation facilities, including Sea Robin and Trunkline, suffered damage to several platforms and gathering pipelines.In late July 2009, during testing to put the remaining offshore facilities back in service, Sea Robin experienced a pipeline rupture in an area where the pipeline had previously been displaced during Hurricane Ike and subsequently re-buried.Sea Robin experienced reduced volumes until January 2010 when the remainder of the damaged facilities was back in service. The capital replacement and retirement expenditure estimates relating to Hurricane Ike have been reduced from $185 million to approximately $150 million and are expected to be completed in 2011.Approximately $134 million, $110 million and $23 million of the capital replacement and retirement expenditures were incurred as of December 31, 2010, 2009 and 2008, respectively.The Company anticipates reimbursement from OIL for a significant portion of the damages in excess of its $10 million deductible; however, the recoverable amount is subject to pro rata reduction to the extent that the level of total accepted claims from all insureds exceeds the carrier’s $750 million aggregate exposure limit.OIL announced that it has reached the $750 million aggregate exposure limit and currently calculates its estimated payout amount at 70 percent or less based on estimated claim information it has received.OIL is currently making interim payouts at the rate of 50 percent of accepted claims.The Company received a total of $25.8 million and $36.7 million in 2010 and 2009, respectively, for claims submitted to date with respect to Hurricane Ike.The final amount of any applicable pro rata reduction cannot be determined until OIL has received and assessed all claims. 52 Potential Sea Robin Impairment.Sea Robin, comprised primarily of offshore facilities, suffered damage from Hurricane Ike related to several platforms and gathering pipelines.See Item 8. Financial Statements and Supplementary Data, Note 2 – Summary of Significant Accounting Policies and Other Matters – Asset Impairment for information related to the Company’s analysis of the Sea Robin assets for potential impairment as of December 31, 2009.As there were no indicators of potential impairment during 2010, the impairment test on Sea Robin was not performed as of December 31, 2010.The Company currently estimates that approximately $115 million of the approximately $150 million total estimated capital replacement and retirement expenditures to replace property and equipment damaged by Hurricane Ike are related to Sea Robin.The Company anticipates partial reimbursement from its property insurance carrier for its damages in excess of its $10 million deductible, except for certain expenditures not reimbursable under the insurance policy terms.See Item 8. Financial Statements and Supplementary Data, Note 14 – Commitments and Contingencies – Other Commitments and Contingencies – 2008 Hurricane Damage for additional related information.Additionally, Sea Robin has implemented a rate surcharge approved by FERC in September 2009, subject to refund, to recover Hurricane Ike related costs not otherwise recovered from insurance proceeds or from other third parties.To the extent the Company’s capital expenditures are not recovered through insurance proceeds or through its hurricane rate surcharge, its net investment in Sea Robin’s property and equipment would increase without necessarily generating additional revenues unless the incremental costs are recovered through future rate proceedings or additional throughput.See Item 8. Financial Statements and Supplementary Data, Note 18 – Regulation and Rates – Panhandle for information related to the surcharge filing.If the amount of the estimated Sea Robin insurance reimbursements are significantly reduced or Sea Robin experiences other adverse developments incrementally impacting the Company’s related net investment or anticipated future cash flows that are not remedied through rate proceedings, the Company could potentially be required to record an impairment of its net investment in Sea Robin. Missouri Safety Program.Pursuant to a 1989 MPSC order, Missouri Gas Energy is engaged in a major natural gas safety program in its service territories (Missouri Safety Program).This program includes replacement of Company and customer-owned natural gas service and yard lines, the movement and resetting of meters, the replacement of cast iron mains and the replacement and cathodic protection of bare steel mains.In recognition of the significant capital expenditures associated with this safety program, the MPSC initially permitted the deferral and subsequent recovery through rates of depreciation expense, property taxes and associated carrying costs over a 10-year period.On August 28, 2003, the State of Missouri passed certain statutes that provided Missouri Gas Energy the ability to adjust rates periodically to recover depreciation expense, property taxes and carrying costs associated with the Missouri Safety Program, as well as investments in public improvement projects.The continuation of the Missouri Safety Program will result in significant levels of future capital expenditures.The Company incurred capital expenditures of $13.6 million in 2010 related to this program and estimates incurring approximately $104.9 million over the next 10 years, after which all service lines, representing about 39 percent of the annual safety program investment, will have been replaced. Citrus Sponsor Contributions. In 2010, the Company and Citrus’ other shareholder each made a $100 million sponsor capital contribution in the form of equity to Citrus to partially fund the Phase VIII Expansion.The Company’s $100 million capital contribution was funded using its credit facilities.During the first half of 2011, it is expected Citrus will require additional sponsor provided contributions, which may be in the form of loans or equity contributions from each of its shareholders of up to $150 million.Citrus plans to resume cash distributions, which may be in the form of loan repayments or dividends, to its sponsors after the Phase VIII Expansion project is placed in service. For additional information related to the Company’s strategy regarding other growth opportunities, see Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations – Business Strategy. 53 Financing Activities The Company has historically demonstrated a commitment to strengthen its financial condition and solidify its current investment grade status, as evidenced by the issuance of common stock, equity units, preferred stock and asset sales and use of proceeds therefrom to reduce debt or limit use of debt in conjunction with past acquisitions. Financing activities used cash flows of $39.4 million and $153.6 million in the year ended December 31, 2010 and 2009, respectively.The $114.2 million decrease in net financing cash outflows was primarily due to: · Borrowings of $217.1 million under the Company’s credit facilities in the 2010 period compared to $321.5 million in payments in 2009; · Payments of $115 million in 2010 to redeem all of the Company’s outstanding Preferred Stock; and · Net repayments of $39.9 million of long-term debt in the 2010 period, compared to net debt issuances of $243.3 million in the 2009 period. Financing activities used cash flows of $153.6 million in the year ended December 31, 2009 and provided cash flows of $80.8 million in the same period in 2008.The $234.3 million increase in net financing cash outflows was primarily due to: · Payments of $321.5 million under the Company’s revolving credit facilities and retirement of short-term debt obligations in 2009 compared to $278.5 million in borrowings in 2008; · Impact of $100 million of cash received by the Company from the issuance of common stock in the 2008 period; · Lower net issuances of long-term debt of $316.4 million in the 2009 period versus the 2008 period; and · Impact of $115.2 million in the 2008 period related to the purchase of 459,999 shares of the Company’s Preferred Stock. Debt Refinancing, Repayment and Issuance Activity 8.125% Senior Notes. In June 2009, PEPL issued $150 million in senior notes due June 1, 2019 with an interest rate of 8.125 percent (8.125% Senior Notes). In connection with the issuance of the 8.125% Senior Notes, PEPL incurred underwriting and discount costs totaling approximately $1 million, resulting in approximately $149 million in proceeds to PEPL. These proceeds were used to repay borrowings under the Company’s credit facilities and to repay the $60.6 million of 6.50% Senior Notes that matured on July 15, 2009. 7.00% Senior Notes.In June 2008, PEPL issued $400 million in senior notes due June 15, 2018 with an interest rate of 7.00 percent (7.00% Senior Notes). In connection with the issuance of the 7.00% Senior Notes, PEPL incurred underwriting and discount costs totaling approximately $4.1 million, resulting in approximately $395.9 million in proceeds to PEPL. These proceeds were advanced to Southern Union and used to repay borrowings under its credit facilities.Southern Union repaid PEPL a portion of the advance to retire the $300 million 4.80% Senior Notes in August 2008. Term Loans.On August 5, 2009, the Company entered into a two-year $150 million term loan (2009 Term Loan) with a syndicate of banks.The proceeds of the 2009 Term Loan were used to repay borrowings under the credit facilities. On August 3, 2010, the Company entered into an Amended and Restated $250 million Credit Agreement, maturing on August 3, 2013 (2010 Term Loan).The 2010 Term Loan bears interest at a rate of LIBOR plus 2.125 percent.The 2010 Term Loan amended, restated and upsized the 2009 Term Loan.The 2009 Term Loan had an interest rate of LIBOR plus 3.75 percent.Proceeds received from the 2010 Term Loan were used to refinance the existing indebtedness under the 2009 Term Loan described above, with the remaining proceeds to be used to provide working capital and for general corporate purposes.The balance of the 2010 Term Loan was $250 million with an effective interest rate of 2.39 percent at December 31, 2010.The balance and effective interest rate of the Amended Credit Agreement at February 18, 2011 were $250 million and 2.39 percent, respectively. 54 Short-Term Debt Obligations, Excluding Current Portion of Long-Term Debt Credit Facilities.On February 26, 2010, the Company entered into the Sixth Amended and Restated Revolving Credit Agreement with the banks named therein in the amount of $550 million (2010 Revolver).The 2010 Revolver will mature on May 28, 2013.Borrowings on the 2010 Revolver are available for the Company’s working capital, other general corporate purposes and letter of credit requirements.The interest rate and commitment fee under the 2010 Revolver are calculated using a pricing grid, which is based upon the credit rating for the Company’s senior unsecured notes.The annualized interest rate and commitment fee rate bases for the 2010 Revolver at December 31, 2010 were LIBOR, plus 275 basis points, and 50 basis points, respectively.The Company’s additional $20 million short-term committed credit facility was renewed in July 2010 for an additional 364-day period. The 2010 Revolver is a refinancing of the Company’s $400 million Fifth Amended and Restated Revolving Credit Agreement (Revolver), which was otherwise scheduled to mature on May 28, 2010.Borrowings under the Revolver were available for Southern Union’s working capital and letter of credit requirements and other general corporate purposes.The interest rate for the Revolver was based on LIBOR plus 62.5 basis points. Balances of $297.1 million and $80 million were outstanding under the Company’s credit facilities at effective interest rates of 3.02 percent and 0.85 percent at December 31, 2010 and 2009, respectively.The Company classifies its borrowings under the credit facilities as short-term debt, as the individual borrowings are generally for periods of 15 to 180 days.At maturity, the Company may (i) retire the outstanding balance of each borrowing with available cash on hand and/or proceeds from a new borrowing, or (ii) at the Company’s option, extend the borrowing’s maturity date for up to an additional 90 days.As of February 18, 2011, there was a balance of $243.8 million outstanding under the Company’s credit facilities at an average effective interest rate of 3.03percent. Common Stock and Equity Units Issuances On February 8, 2008, the Company remarketed its 4.375% Senior Notes, which yielded no cash proceeds for the Company.The interest rate on the Senior Notes was reset to 6.089 percent per annum effective on and after February 19, 2008.The 6.089% Senior Notes matured on February 16, 2010.On February 19, 2008, the Company issued 3,693,240 shares of common stock for $100 million in cash proceeds in conjunction with the remarketing of the 4.375% Senior Notes. Retirement of Debt Obligations The Company repaid the $100 million 6.089% Senior Notes in February 2010 and the $40.5 million 8.25% Senior Notes in April 2010 primarily using draw downs under the credit facilities. Credit Ratings. As of December 31, 2010, both Southern Union’s and Panhandle’s debt was rated BBB- by Fitch Ratings, Baa3 by Moody's Investor Services, Inc. and BBB- by Standard & Poor's. The Company is not party to any lending agreement that would accelerate the maturity date of any obligation due to a failure to maintain any specific credit rating, nor would a reduction in any credit rating, by itself, cause an event of default under any of the Company’s lending agreements.However, if its current credit ratings are downgraded below investment grade or if there are times when it is placed on "credit watch," the Company could be negatively impacted as follows: · Borrowing costs associated with debt obligations could increase annually up to approximately $8.1 million; · The costs of maintaining certain contractual relationships could increase, primarily related to the potential requirement for the Company to post collateral associated with its derivative financial instruments; and · Regulators may be unwilling to allow the Company to pass along increased debt service costs to natural gas customers. 55 For additional related information, see Item 8.Financial Statements and Supplementary Data, Note 10 – Derivative Instruments and Hedging Activities – Derivative Instrument Contingent Features. Dividend Restrictions.Under the terms of the indenture governing its senior unsecured notes (Senior Notes), Southern Union may not declare or pay any cash or asset dividends on its common stock (other than dividends and distributions payable solely in shares of its common stock or in rights to acquire its common stock) or acquire or retire any shares of its common stock, unless no event of default exists and certain financial ratio requirements are satisfied.Currently, the Company is in compliance with these requirements and, therefore, the Senior Notes indenture does not prohibit the Company from paying cash dividends. OTHER MATTERS Off-Balance Sheet Arrangements and Aggregate Contractual Obligations The Company does not have any material off-balance sheet arrangements.The following table summarizes the Company’s expected contractual obligations by payment due date as of December 31, 2010. Contractual Obligations 2016 and Total thereafter (In thousands) Long-term debt(1)(2) $ Short-term borrowing, including credit facilities(1) - Natural gas purchases(3) Missouri Gas Energy Safety Program Transportation contracts Natural gas storage contracts(4) Operating lease payments Interest payments on debt (5) Fractionation contract Other(6) $ The Company is party to debt agreements containing certain covenants that, if not satisfied, would give rise to an event of default that would cause such debt to become immediately due and payable.Such covenants require the Company to maintain a certain level of net worth, to meet certain debt to total capitalization ratios, and to meet certain ratios of earnings before depreciation, interest and taxes to cash interest expense.At December 31, 2010, the Company was in compliance with all of its covenants.See Item 8.Financial Statements and Supplementary Data, Note 7 – Debt Obligations. The long-term debt principal payment obligations exclude $2.7 million of unamortized debt premium as of December 31, 2010. The Company has purchase natural gas tariffs in effect for all its utility service areas that provide for recovery of its purchased natural gas costs under defined methodologies. Represents charges for third party natural gas storage capacity. Interest payments on debt are based upon the applicable stated or variable interest rates as of December 31, 2010.Includes approximately $2.38 billion of interest payments associated with the $600 million Junior Subordinated Notes due November 1, 2066. Includes unrecognized tax benefits and various other contractual obligations. 56 Contingencies See Item 8.Financial Statements and Supplementary Data, Note 14 – Commit­ments and Contingencies. Inflation The Company believes that inflation has caused, and may continue to cause, increases in certain operating expenses, capital replacement and construction costs.In the Transportation and Storage and Distribution segments, the Company continually reviews the adequacy of its rates in relation to such increasing cost of providing services, the inherent regulatory lag experienced in adjusting its rates and the rates it is actually able to charge in its markets. Regulatory See Item 8.Financial Statements and Supplementary Data, Note 18 – Regulation and Rates. Matters Impacting the Company’s Unconsolidated Investment in Citrus Florida Gas and an affiliate of El Paso each submitted a bid in response to Florida Power & Light Company’s (FPL) proposed 300-mile Florida EnergySecure intrastate pipeline project, and FPL entered into a non-binding letter of intent with the El Paso affiliate in connection with such project.Although the Florida Public Service Commission did not approve the Florida EnergySecure intrastate pipeline project, FPL has indicated that it may seek bids for a future project.El Paso has reasserted that it is entitled to, and communicated that it currently intends that it may, participate in any such bidding process.In light of existing circumstances, Florida Gas, Citrus and Southern Union continue to disagree with El Paso’s position.A successful bid on such FPL project by El Paso, if the project ultimately is approved, could adversely impact Florida Gas’ ultimate contract terms for the remaining uncommitted Phase VIII Expansion transportation capacity and Florida Gas’ future growth opportunities in Florida. Rate Matters Trunkline LNG Cost and Revenue Study.On July 1, 2009, Trunkline LNG filed a Cost and Revenue Study with respect to the Trunkline LNG facility expansions completed in 2006, in compliance with FERC orders.Such filing, which was as of March 31, 2009, reflected an annualized cost of service level and associated revenues of $54.7 million and $68.5 million, respectively. BG LNG Services (BGLS) filed a motion to intervene and protest on July 14, 2009. By order dated July 26, 2010, FERC determined that since (i) Trunkline LNG has fixed negotiated rates with BGLS through 2015, which would be unaffected by any rate change that might be determined through hearing at this time, and (ii) current costs and revenues are not necessarily representative of Trunkline LNG’s costs and revenues at the termination of the negotiated rate period in 2015, there was no reason to expend FERC’s and the parties’ resources on a Natural Gas Act Section 5 proceeding at this time. The order is final and not subject to rehearing. See Item 8.Financial Statements and Supplementary Data, Note 18 – Regulation and Rates for information related to the Company’s other rate matters. Critical Accounting Policies Summary The Company’s consolidated financial statements have been prepared in accordance with GAAP.The preparation of these financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and related disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. 57 Estimates and assumptions about future events and their effects cannot be determined with certainty.On an ongoing basis, the Company evaluates its estimates based on historical experience, current market conditions and various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources.Nevertheless, actual results may differ from these estimates under different assumptions or conditions. In preparing the consolidated financial statements and related disclosure, the following are examples of certain areas that require significant management judgment in establishing related estimates and assumptions: · the economic lives of plant, property and equipment; · the fair values used to allocate purchase price and to determine possible asset impairment charges; · reserves for environmental claims, legal fees and other litigation or contingent liabilities; · provisions for income taxes and establishment of tax valuation reserves, including the interpretation of complex tax laws; · provisions for uncollectible receivables; · exposures under contractual indemnification; · pension and other postretirement benefit plan liabilities; · the fair values associated with derivative financial instruments; and · unbilled revenues. The following is a summary of the Company’s most critical accounting policies, which are defined as those policies whereby judgments or uncertainties could affect the application of those policies and materially different amounts could be reported under different conditions or using different assumptions.For a summary of all of the Company’s significant accounting policies, see Item 8.Financial Statements and Supplementary Data, Note 2 – Summary of Significant Accounting Policies and Other Matters. Effects of Regulation The Company is subject to regulation by certain state and federal authorities in each of its reportable segments.Missouri Gas Energy, New England Gas Company and Florida Gas have accounting policies that are in accordance with the accounting requirements and ratemaking practices of the applicable regulatory authorities.The application of these accounting policies allows the Company to defer expenses and revenues on the balance sheet as regulatory assets and liabilities when it is probable that those expenses and revenues will be allowed in the ratemaking process in a period different from the period in which they would have been reflected in the Consolidated Statement of Operations by an unregulated company.These deferred assets and liabilities then flow through the results of operations in the period in which the same amounts are included in rates and recovered from or refunded to customers.Management’s assessment of the probability of recovery or pass through of regulatory assets and liabilities requires judgment and interpretation of laws and regulatory commission orders.If, for any reason, the Company ceases to meet the criteria for application of regulatory accounting treatment for all or part of its operations, the regulatory assets and liabilities related to those portions ceasing to meet such criteria would be eliminated from the Consolidated Balance Sheet and included in the Consolidated Statement of Operations for the period in which the discontinuance of regulatory accounting treatment occurs.The aggregate amount of regulatory assets reflected in the Consolidated Balance Sheet applicable to the Distribution segment are $66.2 million and $72.3 million at December 31, 2010 and 2009, respectively.The aggregate amount of regulatory liabilities reflected in the Consolidated Balance Sheet applicable to the Distribution segment are $5.8 million and $8.5 million at December 31, 2010 and 2009, respectively.For a summary of regulatory matters applicable to the Company, see Item 8.Financial Statements and Supplementary Data, Note 18 – Regulation and Rates.Panhandle and SUGS do not currently apply regulatory accounting standards. 58 Evaluation of Assets for Impairment Long-lived assets, primarily consisting of property, plant and equipment, goodwill and equity method investments, comprise a significant amount of the Company’s total assets.The Company makes judgments and estimates about the carrying value of certain of these assets, including amounts to be capitalized, depreciation methods and useful lives.The Company also reviews these assets for impairment on a periodic basis or whenever events or changes in circumstances indicate that the carrying amounts may not be recoverable or such carrying amounts are in excess of the asset’s fair value.The Company primarily uses an income approach to estimate the recoverability or fair value of its assets, which requires it to make long-term forecasts of future net cash flows related to the assets.The process of estimating net cash flow forecasts is inherently subjective.Some of the key assumptions or estimates utilized by the Company in its cash flow forecast projections are: · future demand for services provided by the Company; · impact of future market conditions on customer and vendor pricing; · regulatory developments; · inflationary trends; · estimated useful lives of assets and ongoing capital requirements; · discount rates used; and · terminal asset values using EBITDA-based market multiples. Significant changes to these assumptions or estimates could require a provision for impairment in a future period. Long-Lived Assets Impairment Evaluation.An impairment loss is recognized when the carrying amount of a long-lived asset used in operations is not recoverable and exceeds its fair value.The carrying amount of a long-lived asset is not recoverable if it exceeds the sum of the undiscounted cash flows expected to result from the use and eventual disposition of the asset.An impairment loss is measured as the amount by which the carrying amount of a long-lived asset exceeds its fair value. A long-lived asset is tested for recoverability whenever events or changes in circumstances indicate that its carrying amount may not be recoverable.Long-lived assets or asset groups used in operations are evaluated for potential impairment at the lowest level for which identifiable cash flows are largely independent of the cash flows of other groups of assets and liabilities.A two-step impairment test is performed to identify a potential impairment and measure an impairment loss, if any, to be charged to earnings.Step one determines if the carrying amount ascribed to a long-lived asset or asset group is recoverable based on undiscounted cash flows.If the asset or asset group fails the step one recoverability test (i.e. related carrying amount is in excess of the undiscounted cash flows), then, as a second step, the fair value of the asset or asset group is compared to the related carrying amount to determine the amount of impairment loss to be charged to earnings.The fair value in the second test is primarily determined based upon discounted cash flows associated with the asset or asset group using assumptions that market participants would use. The long-lived assets of Sea Robin were evaluated as of December 31, 2009 because indicators of potential impairment were evident primarily due to the impacts associated with Hurricanes Gustav and Ike.See related information in Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations – Liquidity and Capital Resources – Investing Activities – Principal Capital Expenditure Projects – 2008 Hurricane Damage and Potential Sea Robin Impairment. Goodwill Impairment Evaluation.At December 31, 2010, the Company had a goodwill balance of $89.2 million relating to its Distribution segment reporting unit.The Company assesses goodwill for impairment at least annually as of November 30, and updates the annual test on an interim basis if events or circumstances occur that would more likely than not reduce the fair value of the applicable reporting unit below its book carrying amount.A two-step impairment test is performed to identify a potential impairment and measure an impairment loss, if any, to be charged to earnings.In the first step, the fair value of the reporting unit, which is primarily determined based on discounted cash flows using assumptions that market participants would use, is compared to the reporting unit’s carrying amount, including goodwill.If the carrying amount of the reporting unit is greater than its fair value, the reporting unit’s goodwill may be impaired and step two must be completed.In the second step, the carrying amount of the reporting unit’s goodwill is compared with the implied fair value of such goodwill.If the carrying amount of the reporting unit’s goodwill is greater than its implied fair value, an impairment loss must be charged to earnings for the excess (i.e. recorded goodwill must be written down to implied fair value of the reporting unit’s goodwill).Because the fair value of goodwill can be measured only as a residual amount and cannot be determined directly, the implied fair value of a reporting unit’s goodwill is calculated in the same manner as the amount of goodwill that is recognized in a purchase business combination.This process involves measuring the fair value of the reporting unit’s assets and liabilities (both recognized and unrecognized) at the time of the impairment test by performing a hypothetical purchase price allocation.The difference between the reporting unit’s fair value and the fair values assigned to the reporting unit’s individual assets and liabilities (both recognized and unrecognized), is the implied fair value of the reporting unit’s goodwill. 59 The Company evaluated goodwill for potential impairment for the years ended December 31, 2010, 2009 and 2008, and no impairment was indicated in the step one test. Equity Method Investments.A loss in value of an equity method investment that is other than temporary is recognized in earnings.Evidence of a loss in value might include, but would not necessarily be limited to, absence of an ability to recover the carrying amount of the investment or inability of the investee to sustain an earnings capacity that would justify the carrying amount of the investment.A current fair value of an investment that is less than its carrying amount may indicate a loss in value of the investment.All of the above factors are considered in the Company’s review of its equity method investments.The Company evaluated its equity method investments for potential impairment for the years ended December 31, 2010, 2009 and 2008, and no impairment was indicated. Pensions and Other Postretirement Benefits Effective December 31, 2008, the Company is required to measure plan assets and benefit obligations as of its fiscal year-end balance sheet date. The Company recognizes the changes in the funded status of its defined benefit postretirement plans through Accumulated other comprehensive loss. The calculation of the Company’s net periodic benefit cost and benefit obligation requires the use of a number of assumptions.Changes in these assumptions can have a significant effect on the amounts reported in the financial statements.The Company believes that the two most critical assumptions are the assumed discount rate and the expected rate of return on plan assets. The Company establishes the discount rate using the Citigroup Pension Discount Curve as published on the Society of Actuaries website as the hypothetical portfolio of high-quality debt instruments that would provide the necessary cash flows to pay the benefits when due.Net periodic benefit cost and the benefit obligation increases and equity correspondingly decreases as the discount rate is reduced.Lowering the discount rate assumption by 0.5 percent would increase the Company’s 2010 net periodic benefit cost (before regulatory accounting adjustments) and benefit obligation at the end of 2010 by approximately $770,000 and $19.1 million, respectively, and would correspondingly increase Accumulated other comprehensive loss at the end of 2010 by $19.1 million on a pre-tax basis. The expected rate of return on plan assets is based on long-term expectations given current investment objectives and historical results.Net periodic benefit cost increases as the expected rate of return on plan assets is correspondingly reduced.Lowering the expected rate of return on plan assets assumption by 0.5 percent would increase the Company’s 2010 net periodic benefit cost (before regulatory accounting adjustments) by approximately $980,000. See Item 8.Financial Statements and Supplementary Data, Note 8 – Benefits for additional related information. 60 Derivatives and Hedging Activities All derivatives are recognized on the balance sheet at their fair value.On the date the derivative contract is entered into, the Company designates the derivative as:(i) a hedge of the fair value of a recognized asset or liability or of an unrecognized firm commitment (fair value hedge);(ii) a hedge of a forecasted transaction or the variability of cash flows to be received or paid in conjunction with a recognized asset or liability (cash flow hedge); or (iii) an instrument that is held for trading or non-hedging purposes (a trading or economic hedging instrument).For derivatives treated as a fair value hedge, the effective portion of changes in fair value is recorded as an adjustment to the hedged item.The ineffective portion of a fair value hedge is recognized in earnings if the short cut method of assessing effectiveness is not used.Upon termination of a fair value hedge of a debt instrument, the resulting gain or loss is amortized to earnings through the maturity date of the debt instrument.For derivatives treated as a cash flow hedge, the effective portion of changes in fair value is recorded in Accumulated other comprehensive loss until the related hedged items impact earnings.Any ineffective portion of a cash flow hedge is reported in current-period earnings.For derivatives treated as trading or economic hedging instruments, changes in fair value are reported in current-period earnings.Fair value is determined based upon quoted market prices and pricing models using assumptions that market participants would use.See the Fair Value Measurement discussion below for additional information related to the framework used by the Company to measure the fair value of its derivative financial instruments. The Company formally assesses, both at the hedge’s inception and on an ongoing basis, whether the derivatives that are used in hedging transactions have been highly effective in offsetting changes in the fair value or cash flows of hedged items and whether those derivatives may be expected to remain highly effective in future periods.The Company discontinues hedge accounting when: (i) it determines that the derivative is no longer effective in offsetting changes in the fair value or cash flows of a hedged item; (ii) the derivative expires or is sold, terminated, or exercised; (iii) it is no longer probable that the forecasted transaction will occur; or (iv) management determines that designating the derivative as a hedging instrument is no longer appropriate.In all situations in which hedge accounting is discontinued and the derivative remains outstanding, the Company will carry the derivative at its fair value on the balance sheet, recognizing changes in the fair value in current-period earnings.See Item 8.Financial Statements and Supplementary Data, Note 10 – Derivative Instruments and Hedging Activities. Fair Value Measurement Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The Company utilizes market data or assumptions that market participants would use in pricing the asset or liability, including assumptions about nonperformance risk, which is primarily comprised of credit risk (both the Company’s own credit risk and counterparty credit risk) and the risks inherent in the inputs to any applicable valuation techniques.The Company places more weight on current market information concerning credit risk (e.g. current credit default swap rates) as opposed to historical information (e.g. historical default probabilities and credit ratings).These inputs can be readily observable, market corroborated, or generally unobservable.The Company endeavors to utilize the best available information, including valuation techniques that maximize the use of observable inputs and minimize the use of unobservable inputs.The three-tier fair value hierarchy, which prioritizes the inputs used to measure fair value is as follows: · Level 1 – Observable inputs such as quoted prices in active markets for identical assets or liabilities; · Level 2 – Observable inputs such as: (i) quoted prices for similar assets or liabilities in active markets; (ii) quoted prices for identical or similar assets or liabilities in markets that are not active and do not require significant adjustment based on unobservable inputs; or (iii) valuations based on pricing models, discounted cash flow methodologies or similar techniques where significant inputs (e.g., interest rates, yield curves, etc.) are derived principally from observable market data, or can be corroborated by observable market data, for substantially the full term of the assets or liabilities; and · Level 3 – Unobservable inputs, including valuations based on pricing models, discounted cash flow methodologies or similar techniques where at least one significant model assumption or input is unobservable.Unobservable inputs are used to the extent that observable inputs are not available and reflect the Company’s own assumptions about the assumptions market participants would use in pricing the assets or liabilities.Unobservable inputs are based on the best information available in the circumstances, which might include the Company’s own data. 61 Assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement.The Company’s assessment of the significance of a particular input to the fair value measurement requires judgment and may affect the valuation of these assets and liabilities and their placement within the fair value hierarchy. See Item 8. Financial Statements and Supplementary Data Note 11 – Fair Value Measurement and Note 8 – Benefits – Pension and Other Postretirement Plans – Plan Assets for additional information regarding the assets and liabilities of the Company measured on a recurring and nonrecurring basis, respectively. Income Taxes Income taxes are accounted for under the asset and liability method. Under this method, deferred tax assets and liabilities are recognized for the estimated future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates in effect for the year in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rate is recognized in earnings in the period that includes the enactment date. Valuation allowances are established when necessary to reduce deferred tax assets to the amounts more likely than not to be realized. The determination of the Company’s provision for income taxes requires significant judgment, use of estimates, and the interpretation and application of complex tax laws. Significant judgment is required in assessing the timing and amounts of deductible and taxable items.Reserves are established when, despite management’s belief that the Company’s tax return positions are fully supportable, management believes that certain positions may be successfully challenged. When facts and circumstances change, these reserves are adjusted through the provision for income taxes.See Item 8.Financial Statements and Supplementary Data, Note 9 – Taxes on Income for additional related information. Commitments and Contingencies The Company is subject to proceedings, lawsuits and other claims related to environmental and other matters.Accounting for contingencies requires significant judgments by management regarding the estimated probabilities and ranges of exposure to potential liability.For further discussion of the Company’s commitments and contingencies, see Item 8.Financial Statements and Supplementary Data, Note 14 – Commitments and Contingencies. New Accounting Pronouncements See Item 8.Financial Statements and Supplementary Data, Note 2 – Summary of Significant Accounting Policies and Other Matters – New Accounting Principles. ITEM 7A.Quantitative and Qualitative Disclosures About Market Risk. Interest Rate Risk The Company is subject to the risk of loss associated with movements in market interest rates.The Company manages this risk through the use of fixed-rate debt, floating-rate debt and interest rate swaps.Fixed-rate swaps are used to reduce the risk of increased interest costs during periods of rising interest rates.Floating-rate swaps are used to convert the fixed rates of long-term borrowings into short-term variable rates.At December 31, 2010, the interest rate on 83 percent of the Company’s long-term debt was fixed after considering the impact of interest rate swaps. 62 At December 31, 2010, $19.7 million is included in Derivative instruments - liabilities and $4.6 million is included in Deferred Credits in the Consolidated Balance Sheet related to the fixed-rate interest rate swaps on the $455 million Term Loan due 2012. At December 31, 2010, a 100 basis point change in the annual interest rate on all outstanding floating-rate long- and short-term debt would correspondingly change the Company’s interest payments by approximately $800,000 for each month during which such change continued.If interest rates changed significantly, the Company may take actions to manage its exposure to the change. The Company has entered into treasury rate locks from time to time to manage its exposure against changes in future interest payments attributable to changes in the US treasury rates.By entering into these agreements, the Company locks in an agreed upon interest rate until the settlement of the contract, which typically occurs when the associated long-term debt is sold.The Company accounts for the treasury rate locks as cash flow hedges.The Company’s most recent treasury rate locks were settled in February and June 2008. The change in exposure to loss in earnings and cash flow related to interest rate risk for the year ended December 31, 2010 is not material to the Company. See Item 8.Financial Statements and Supplementary Data, Note 10 – Derivative Instruments and Hedging Activities and Note 7 - Debt Obligations. Commodity Price Risk Gathering and Processing Segment.The Company markets natural gas and NGL in its Gathering and Processing segment and manages associated commodity price risks using both economic and accounting hedge derivative financial instruments.These instruments involve not only the risk of transacting with counterparties and their ability to meet the terms of the contracts, but also the risks associated with unmatched positions and market fluctuations.The Company is required to record its commodity derivative financial instruments at fair value, which is affected by commodity exchange prices, over-the-counter quotes, volatility, time value, credit and counterparty credit risk and the potential impact on market prices of liquidating positions in an orderly manner over a reasonable period of time under current market conditions. To manage its commodity price risk related to natural gas and NGL, the Company may use a combination of (i) natural gas puts, price swaps and basis swaps, (ii) NGL processing spread puts and swaps, and (iii) other exchange-traded futures and options.These derivative financial instruments allow the Company to preserve value and protect margins. The Company realizes NGL, NGL processing spread and/or natural gas volumes from the contractual arrangements associated with the natural gas treating and processing services it provides.Forecasted NGL, NGL processing spread and/or natural gas volumes compared to the actual volumes sold and the effectiveness of the associated economic hedges utilized by the Company can be unfavorably impacted by: · processing plant outages; · limitations on treating capacity; · higher than anticipated fuel, flare and unaccounted-for natural gas levels; · impact of commodity prices in general; · decline in drilling and/or connections of new supply; · limitations in available NGL take-away capacity; 63 · reduction in NGL available from wellhead supply; · lower than expected recovery of NGL from the inlet natural gas stream; · lower than expected receipt of natural gas volumes to be processed; · limitations on NGL fractionation capacity; · renegotiation of existing contracts; · change in contracting practices vis-à-vis type(s) of processing contracts; · competition for new wellhead supplies; and · changes to environmental or other laws and regulations. The following table summarizes SUGS' principal commodity derivative instruments as of December 31, 2010 (all instruments are settled monthly), which were developed based upon historical and projected operating conditions and processable volumes. Average Fair Value Fixed Price Volumes of Assets Instrument Type Index (per MMBtu) (MMBtu/d) (3) (Liabilities) (4) (In thousands) Natural Gas - Cash Flow Hedges:(1) Receive-fixed swap Gas Daily - Waha $ $ Receive-fixed swap Gas Daily - El Paso Permian $ Total $ Processing Spread - Economic Hedges:(2) Receive-fixed swap Gas Daily - Waha (natural gas) OPIS - Mt. Belvieu (NGL) $ $ ) Receive-fixed swap Gas Daily - El Paso Permian (natural gas) OPIS - Mt. Belvieu (NGL) $ ) Total $ ) The Company’s natural gas swap arrangements have been designated as cash flow hedges.The effective portion of changes in the fair value of the cash flow hedges is recorded in Accumulated other comprehensive loss until the related hedged items impact earnings.Any ineffective portion of a cash flow hedge is reported in current-period earnings. The Company’s processing spread swap arrangements, which hedge the pricing differential between NGL volumes and natural gas volumes, are treated as economic hedges.The ratio of NGL product sold per MMBtu is approximately: 34 percent ethane, 32 percent propane, 5 percent isobutane, 14 percent normal butane and 15 percent natural gasoline.The change in fair value is reported in current-period earnings. All volumes are applicable to the period January 1, 2011 to December 31,2011. See Item 8.Financial Statements and Supplementary Data, Note 10 – Derivative Instruments and Hedging Activities – Commodity Contracts – Gathering and Processing Segment for additional related information. At December 31, 2010, excluding the effects of hedging and assuming normal operating conditions, the Company estimates that a change in price of $0.01 per gallon of NGL and $1.00 per MMBtu of natural gas would impact annual gross margin by approximately $1.5 million and $7.4 million, respectively.Such commodity price risk estimates do not include any effect on demand for the Company’s services that may be caused by, or arise in conjunction with, price changes.For example, a change in the gross processing spread may cause some ethane to be sold in the natural gas stream, impacting gathering and processing margins, natural gas deliveries and NGL volumes shipped. Transportation and Storage Segment. The Company is exposed to some commodity price risk with respect to natural gas used in operations by its interstate pipelines.Specifically, the pipelines receive natural gas from customers for use in generating compression to move the customers’ natural gas.Additionally, the pipelines may have to settle system imbalances when customers’ actual receipts and deliveries do not match.When the amount of natural gas utilized in operations by the pipelines differs from the amounts provided by customers, thepipelines may use natural gas from inventory or may have to buy or sell natural gas to cover these or other operational needs, resulting in commodity price risk exposure to the Company.In addition, there is other indirect exposure to the extent commodity price changes affect customer demand for and utilization of transportation and storage services provided by the Company.At December 31, 2010, there were no hedges in place with respect to natural gas price risk associated with the Company’s interstate pipeline operations. 64 Distribution Segment Economic Hedging Activities.The Company enters into financial instruments to mitigate price volatility of purchased natural gas passed through to customers in the Distribution segment. The cost of the derivative products and the settlement of the respective obligations are recorded through the natural gas purchase adjustment clause as authorized by the applicable regulatory authority and therefore do not impact earnings. The fair values of the contracts are recorded as an adjustment to a regulatory asset or liability in the Consolidated Balance Sheet.As of December 31, 2010, the fair values of the contracts, which expire at various times through December 2012, are included in the Consolidated Balance Sheet as liabilities, with matching adjustments to deferred cost of natural gas of $37.4 million. ITEM 8.Financial Statements and Supplementary Data. The information required here is included in the report as set forth in the Index to Consolidated Financial Statements on page F-1. ITEM 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. None. ITEM 9A.Controls and Procedures. Evaluation of Disclosure Controls and Procedures Southern Union has established disclosure controls and procedures to ensure that information required to be disclosed by the Company, including consolidated entities, in reports filed or submitted under the Exchange Act, is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms.The Company’s disclosure controls and procedures are designed to ensure that information required to be disclosed in the reports it files or submits under the Exchange Act is accumulated and communicated to management, including the Company’s CEO and CFO, as appropriate, to allow timely decisions regarding required disclosure.The Company performed an evaluation under the supervision and with the participation of management, including its CEO and CFO, and with the participation of personnel from its legal, internal audit, insurance and financial reporting departments, of the effectiveness of the design and operation of the Company’s disclosure controls and procedures (as defined in Exchange Act Rule 13a-15(e)) as of the end of the period covered by this report.Based on that evaluation, Southern Union’s CEO and CFO concluded that the Company’s disclosure controls and procedures were effective as of December 31, 2010. 65 Management’s Report on Internal Control Over Financial Reporting The Company’s management is responsible for establishing and maintaining adequate internal control over financial reporting. Internal control over financial reporting is defined in Exchange Act Rule 13a-15(f) as a process designed by, or under the supervision of, the Company’s principal executive officer and principal financial officers, or persons performing similar functions, and effected by the Company’s board of directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with GAAP, and includes those policies and procedures that: · Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with GAAP, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; · Pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of the Company; and · Provide reasonable assurance regarding the prevention or timely detection of unauthorized acquisition, use or disposition of the Company’s assets that could have a material effect on the financial statements. Exchange Act Rules 13a-15(c) and 15d-15(c) and Section404 of the Sarbanes-Oxley Act of 2002 require management of the Company to conduct an annual evaluation of the Company’s internal control over financial reporting and to provide a report on management’s assessment, including a statement as to whether or not internal control over financial reporting is effective. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management’s evaluation of the effectiveness of the Company’s internal control over financial reporting was based on the framework in Internal Control-Integrated Framework issued by theCommittee of Sponsoring Organizations of the Treadway Commission.Based on its evaluation under that framework and applicable SEC rules, management concluded that the Company’s internal control over financial reporting was effective as of December 31, 2010. The Company’s internal control over financial reporting as of December 31, 2010 has been audited by PricewaterhouseCoopers LLP, an independent registered public accounting firm, as stated in their report, which is included herein. Southern Union Company February 25, 2011 Changes In Internal Control Over Financial Reporting There were no changes in the Company’s internal control over financial reporting that occurred during the quarter ended December 31, 2010 that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. ITEM 9B.Other Information. All information required to be reported on Form 8-K for the quarter ended December 31, 2010 was appropriately reported. 66 PART III ITEM 10.Directors, Executive Officers and Corporate Governance. There is incorporated in this Item 10 by reference the information that will appear in the Company’s definitive proxy statement for the 2011 Annual Meeting of Stockholders under the captions Meetings and Committees of the Board – Board of Directors, 2010 Executive Compensation – Named Executive Officers, Section 16(a) Beneficial Ownership Reporting Compliance, Corporate Governance – Code of Ethics, Meetings and Committees of the Board – Board Committees – Corporate Governance Committee and – Audit Committee. The Company, by and through the audit committee of its Board, has adopted a Code of Ethics and Business Conduct (Code) designed to reflect requirements of the Sarbanes-Oxley Act of 2002, New York Stock Exchange rules and other applicable laws, rules and regulations.The Code applies to all of the Company’s directors, officers and employees. Any amendment to the Code will be posted promptly on Southern Union’s website (http://www.sug.com). ITEM 11.Executive Compensation. There is incorporated in this Item 11 by reference the information that will appear in the Company’s definitive proxy statement for the 2011 Annual Meeting of Stockholders under the captions Compensation Discussion and Analysis, 2010 Executive Compensation, 2010 Director Compensation, and Meetings and Committees of the Board – Board Committees – Compensation Committee. ITEM 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. There is incorporated in this Item 12 by reference the information that will appear in the Company’s definitive proxy statement for the 2011 Annual Meeting of Stockholders under the caption Security Ownership of Certain Beneficial Owners and Management. ITEM 13.Certain Relationships and Related Transactions, and Director Independence. There is incorporated in this Item 13 by reference the information that will appear in the Company’s definitive proxy statement for the 2011 Annual Meeting of Stockholders under the caption Corporate Governance – Transactions with Related Persons and – Review, Approval or Ratification of Transactions with Related Persons, and Corporate Governance – Director Independence and – Lead Independent Director. ITEM 14.Principal Accountant Fees and Services. There is incorporated in this Item 14 by reference the information that will appear in the Company’s definitive proxy statement for the 2011 Annual Meeting of Stockholders under the caption Meetings and Committees of the Board – Board Committees – Audit Committee. 67 PART IV ITEM 15.Exhibits, Financial Statement Schedules. (a)(1) and (2) Financial Statements and Financial Statement Schedules. (a)(3) Exhibits. Exhibit No.Description 2(a) Purchase and Sale Agreement between Southern Union Company and UGI Corporation, dated as of January 26, 2006. (Filed as Exhibit 10.1 to Southern Union’s Current Report on Form 8-K filed on January 30, 2006 and incorporated herein by reference.) 2(b) First Amendment to the Purchase and Sale Agreement between Southern Union Company and UGI Corporation, dated as of August 24, 2006. (Filed as Exhibit 10.1 to Southern Union’s Current Report on Form 8-K filed on August 30, 2006 and incorporated herein by reference.) 2(c) Purchase and Sale Agreement between Southern Union Company and National Grid USA, dated as of February 15, 2006. (Filed as Exhibit 10.1 to Southern Union’s Current Report on Form 8-K filed on February 17, 2006 and incorporated herein by reference.) 2(d) First Amendment to the Purchase and Sale Agreement between Southern Union Company and National Grid USA, dated as of August 24, 2006. (Filed as Exhibit 10.3 to Southern Union’s Current Report on Form 8-K filed on August 30, 2006 and incorporated herein by reference.) 3(a) Amended and Restated Certificate of Incorporation of Southern Union Company. (Filed as Exhibit 3(a) to Southern Union’s Annual Report on Form 10-K for the year ended December 31, 2005 and incorporated herein by reference.) 3(b) By-Laws of Southern Union Company, as amended.(Filed as Exhibit 3(b) to Southern Union’s Annual Report on Form 10-K for the year ended December 31, 2009 and incorporated herein by reference.) 4(a) Specimen Common Stock Certificate.(Filed as Exhibit 4(a) to Southern Union's Annual Report on Form 10-K for the year ended December 31, 1989 and incorporated herein by reference.) 4(b) Senior Debt Securities Indenture between Southern Union and The Chase Manhattan Bank (National Association), which changed its name to JP Morgan Chase Bank and then to JP Morgan Chase Bank, N.A., which was then succeeded to by The Bank of New York Trust Company, N.A., which changed its name to The Bank of New York Mellon Trust Company N.A., as Trustee (Filed as Exhibit 4.1 to Southern Union’s Current Report on Form 8-K dated February 15, 1994 and incorporated here-in by reference.) 4(c) Officers' Certificate dated January 31, 1994 setting forth the terms of the 7.60% Senior Debt Securities due 2024.(Filed as Exhibit 4.2 to Southern Union's Current Report on Form 8-K dated February15, 1994 and incorporated herein by reference.) 4(d) Officer's Certificate of Southern Union Company dated November 3, 1999 with respect to 8.25% Senior Notes due 2029.(Filed as Exhibit 99.1 to Southern Union's Current Report on Form 8-K filed on November 19, 1999 and incorporated herein by reference.) 68 4(e) Form of Supplemental Indenture No. 1, dated June 11, 2003, between Southern Union Company and JP Morgan Chase Bank, which changed its name to JP Morgan Chase Bank, N.A., the predecessor to The Bank of New York Trust Company, N.A., which changed its name to The Bank of New York Mellon Trust Company, N.A. (Filed as Exhibit 4.5 to Southern Union’s Form 8-A/A dated June 20, 2003 and incorporated herein by reference.) 4(f) Supplemental Indenture No. 2, dated February 11, 2005, between Southern Union Company and JP Morgan Chase Bank, N.A., the predecessor to The Bank of New York Trust Company, N.A., which changed its name to The Bank of New York Mellon Trust Company, N.A. (Filed as Exhibit 4.4 to Southern Union’s Form 8-A/A dated February 22, 2005 and incorporated herein by reference.) 4(g) Subordinated Debt Securities Indenture between Southern Union and The Chase Manhattan Bank (National Association), which changed its name to JP Morgan Chase Bank and then to JP Morgan Chase Bank, N.A., which was then succeeded to by The Bank of New York Trust Company, N.A., which changed its name to The Bank of New York Mellon Trust Company, N.A., as Trustee (Filed as Exhibit 4-G to Southern Union’s Registration Statement on Form S-3 (No. 33-58297) and incorporated herein by reference.) 4(h) Second Supplemental Indenture, dated October 23, 2006, between Southern Union Company and The Bank of New York Trust Company, N.A., now known as The Bank of New York Mellon Trust Company, N.A. (Filed as Exhibit 4.1 to Southern Union’s Form 8-K/A dated October 24, 2006 and incorporated herein by reference.) 4(i) 2006 Series A Junior Subordinated Notes Due November 1, 2066 dated October 23, 2006. (Filed as Exhibit 4.2 to Southern Unions Current Report on Form 8-K/A filed on October 24, 2006 and incorporated herein by reference.) 4(j) Replacement Capital Covenant, dated as of October 23, 2006 by Southern Union Company, a Delaware corporation with its successors and assigns, in favor of and for the benefit of each Covered Debtor (as defined in the Covenant). (Filed as Exhibit 4.3 to Southern Union’s Current Report on Form 8-K/A filed on October 24, 2006 and incorporated herein by reference.) 4(k) Southern Union is a party to other debt instruments, none of which authorizes the issuance of debt securities in an amount which exceeds 10% of the total assets of Southern Union.Southern Union hereby agrees to furnish a copy of any of these instruments to the Commission upon request. 10(a) Sixth Amended and Restated Revolving Credit Agreement, dated as of February 26, 2010, among the Company, as borrower, and the lenders partythereto. (Filed as Exhibit 10(a) to Southern Union’s Annual Report on Form 10-K for the year ended December 31, 2009 and incorporated herein by reference.) 10(b) Amended and Restated Credit Agreement, dated as of August 3, 2010, among the Company, as borrower, and the lenders party thereto (filed as Exhibit 10(b) to Southern Union Company’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2010 and incorporated herein by reference.) 10(c) First Amendment to Construction and Term Loan Agreement between Citrus Corp., as borrower, and Pipeline Funding Company, LLC, as lender and administrative agent, dated as of August 6, 2008. (Filed as Exhibit 10(a) to Southern Union Company’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2008 and incorporated herein by reference.) 69 10(d) Construction and Term Loan Agreement between Citrus Corp., as borrower, and Pipeline Funding Company, LLC, as lender and administrative agent, dated as of February 5, 2008. (Filed as Exhibit 10.1 to Southern Union’s Current Report on Form 8-K filed on February 8, 2008 and incorporated herein by reference.) 10(e) Amendment Number 1 to the Amended and Restated Credit Agreement between Trunkline LNG Holdings, LLC, as borrower, Panhandle Eastern Pipe Line Company, LP and CrossCountry Citrus, LLC, as guarantors, the financial institutions listed therein and Bayerische Hypo-Und Vereinsbank AG, New York Branch, as administrative agent, dated as of June 13, 2008. (Filed as Exhibit 10(d) to Southern Union Company’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2008 and incorporated herein by reference.) 10(f) Amended and Restated Credit Agreement between Trunkline LNG Holdings, LLC, as borrower, Panhandle Eastern Pipeline Company, LP and CrossCountry Citrus, LLC, as guarantors, the financial institutions listed therein and Bayerische Hypo-Und Vereinsbank AG, New York Branch, as administrative agent, dated as of June 29, 2007. (Filed as Exhibit 10.1 to Southern Union’s Current Report on Form 8-K filed on July 6, 2007 and incorporated herein by reference.) 10(g) Credit Agreement between Trunkline LNG Holdings, LLC, as borrower, Panhandle Eastern Pipeline Company, LP and Trunkline LNG Company, LLC, as guarantors, the financial institutions listed therein and Hypo-Und Vereinsbank AG, New York Branch, as administrative agent, dated as of March 15, 2007. (Filed as Exhibit 10.1 to Southern Union’s Current Report on Form 8-K filed on March 21, 2007 and incorporated herein by reference.) 10(h) Form of Indemnification Agreement between Southern Union Company and each of the Directors of Southern Union Company and certain senior executive officers. (Filed as Exhibit 10(g) to Southern Union’s Annual Report on Form 10-K for the year ended December 31, 2008 and incorporated herein by reference.) 10(i) Southern Union Company 1992 Long-Term Stock Incentive Plan, As Amended. (Filed as Exhibit 10(l) to Southern Union’s Annual Report on Form 10-K for the year ended June 30, 1998 and incorporated herein by reference.) * 10(j) Southern Union Company Director's Deferred Compensation Plan.(Filed as Exhibit 10(g) to Southern Union's Annual Report on Form 10-K for the year ended December31, 1993 and incorporated herein by reference.) 10(k) First Amendment to Southern Union Company Director’s Deferred Compensation Plan, effective April 1, 2007. (Filed as Exhibit 10(h) to Southern Union Company’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2007 and incorporated herein by reference.) 10(l) Southern Union Company Amended Supplemental Deferred Compensation Plan with Amendments.(Filed as Exhibit 4 to Southern Union’s Form S-8 filed May 27, 1999 and incorporated herein by reference.) * 10(m) Second Amended and Restated Southern Union Company 2003 Stock and Incentive Plan. (Filed as Exhibit 4 to Form S-8, SEC File No. 333-138524, filed on November 8, 2006 and incorporated herein by reference.) * 10(n) Third Amended and Restated Southern Union Company 2003 Stock and Incentive Plan. (Filed as Appendix I to Southern Union’s proxy statement on Schedule 14A filed on April 16, 2009 and incorporated herein by reference).* 70 10(o) Form of Long Term Incentive Award Agreement, dated December 28, 2006, between Southern Union Company and the undersigned. (Filed as Exhibit 99.1 to Southern Union’s Form 8-K dated January 3, 2007) and incorporated herein by reference.) * 10(p) Employment Agreement between Southern Union Company and George L. Lindemann, dated as of August 28, 2008.(Filed as Exhibit 10(f) to Southern Union Company’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2008 and incorporated herein by reference.) * 10(q) Employment Agreement between Southern Union Company and Eric D. Herschmann, dated as of August 28, 2008.(Filed as Exhibit 10(g) to Southern Union Company’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2008 and incorporated herein by reference.) * 10(r) Employment Agreement between Southern Union Company and Robert O. Bond, dated as of August 28, 2008.(Filed as Exhibit 10(h) to Southern Union Company’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2008 and incorporated herein by reference.) * 10(s) Employment Agreement between Southern Union Company and Monica M. Gaudiosi, dated as of August 28, 2008.(Filed as Exhibit 10(i) to Southern Union Company’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2008 and incorporated herein by reference.) * 10(t) Employment Agreement between Southern Union Company and Richard N. Marshall, dated as of August 28, 2008.(Filed as Exhibit 10(j) to Southern Union Company’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2008 and incorporated herein by reference.) * 10(u) Second Amended and Restated Southern Union Company Executive Incentive Bonus Plan, dated March 25, 2010 (Filed as Appendix I to Southern Union Company’s proxy statement on Schedule 14A filed on March 26, 2010 and incorporated herein by reference.) * 10(v) Form of Change in Control Severance Agreement, between Southern Union Company and certain Executives (filed as Exhibit 10.2 to Southern Union’s Current Report on Form 8-K filed on August 28, 2008 and incorporated herein by reference.) * 10(w) Capital Stock Agreement dated June 30, 1986, as amended April 3, 2000 ("Agreement"), among El Paso Energy Corporation (as successor in interest to Sonat, Inc.); CrossCountry Energy, LLC (assignee of Enron Corp., which is the successor in interest to InterNorth, Inc. by virtue of a name change and successor in interest to Houston Natural Gas Corporation by virtue of a merger) and Citrus Corp. (Filed as Exhibit 10(t) to Southern Union’s Annual Report on Form 10-K for the year ended December 31, 2008 and incorporated herein by reference.) 10(x) Certificate of Incorporation of Citrus Corp.(Filed as Exhibit 10(q) to Southern Union’s Annual Report on Form 10-K for the year ended December 31, 2006 and incorporated herein by reference.) 10(y) By-Laws of Citrus Corp., filed herewith.(Filed as Exhibit 10(r) to Southern Union’s Annual Report on Form 10-K for the year ended December 31, 2006 and incorporated herein by reference.) 12 Ratio of earnings to fixed charges. 14 Code of Ethics and Business Conduct. (Filed as Exhibit 14 to Southern Union’s Annual Report on Form 10-K filed on March 16, 2006 and incorporated herein by reference.) 21 Subsidiaries of the Registrant. 71 Consent of Independent Registered Public Accounting Firm for Southern Union Company. 23.2 Consent of Independent Registered Public Accounting Firm for Citrus Corp. 24 Power of Attorney. Certificate by Chief Executive Officer pursuant to Rule 13a-14(a) or Rule 15d-14(a) promulgated under the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certificate by Chief Financial Officer pursuant to Rule 13a-14(a) or Rule 15d-14(a) promulgated under the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certificate by Chief Executive Officer pursuant to Rule 13a-14(b) or Rule 15d-14(b) promulgated under the Securities Exchange Act of 1934 and Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350. Certificate by Chief Financial Officer pursuant to Rule 13a-14(b) or Rule 15d-14(b) promulgated under the Securities Exchange Act of 1934 and Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350. 101.INS XBRL Instance Document** 101.SCH XBRL Taxonomy Extension Schema Document** 101.CAL XBRL Taxonomy Calculation Linkbase Document** 101.DEF XBRL Taxonomy Extension Definitions Document** 101.LAB XBRL Taxonomy Label Linkbase Document** 101.PRE XBRL Taxonomy Presentation Linkbase Document** * Management contract or compensation plan or arrangement ** XBRL information is furnished and not filed for purposes of Sections 11 and 12 of the Securities Act of 1933 and Section 18 of the Securities Exchange Act of 1934, and is not subject to liability under those sections, is not part of any registration statement or prospectus to which it relates and is not incorporated or deemed to be incorporated by reference into any registration statement, prospectus or other document. 72 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, Southern Union has duly caused this report to be signed by the undersigned, thereunto duly authorized, on February 25, 2011. SOUTHERN UNION COMPANY By: /s/George L. Lindemann George L. Lindemann Chairman of the Board and Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed by the following persons on behalf of Southern Union and in the capacities indicated as of February 25, 2011. Signature/Name Title /s/ George L. Lindemann* George L. Lindemann Chairman of the Board and Chief Executive Officer (Principal Executive Officer) /s/ Eric D. Herschmann* Eric D. Herschmann Vice Chairman of the Board, President and Chief Operating Officer /s/ Richard N. Marshall Richard N. Marshall Senior Vice President and Chief Financial Officer (Principal Financial Officer) /s/ George E. Aldrich George E. Aldrich Senior Vice President and Controller (Authorized Officer and Principal Accounting Officer) /s/ David Brodsky* David Brodsky Director /s/ Frank W. Denius* Frank W. Denius Director /s/ Kurt A. Gitter, M.D.* Kurt A. Gitter, M.D Director /s/ Herbert H. Jacobi* Herbert H. Jacobi Director /s/ Thomas N. McCarter, III* Thomas N. McCarter, III Director /s/ George Rountree, III* George Rountree, III Director /s/ Allan D. Scherer* Allan Scherer Director *By:/s/ RICHARD N. MARSHALL *By:/s/ ROBERT M. KERRIGAN, III Richard N. Marshall Robert M. Kerrigan, III Senior Vice President and Chief Financial Officer Attorney-in-fact Vice President, Assistant General Counsel and Secretary Attorney-in-fact 73 SOUTHERN UNION COMPANY AND SUBSIDIARIES INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Financial Statements and Supplementary Data: Page(s): Consolidated Statement of Operations F-2 Consolidated Balance Sheet F-3 - F-4 Consolidated Statement of Cash Flows F-5 Consolidated Statement of Stockholders’ Equity and Comprehensive Income F-6 - F-7 Notes to Consolidated Financial Statements F-8 Report of Independent Registered Public Accounting Firm F-62 All schedules are omitted as the required information is not applicable or the information is presented in the consolidated financial statements or related notes. SOUTHERN UNION COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENT OF OPERATIONS Years Ended December 31, (In thousands, except per share amounts) Operating revenues (Note 17): Natural gas gathering and processing $ $ $ Natural gas distribution Natural gas transportation and storage Other Total operating revenues Operating expenses: Cost of natural gas and other energy Operating, maintenance and general Depreciation and amortization Revenue-related taxes Taxes, other than on income and revenues Total operating expenses Operating income Other income (expenses): Interest expense ) ) ) Earnings from unconsolidated investments Other, net(Note 21) Total other expenses, net ) ) ) Earnings from continuing operations before income taxes Federal and state income tax expense (Note 9) Earnings from continuing operations Loss from discontinued operations (Note 14) ) - - Net earnings Preferred stock dividends ) ) ) Loss on extinguishment of preferred stock ) - ) Net earnings available for common stockholders $ $ $ Net earnings available for common stockholders from continuing operations per share (Note 4): Basic $ $ $ Diluted $ $ $ Net earnings available for common stockholders per share (Note 4): Basic $ $ $ Diluted $ $ $ Cash dividends declared on common stock per share: $ $ $ Weighted average shares outstanding (Note 4): Basic Diluted The accompanying notes are an integral part of these consolidated financial statements F-2 SOUTHERN UNION COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET ASSETS December 31, (In thousands) Current assets: Cash and cash equivalents $ $ Accounts receivable net of allowances of $3,321 and $1,874, respectively Accounts receivable – affiliates Inventories Deferred natural gas purchases Natural gas imbalances - receivable Prepayments and other assets Total current assets Property, plant and equipment (Note 12): Plant in service Construction work in progress Less accumulated depreciation and amortization ) ) Net property, plant and equipment Deferred charges: Regulatory assets (Note 3) Deferred charges Total deferred charges Unconsolidated investments(Note 5) Goodwill Other Total assets $ $ The accompanying notes are an integral part of these consolidated financial statements. F-3 SOUTHERN UNION COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET STOCKHOLDERS' EQUITY AND LIABILITIES December 31, (In thousands) Stockholders’ equity (Note 15): Common stock, $1 par value; 200,000 shares authorized; 125,839 and 125,569 shares issued at December 31, 2010 and 2009 $ $ Preferred stock, no par value; 6,000 shares authorized; nil and 460 shares issued at December 31, 2010 and 2009 (Note 16) - Premium on capital stock Less treasury stock: 1,230 and 1,171 shares, respectively, at cost ) ) Less common stock held in trust: 597 and 659 shares, respectively ) ) Deferred compensation plans Accumulated other comprehensive loss (Note 6) ) ) Retained earnings Total stockholders' equity Long-term debt obligations(Note 7) Total capitalization Current liabilities: Long-term debt due within one year(Note 7) Notes payable (Note 7) Accounts payable and accrued liabilities Federal, state and local taxes payable Accrued interest Natural gas imbalances - payable Derivative instruments (Note 10 and 11) Other Total current liabilities Deferred credits Accumulated deferred income taxes(Note 9) Commitments and contingencies(Note 14) Total stockholders' equity and liabilities $ $ The accompanying notes are an integral part of these consolidated financial statements. F-4 SOUTHERN UNION COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS Years Ended December 31, (In thousands) Cash flows provided by (used in) operating activities: Net earnings $ $ $ Adjustments to reconcile net earnings to net cash flows provided by (used in) operating activities: Depreciation and amortization Deferred income taxes Provision for bad debts Unrealized loss (gain) on commodity derivatives ) Lossfrom discontinued operations - - Loss (gain) on asset sales or dispositions ) Share-based compensation expense Earnings from unconsolidated investments, adjusted for cash distributions ) ) Changes in operating assets and liabilities: Accounts receivable, billed and unbilled ) Accounts payable and accrued liabilities ) ) Deferred natural gas purchase costs ) ) Inventories ) ) Prepaids and other assets ) Taxes and other liabilities ) Deferred charges ) ) Deferred credits ) ) Net cash flows provided by operating activities Cash flows (used in) provided by investing activities: Additions to property, plant and equipment ) ) ) Contributions to unconsolidated investments ) ) - Plant retirements and other ) Net cash flows used in investing activities ) ) ) Cash flows provided by (used in) financing activities: Increase (decrease) in book overdraft ) ) Issuance of long-term debt Issuance costs of debt and equity ) ) ) Issuance of common stock - - Dividends paid on common stock ) ) ) Dividends paid on preferred stock ) ) ) Extinguishment of preferred stock ) - ) Repayment of long-term debt obligation ) ) ) Net change in revolving credit facilities and short-term debt ) Other Net cash flows provided by (used in) financing activities ) ) Change in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ $ Cash paid for interest (net of amounts capitalized) $ $ $ Cash (received) paid during the period for income taxes ) ) The accompanying notes are an integral part of these consolidated financial statements. F-5 SOUTHERN UNION COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME Common Preferred Premium Common Deferred Accumulated Total Stock, Stock, on Treasury Stock Compen- Other Retained Stock- $1 Par No Par Capital Stock, Held sation Comprehensive Earnings holders' Value Value Stock at cost In Trust Plans Income (Loss) (Deficit) Equity (In thousands) Balance December 31, 2007 $ ) $ ) $ $ ) $ $ Comprehensive income (loss): Net earnings - Net change in other comprehensive loss (Note 6), - ) - ) Comprehensive income - Effect of changing plan meas- urement date (Note 8) - ) ) Preferred stock dividends - ) ) Common stock dividends declared - ) ) Issuance of common stock - \remarketing obligation (Note 7) - Share-based compensation - Restricted stock issuances 90 - ) ) - ) Exercise of stock options - Extinguishment of preferred stock (Note 16) - ) - ) ) Contributions to Trust - ) - - - Disbursements from Trust - ) - - ) Balance December 31, 2008 $ ) $ ) $ $ ) $ $ Comprehensive income (loss): Net earnings - Net change in other comprehensive loss (Note 6) - ) - ) Comprehensive income - Preferred stock dividends - ) ) Common stock dividends declared - ) ) Share-based compensation - Restricted stock issuances - ) ) - ) Exercise of stock options - ) - Contributions to Trust - ) - - - Disbursements from Trust - ) - - - Balance December 31, 2009 $ ) $ ) $ $ ) $ $ The accompanying notes are an integral part of these consolidated financial statements. F-6 SOUTHERN UNION COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (Continued) Common Preferred Premium Common Deferred Accumulated Total Stock, Stock, on Treasury Stock Compen- Other Retained Stock- $1 Par No Par Capital Stock, Held sation Comprehensive Earnings holders' Value Value Stock at cost In Trust Plans Income (Loss) (Deficit) Equity (In thousands) Balance December 31, 2009 $ ) $ ) $ $ ) $ $ Comprehensive income (loss): Net earnings - Net change in other comprehensive loss (Note 6) - Comprehensive income - Preferred stock dividends - ) ) Common stock dividends declared - ) ) Share-based compensation - Restricted stock issuances - ) - ) Exercise of stock options - ) - Redemption of preferred stock (Note 16) - ) - ) ) Contributions to Trust - ) - - - Disbursements from Trust - ) - - - Balance December 31, 2010 $ $ - $ $ ) $ ) $ $ ) $ $ The Company’s common stock is $1 par value.Therefore, the change in Common Stock, $1 par value, is equivalent to the change in the number of shares of common stock issued. The accompanying notes are an integral part of these consolidated financial statements. F-7 SOUTHERN UNION COMPANY AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.Corporate Structure The Company was incorporated under the laws of the State of Delaware in 1932.The Company owns and operates assets in the regulated and unregulated natural gas industry and is primarily engaged in the gathering, processing, transportation, storage and distribution of natural gas in the United States.Through Panhandle, the Company owns and operates approximately 10,000 miles of interstate pipelines that transport up to 5.5 Bcf/d of natural gas from the Gulf of Mexico, South Texas and the Panhandle regions of Texas and Oklahoma to major U.S. markets in the Midwest and Great Lakes regions.Panhandle also owns and operates an LNG import terminal located on Louisiana’s Gulf Coast.Through its investment in Citrus, the Company has an interest in and operates Florida Gas, an interstate pipeline company that transports natural gas from producing areas in South Texas through the Gulf Coast region to Florida.Through SUGS, the Company owns approximately 5,500 miles of natural gas and NGL pipelines, four cryogenic plants with a combined capacity of 415 MMcf/d and five natural gas treating plants with combined capacities of 585 MMcf/d.SUGS is primarily engaged in connecting wells of natural gas producers to its gathering system, treating natural gas to remove impurities to meet pipeline quality specifications, processing natural gas for the removal of NGL, and redelivering natural gas and NGL to a variety of markets.Its operations are located in West Texas and Southeast New Mexico.Through Southern Union’s regulated utility operations, Missouri Gas Energy and New England Gas Company, the Company serves natural gas end-user customers in Missouri and Massachusetts, respectively. 2.Summary of Significant Accounting Policies and Other Matters Basis of Presentation.The Company’s consolidated financial statements have been prepared in accordance with GAAP. Principles of Consolidation.The consolidated financial statements include the accounts of Southern Union and its wholly-owned subsidiaries.Investments in which the Company has significant influence over the operations of the investee are accounted for using the equity method.All sig­nifi­cant intercompany accounts and transactions are eliminated in consolidation.Certain reclassifications have been made to prior years' financial statements to conform to the current year presentation. Use of Estimates.The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Property, Plant and Equipment.Ongoing additions of property, plant and equipment are stated at cost. The Company capitalizes all construction-related direct labor and material costs, as well as indirect construction costs. The cost of replacements and betterments that extend the useful life of property, plant and equipment is also capitalized. The cost of repairs and replacements of minor property, plant and equipment items is charged to expense as incurred. When property, plant and equipment is retired within the Company’s Transportation and Storage and Distribution segments, the original cost less salvage value is charged to accumulated depreciation and amortization.When entire regulated operating units of property, plant and equipment are retired or sold or non-regulated properties are retired or sold, the property and related accumulated depreciation and amortization accounts are reduced, and any gain or loss is recorded in earnings.When property, plant and equipment is retired within the Company’s Gathering and Processing segment, the original cost less salvage value and accumulated depreciation and amortization balances are removed, with the resulting gain or loss recorded in earnings. The Company computes depreciation expense using the straight-line method.Depreciation rates for the utility plants are approved by the applicable regulatory commissions. F-8 SOUTHERN UNION COMPANY AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Computer software, which is a component of property, plant and equipment, is stated at cost and is generally amortized on a straight-line basis over its useful life on a product-by-product basis. For additional information, see Note 12 – Property, Plant and Equipment. Asset Impairment.An impairment loss is recognized when the carrying amount of a long-lived asset used in operations is not recoverable and exceeds its fair value.The carrying amount of a long-lived asset is not recoverable if it exceeds the sum of the undiscounted cash flows expected to result from the use and eventual disposition of the asset. A long-lived asset is tested for recoverability whenever events or changes in circumstances indicate that its carrying amount may not be recoverable.The long-lived assets of Sea Robin were evaluated as of December 31, 2009 because indicators of potential impairment were evident primarily due to the impacts associated with Hurricane Ike and due to reductions in the estimated payout from the Company’s insurance carrier for reimbursable expenditures for the repair, retirement or replacement of the Company’s property, plant and equipment damaged by Hurricane Ike, which is more fully discussed in Note 14 – Commitments and Contingencies – Other Commitments and Contingencies – 2008 Hurricane Damage. As there were no indicators of potential impairment during 2010, the impairment test on Sea Robin was not performed as of December 31, 2010.However, to the extent the Company’s capital expenditures resulting from Hurricane Ike damage are not recovered through insurance proceeds or through Sea Robin’s hurricane rate surcharge, its net investment in Sea Robin’s property and equipment will have increased without necessarily realizing corresponding cash inflows unless the incremental costs are recovered through future rate proceedings or additional throughput.See Note 18 – Regulation and Rates – Sea Robin for information related to the surcharge filing.If the surcharge filing is not ultimately approved by FERC or Sea Robin experiences other adverse developments incrementally impacting the Company’s related net investment or anticipated future cash flows that are not remedied through rate proceedings, the Company could potentially be required to record an impairment of its net investment in Sea Robin. Goodwill.Goodwill resulting from a purchase business combination is not amortized, but instead is tested for impairment at the Company’s Distribution segment reporting unit level at least annually by applying a fair-value based test.The annual impairment test is updated if events or circumstances occur that would more likely than not reduce the fair value of the reporting unit below its book carrying value.The Company evaluated goodwill for potential impairment for the years ended December 31, 2010, 2009 and 2008, and no impairment was indicated in the step one test.There were no changes recorded to goodwill for the years ended December 31, 2010, 2009 and 2008. Cash and Cash Equivalents.Cash equivalents consist of highly liquid investments, which are readily convertible into cash and have original maturities of three months or less. Under the Company’s cash management system, checks issued but not presented to banks frequently result in book overdraft balances for accounting purposes and are classified in accounts payable in the Consolidated Balance Sheet.At December 31, 2010 and 2009, such book overdraft balances classified in accounts payable were approximately $12 million and $26.2 million, respectively. Segment Reporting.The Company reports its operations under three reportable segments: the Transportation and Storage segment, the Gathering and Processing segment and the Distribution segment.See Note 17 – Reportable Segments for additional related information. F-9 SOUTHERN UNION COMPANY AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Transportation and Storage Segment Revenues.Revenues from transportation and storage of natural gas and LNG terminalling are based on capacity reservation charges and, to a lesser extent, commodity usage charges.Reservation revenues are based on contracted rates and capacity reserved by the customers and are recognized monthly.Revenues from commodity usage charges are also recognized monthly, based on the volumes received from or delivered for the customer, based on the tariff of that particular Panhandle entity, with any differences in volumes received and delivered resulting in an imbalance.Volume imbalances generally are settled in-kind with no impact on revenues, with the exception of Trunkline, which settles certain imbalances in cash pursuant to its tariff, and records gains and losses on such cashout sales as a component of revenue, to the extent not owed back to customers. Gathering and Processing Segment Revenues and Cost of Sales Recognition.The business operations of the Gathering and Processing segment consist of connecting wells of natural gas producers to the Company’s gathering system, treating natural gas to remove impurities, processing natural gas for the removal of NGL and then redelivering or marketing the treated natural gas and/or processed NGL to third parties.The terms and conditions of purchase arrangements with producers, including those limited arrangements with the same counterparty, offer various alternatives with respect to taking title to the purchased natural gas and/or NGL.These arrangements include (i) purchasing all or a specified percentage of natural gas and/or NGL delivered from producers and treating or processing in the Company’s plant facilities and (ii) making other direct purchase of natural gas and/or NGL at specified delivery points to meet operational or marketing obligations.Cost of sales primarily includes the cost of purchased natural gas and/or NGL to which the Company has taken title.Operating revenues are derived from the sale of natural gas and/or NGL in the period in which the physical product is delivered to the customer and title is transferred.Operating revenues and cost of sales within the Gathering and Processing segment are reported on a gross basis. Natural Gas Distribution Segment Revenues and Natural Gas Purchase Costs.In the Distribution segment, natural gas utility customers are billed on a monthly-cycle basis.The related cost of natural gas and revenue taxes are matched with cycle-billed revenues through utilization of purchased natural gas adjustment provisions in tariffs approved by the regulatory agencies having jurisdiction.Revenues from natural gas delivered but not yet billed are accrued, along with the related natural gas purchase costs and revenue-related taxes.Unbilled receivables related to the Distribution segment recorded in Accounts receivable in the Consolidated Balance Sheet at December 31, 2010 and 2009 were $51.4 million and $47.3 million, respectively. Accounts Receivable and Allowance for Doubtful Accounts.The Company manages trade credit risks to minimize exposure to uncollectible trade receivables.In the Transportation and Storage and Gathering and Processing segments, prospective and existing customers are reviewed for creditworthiness based upon pre-established standards.Customers that do not meet minimum standards are required to provide additional credit support.In the Distribution segment, concentrations of credit risk in trade receivables are limited due to the large customer base with relatively small individual account balances.Additionally, the Company requires a deposit from customers in the Distribution segment who lack a credit history or whose credit rating is substandard.The Company utilizes the allowance method for recording its allowance for uncollectible accounts, which is primarily based on the application of historical bad debt percentages applied against its aged accounts receivable.Increases in the allowance are recorded as a component of operating expenses.Reductions in the allowance are recorded when receivables are written off or subsequently collected.Past due receivable balances are written-off when the Company’s efforts have been unsuccessful in collecting the amount due. F-10 SOUTHERN UNION COMPANY AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS The following table presents the balance in the allowance for doubtful accounts and activity for the periods presented. Years Ended December 31, (In thousands) Beginning balance $ $ $ Additions: charged to cost and expenses Deductions: write-off of uncollectible accounts ) ) ) Other 81 Ending balance $ $ $ Earnings Per Share.Basic earnings per share is computed based on the weighted average number of common shares outstanding during each period.Diluted earnings per share is computed based on the weighted average number of common shares outstanding during each period, increased by the assumed conversion of equity units (as applicable for 2008), the assumed exercises of stock options and SARs, and the assumed vesting of restricted stock.See Note 4 – Earnings Per Share. Stock-Based Compensation.The Company measures all employee stock-based compensation using a fair value method and records the related expense in its Consolidated Statement of Operations.For more information, see Note 13 – Stock-Based Compensation. Accumulated Other Comprehensive Loss.The main components of comprehensive income (loss) that relate to the Company are net earnings, unrealized gain (loss) on hedging activities and unrealized actuarial gain (loss) and prior service credits (cost) on pension and other postretirement benefit plans.For more information, see Note 6 – Accumulated Other Comprehensive Loss. Inventories.In the Transportation and Storage segment, inventories consist of natural gas held for operations and materials and supplies, both of which are carried at the lower of weighted average cost or market, while natural gas owed back to customers is valued at market.The natural gas held for operations that the Company does not expect to consume in its operations in the next twelve months is reflected in non-current assets. In the Gathering and Processing segment, inventories consist of non-fractionated Y-grade NGL and materials and supplies, both of which are stated at the lower of weighted average cost or market.Materials and supplies are primarily comprised of compressor components and parts. In the Distribution segment, inventories consist of natural gas in underground storage and materials and supplies.The natural gas in underground storage inventory carrying value is stated at weighted average cost and is not adjusted to a lower market value because, pursuant to purchased natural gas adjustment clauses, actual natural gas costs are recovered in customers’ rates.Materials and supplies inventory is also stated at weighted average cost. F-11 SOUTHERN UNION COMPANY AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS The following table sets forth the components of inventory at the dates indicated. Transportation & Gathering & Storage Processing Distribution Total (In thousands) December 31, 2010 Current Natural gas (1) $ $
